Exhibit 10.1

 

EXECUTION VERSION

 

 

 

$200,000,000
SENIOR SECURED TERM LOAN
CREDIT AGREEMENT

 

Dated as of December 22, 2010

 

among

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.,
as Borrower,

 

CITIBANK, N.A.,
as Administrative Agent,

 

CITIBANK, N.A.,
as Collateral Agent,

 

and

 

The Other Lenders Party Hereto,

 

and

 

CITIGROUP GLOBAL MARKETS INC. and JEFFERIES FINANCE LLC

as Joint Lead Arrangers and Joint Book-Runners,

 

and

 

CITIBANK, N.A. and JEFFERIES FINANCE LLC
as Co-Syndication Agents

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Section

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

SECTION 1.01

Defined Terms

 

1

SECTION 1.02

Other Interpretive Provisions

 

46

SECTION 1.03

Accounting Terms

 

46

SECTION 1.04

Times of Day

 

47

 

 

 

 

ARTICLE II

 

THE BORROWING

 

 

 

 

SECTION 2.01

The Term Loans

 

47

SECTION 2.02

Borrowings, Conversions and Continuations of Loans

 

47

SECTION 2.03

Prepayments

 

48

SECTION 2.04

Repayment of the Term Loans

 

51

SECTION 2.05

Interest

 

51

SECTION 2.06

Computation of Interest

 

52

SECTION 2.07

Evidence of Debt

 

52

SECTION 2.08

Payments Generally; Administrative Agent’s Clawback

 

52

SECTION 2.09

Sharing of Payments by Lenders

 

54

SECTION 2.10

Incremental Facilities

 

55

SECTION 2.11

Extensions of Term Loans

 

57

SECTION 2.12

Defaulting Lenders

 

59

 

 

 

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

SECTION 3.01

Taxes

 

60

SECTION 3.02

Illegality

 

63

SECTION 3.03

Inability to Determine Rates

 

64

SECTION 3.04

Increased Costs; Reserves on LIBOR Loans

 

64

SECTION 3.05

Compensation for Losses

 

65

SECTION 3.06

Mitigation Obligations; Replacement of Lenders

 

66

SECTION 3.07

Survival

 

66

 

 

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO BORROWING

 

 

 

 

SECTION 4.01

Conditions of Borrowing

 

66

 

--------------------------------------------------------------------------------


 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 5.01

Formation and Qualification

 

73

SECTION 5.02

Authority

 

74

SECTION 5.03

Entity Names

 

74

SECTION 5.04

Financial Statements

 

74

SECTION 5.05

Solvency; No Litigation, Violation, Indebtedness or Default; ERISA Compliance

 

75

SECTION 5.06

Licenses and Permits

 

76

SECTION 5.07

Default of Indebtedness

 

76

SECTION 5.08

No Default

 

77

SECTION 5.09

Tax Returns

 

77

SECTION 5.10

Disclosure

 

77

SECTION 5.11

Margin Regulations

 

77

SECTION 5.12

No Burdensome Restrictions

 

78

SECTION 5.13

Investment Company Act

 

78

SECTION 5.14

Insurance

 

78

SECTION 5.15

No Labor Disputes

 

78

SECTION 5.16

O.S.H.A. and Environmental Compliance

 

78

SECTION 5.17

Ownership of Property; Liens; Investments, Etc.

 

79

SECTION 5.18

Patents, Trademarks, Copyrights and Licenses

 

79

SECTION 5.19

Priority

 

80

SECTION 5.20

Anti-Terrorism Laws

 

80

SECTION 5.21

Trading with the Enemy

 

81

SECTION 5.22

Use of Proceeds

 

81

SECTION 5.23

Swaps

 

81

SECTION 5.24

Capital Stock

 

81

 

 

 

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

 

 

 

SECTION 6.01

Financial Statements

 

81

SECTION 6.02

Certificates; Other Information

 

82

SECTION 6.03

Notices

 

85

SECTION 6.04

Payment of Indebtedness

 

86

SECTION 6.05

Corporate Existence

 

86

SECTION 6.06

Maintenance of Properties

 

86

SECTION 6.07

Payment of Taxes and Other Claims

 

87

SECTION 6.08

Maintenance of Insurance

 

87

SECTION 6.09

Compliance with Laws

 

87

SECTION 6.10

Books and Records

 

88

SECTION 6.11

Inspection Rights

 

88

SECTION 6.12

Use of Proceeds

 

88

SECTION 6.13

Covenant to Guarantee Obligations and Give Security

 

88

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.14

Compliance with ERISA

 

90

SECTION 6.15

Compliance with Environmental Laws

 

90

SECTION 6.16

Post-Closing Obligations

 

91

SECTION 6.17

Events of Loss

 

94

SECTION 6.18

Further Assurances

 

94

 

 

 

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

 

 

 

SECTION 7.01

Liens

 

95

SECTION 7.02

Indebtedness

 

95

SECTION 7.03

Fundamental Changes

 

98

SECTION 7.04

Limitations on Asset Sales

 

100

SECTION 7.05

Restricted Payments

 

103

SECTION 7.06

Change in Nature of Business

 

105

SECTION 7.07

Transactions with Affiliates

 

105

SECTION 7.08

Financial Covenants

 

107

SECTION 7.09

[Reserved]

 

107

SECTION 7.10

Accounting Changes

 

107

SECTION 7.11

Limitation on Dividend and Other Payment Restrictions Affecting Subsidiaries

 

107

SECTION 7.12

Limitation on the Issuance and Sale of Capital Stock of Subsidiaries

 

109

SECTION 7.13

Limitation on Sale and Leaseback Transactions

 

109

SECTION 7.14

Investments

 

110

SECTION 7.15

Hedging Agreements

 

110

SECTION 7.16

Amendments of Certain Documents

 

110

 

 

 

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

SECTION 8.01

Events of Default

 

110

SECTION 8.02

Remedies Upon Event of Default

 

113

SECTION 8.03

Application of Funds

 

113

 

 

 

 

ARTICLE IX

 

AGENTS

 

 

 

 

SECTION 9.01

Appointment and Authority

 

114

SECTION 9.02

Rights as a Lender

 

114

SECTION 9.03

Exculpatory Provisions

 

115

SECTION 9.04

Reliance by Administrative Agent and Collateral Agent

 

117

SECTION 9.05

Delegation of Duties

 

117

SECTION 9.06

Resignation of Administrative Agent and Collateral Agent

 

117

SECTION 9.07

Non-Reliance on Agents and Other Lenders

 

118

 

iii

--------------------------------------------------------------------------------


 

SECTION 9.08

No Other Duties, Etc.

 

118

SECTION 9.09

Administrative Agent May File Proofs of Claim

 

118

SECTION 9.10

Collateral and Guarantee Matters

 

119

SECTION 9.11

Indemnification

 

119

 

 

 

 

ARTICLE X

 

MISCELLANEOUS

 

 

 

 

SECTION 10.01

Amendments, Etc.

 

120

SECTION 10.02

Notices; Effectiveness; Electronic Communications

 

122

SECTION 10.03

No Waiver; Cumulative Remedies

 

123

SECTION 10.04

Expenses; Indemnity; Damage Waiver

 

124

SECTION 10.05

Payments Set Aside

 

126

SECTION 10.06

Successors and Assigns

 

126

SECTION 10.07

Treatment of Certain Information; Confidentiality

 

131

SECTION 10.08

Right of Setoff

 

133

SECTION 10.09

Interest Rate Limitation

 

133

SECTION 10.10

Counterparts; Integration; Effectiveness

 

133

SECTION 10.11

Survival of Representations and Warranties

 

133

SECTION 10.12

Severability

 

134

SECTION 10.13

Replacement of Lenders

 

134

SECTION 10.14

Governing Law; Jurisdiction; Etc.

 

135

SECTION 10.15

WAIVER OF JURY TRIAL

 

136

SECTION 10.16

No Advisory or Fiduciary Responsibility

 

136

SECTION 10.17

USA PATRIOT Act Notice

 

136

SECTION 10.18

Time of the Essence

 

137

SECTION 10.19

Intercreditor Legend

 

137

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

I

Commitments and Applicable Lending Office

 

 

II

Repayment of Term Loans

 

 

1.01(a)

Subsidiary Guarantors

 

 

4.01(c)

Disclosed Litigation

 

 

5.01(a)

Jurisdictions of Formation and Qualification

 

 

5.01(b)

Subsidiaries

 

 

5.02

Approvals, Consents, Authorizations

 

 

5.03

Entity Names

 

 

5.05(d)

ERISA Plans

 

 

5.05(d)(ix)

Contributions to Health, Accident or Life Insurance Benefits

 

 

5.06

Licenses and Permits

 

 

5.09

Tax Identification Numbers

 

 

5.15

Labor Disputes

 

 

5.16

O.S.H.A. and Environmental Compliance

 

 

5.17(b)(i)

Material Owned Real Property

 

 

5.17(b)(ii)

Material Leased Real Property (Loan Parties as lessee)

 

 

 

iv

--------------------------------------------------------------------------------


 

5.17(b)(iii)

Material Leased Real Property (Loan Parties as lessor)

 

 

5.18

Patents, Trademarks, Copyrights and Licenses

 

 

5.25

Capital Stock

 

 

7.01

Existing Liens

 

 

7.02

Existing Indebtedness

 

 

7.14

Existing Investments

 

 

7.07(g)

Transactions with Affiliates

 

 

10.02

Administrative Agent’s Office; Addresses for Notices

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Form of

 

 

 

 

 

 

 

A

Borrowing Notice

 

 

B

Perfection Certificate

 

 

C

Note

 

 

D

Compliance Certificate

 

 

E-1

Assignment and Assumption (Non-Loan Party)

 

 

E-2

Assignment and Assumption (Loan Party)

 

 

F

Subsidiary Guaranty

 

 

G

Mortgage

 

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“this Agreement”) is entered into as of December 22,
2010, among AVENTINE RENEWABLE ENERGY HOLDINGS, INC., a Delaware corporation
(the “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), CITIBANK, N.A., in its capacity as
administrative agent for the Lenders (in such capacity, together with any
successor in interest or assignee pursuant to Article IX, the “Administrative
Agent”), CITIBANK, N.A., in its capacity as collateral agent for the Secured
Parties (in such capacity, together with any successor in interest or assignee
pursuant to Article IX, the “Collateral Agent”), CITIGROUP GLOBAL MARKETS INC.
and JEFFERIES FINANCE LLC, as Joint Lead Arrangers and Joint Book-Runners and
CITIBANK, N.A. and JEFFERIES FINANCE LLC, as Co-Syndication Agents.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the Borrower desires to repay in full those certain outstanding 13%
senior secured notes due 2015 in the aggregate principal amount of $155,000,000
(the “Existing Senior Notes”);

 

WHEREAS, the Borrower has requested that the Lenders lend to the Borrower an
aggregate principal amount equal to $200,000,000 under the Term Facility
provided for in this Agreement, as such amount may be increased from time to
time pursuant to the terms of this Agreement, the proceeds of which shall be
used for the Refinancing (as defined below), to pay related transaction costs,
fees and expenses and for general corporate purposes of the Borrower.  The
Lenders have indicated their willingness to agree to lend such amounts, but only
on the terms and conditions of this Agreement, including the granting of
security interests in the Collateral pursuant to the Collateral Documents and
the making of the guarantees pursuant to the Subsidiary Guaranty.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01               Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“ABL First Priority Liens” has the meaning set forth in the Intercreditor
Agreement.

 

“ABL Obligations” has the meaning set forth in the Intercreditor Agreement.

 

“ABL Primary Collateral” has the meaning set forth in the Intercreditor
Agreement.

 

--------------------------------------------------------------------------------


 

“ABL Second Priority Liens” has the meaning set forth in the Intercreditor
Agreement.

 

“ABR Rate” means a fluctuating interest rate per annum in effect on any date of
determination equal to the greater of (a) 3.00% per annum and (b) the highest of
(i) the Federal Funds Rate plus 1/2 of 1%, (ii) the LIBOR Rate for an Interest
Period of one month plus 1% , (iii) the Three-Month CD Rate plus 1/2 of 1% and
(iv) the rate of interest announced publicly by Citibank, N.A. in New York, New
York, from time to time, as Citibank, N.A.’s prime rate.  The “prime rate” is a
rate set by Citibank, N.A. based upon various factors, including Citibank,
N.A.’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate.  Any change in such rate announced by
Citibank, N.A. shall take effect at the opening of business on the day specified
in the public announcement of such change.

 

“ABR Loan” means a Term Loan that bears interest based on the ABR Rate.

 

“Accounting Change” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the Securities and Exchange Commission.

 

“Acquired Indebtedness” means (a) Indebtedness of any Person assumed in
connection with any Asset Acquisition by the Borrower or any of its Subsidiaries
or (b) Indebtedness secured by a Lien encumbering an asset acquired by the
Borrower or any of its Subsidiaries as part of an Asset Acquisition.

 

“Activities” has the meaning specified in Section 9.02(b).

 

“Additional Term Commitments” has the meaning set forth in Section 2.10(a).

 

“Additional Commitment Effective Date” has the meaning specified in
Section 2.10(d).

 

“Adjusted Consolidated Net Income” means, for any period, the aggregate net
income (or loss) of the Borrower and its Subsidiaries for such period determined
in conformity with GAAP; provided that the following items shall be excluded in
computing Adjusted Consolidated Net Income (without duplication):

 

(a)           the net income (or loss) of any Person accrued prior to the date
it becomes a Subsidiary or is merged into or consolidated with the Borrower or
any of its Subsidiaries or all or substantially all of the property and assets
of such Person are acquired by the Borrower or any of its Subsidiaries;

 

(b)           the net income of any Subsidiary (other than NELLC or any
Subsidiary of NELLC) to the extent that the declaration or payment of dividends
or similar distributions by such Subsidiary of such net income is not at the
time permitted by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary (other than

 

2

--------------------------------------------------------------------------------


 

any restriction permitted by clause (f), (g)  or (h) of Section 7.11) but
excluding any amount of cash actually distributed by such Subsidiary to the
Borrower or another Subsidiary during such period;

 

(c)           any gains or losses (on an after-tax basis) attributable to sales
of assets outside the ordinary course of business of the Borrower and its
Subsidiaries;

 

(d)           solely for purposes of calculating the amount of Restricted
Payments that may be made pursuant to Section 7.05(c), any amount paid or
accrued as dividends on Preferred Stock of the Borrower owned by Persons other
than the Borrower and any of its Subsidiaries;

 

(e)           all extraordinary gains or losses;

 

(f)            income or loss attributable to discontinued operations
(including, without limitation, operations disposed of during such period
whether or not such operations were classified as discontinued);

 

(g)           any non-cash compensation expense realized from grants of stock
appreciation or similar rights, stock options or other rights to officers,
directors or employees of the Borrower or any of its Subsidiaries;

 

(h)           the cumulative effect of a change in accounting principles;

 

(i)            any expense with respect to which, and to the extent that, the
Borrower is indemnified by a third party (but only if and to the extent that the
related indemnification payment from such third party is not included in the
calculation of the net income of the Borrower);

 

(j)            any non-cash asset impairment charges resulting from application
of the FASB Accounting Standards Codification No. 350 and No. 360 and the
amortization of intangibles pursuant to the FASB Accounting Standards
Codification No. 805;

 

(k)           any increase in amortization or depreciation of existing assets or
any one-time non-cash charges resulting from purchase accounting in connection
with acquisitions; and

 

(l)            any non-cash gain or loss attributable to any Hedging Agreement
until such time as it is settled, at which time the net gain or loss shall be
included.

 

“Administrative Agent” has the meaning specified in the introductory
paragraph of this Agreement.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

3

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Affiliated Lender” has the meaning specified in Section 10.06(h).

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
any co-agent or sub-agent appointed from time to time pursuant to Section 9.05.

 

“Agent’s Group” has the meaning specified in Section 9.02(b).

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” has the meaning specified in the introductory paragraph of this
Agreement.

 

“Anti-Terrorism Laws” means any Applicable Law relating to terrorism or money
laundering, including Executive Order No. 13224, the USA PATRIOT Act, any
Applicable Law comprising or implementing the Bank Secrecy Act, and any
Applicable Law administered by the United States Treasury Department’s Office of
Foreign Asset Control (as any of the foregoing Applicable Laws may from time to
time be amended, renewed, extended, or replaced).

 

“Applicable Discount” has the meaning set forth in the definition of “Dutch
Auction”.

 

“Applicable Law” means, all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Contractual Obligation or contract in
question, including all common law and equitable principles; all provisions of
all international, foreign, federal, state and local statutes, treaties, rules,
regulations, ordinances, codes, and determinations and orders of arbitrators or
courts or other Governmental Authorities, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

“Applicable Margin” means (a) with respect to any ABR Loan, 7.5% per annum and
(b) with respect to any LIBOR Loan, 8.5% per annum.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term Facility
represented by such Lender’s Commitment (if any) or Term Loan (as applicable) at
such time.  The initial Applicable Percentage of each Lender in respect of the
Term Facility is set forth on Schedule I hereto or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

4

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Citigroup Global Markets Inc. and Jefferies Finance LLC in
their capacities as joint lead arrangers and joint book-runners.

 

“Asset Acquisition” means any acquisition by the Borrower or any of its
Subsidiaries of (a) any property or assets of another Person (other than the
Borrower or any of its Subsidiaries) used or useful in a Permitted Business or
(b) the Capital Stock of any Person that (i) (A) becomes a Wholly-Owned
Subsidiary of the Borrower as a result of the acquisition of such Capital Stock
by the Borrower or any of its Subsidiaries and (B) such Wholly-Owned Subsidiary
is primarily engaged in a Permitted Business and becomes a Subsidiary Guarantor
at or prior to consummation of such acquisition or (ii) is merged into or
consolidated with the Borrower or any of its Subsidiaries.

 

“Asset Sale” means:

 

(a)           the sale, lease, conveyance or other disposition (including by way
of merger or consolidation) in one transaction or a series of related
transactions of any assets of the Borrower or any of its Subsidiaries to any
Person other than the Borrower and its Subsidiary Guarantors; or

 

(b)           the issuance of Capital Stock in any of the Borrower’s
Subsidiaries (other than directors’ qualifying shares) or the sale or other
disposition of Capital Stock in any of the Borrower’s Subsidiaries to any Person
other than the Borrower and its Subsidiary Guarantors;

 

in each case, that is not governed by Section 7.03; provided that “Asset Sale”
shall not include:

 

(i)            sales or other dispositions of inventory, products, services,
receivables and other Consolidated Current Assets in the ordinary course of
business;

 

(ii)           sales, transfers or other dispositions of assets constituting a
Permitted Investment or Restricted Payment permitted to be made under
Section 7.05 or Section 7.14, as applicable;

 

(iii)          sales, transfers or other dispositions of assets with a Fair
Market Value not in excess of $5,000,000 in the aggregate for any fiscal year of
the Borrower;

 

(iv)          any sale, transfer, assignment or other disposition in the
ordinary course of business of any property or equipment that has become
damaged, worn out, obsolete or otherwise unsuitable for use in connection with
the business of the Borrower or its Subsidiaries;

 

(v)           sales or grants of licenses to use the Borrower’s or any of its
Subsidiaries’ patents, trade secrets, know-how and technology to the extent that

 

5

--------------------------------------------------------------------------------


 

such license does not prohibit the licensor from using the patent, trade secret,
know-how or technology;

 

(vi)          foreclosures on assets;

 

(vii)         any sale or other disposition in the ordinary course of business
of intellectual property or other assets (other than Specified Collateral) which
are obsolete, surplus, worn out or no longer commercially viable to operate and
maintain or desirable in the conduct of the business of the Borrower and its
Subsidiaries;

 

(viii)        the lease or sublease of other property or assets (other than
Specified Collateral) in the ordinary course of business not involving any
purchase option which does not materially interfere with the business of the
Borrower and its Subsidiaries, taken as a whole (subject, in the case of any
Collateral, to the Lien securing the Obligations);

 

(ix)           to the extent allowable under Section 1031 of the Code (or
comparable or successor provision), any exchange of property (other than
Specified Collateral) for like property for use in any Permitted Business;

 

(x)            any Lien (or foreclosure thereon) securing Indebtedness to the
extent such Lien is permitted by Section 7.01; or

 

(xi)           an Event of Loss.

 

“Assignee Group” means (a) two or more Eligible Assignees that are Affiliates of
one another or (b) two or more Approved Funds managed by the same investment
advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(a)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or E-2 (as applicable) or any other form
approved by the Administrative Agent.

 

“Attributable Debt” in respect of a Sale and Leaseback Transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such Sale and
Leaseback Transaction, including any period for which such lease has been
extended or may, at the option of the lessor, be extended.  Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP.

 

“Auction” has the meaning set forth in the definition of “Dutch Auction”.

 

“Auction Amount” has the meaning set forth in the definition of “Dutch Auction”.

 

“Auction Notice” has the meaning set forth in the definition of “Dutch Auction”.

 

6

--------------------------------------------------------------------------------

 

 


 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2009,
and the related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.

 

“Available Amount” means an amount equal to:

 

(a)           the sum of:

 

(i)            50% of the aggregate amount of the Adjusted Consolidated Net
Income (or, if the Adjusted Consolidated Net Income is a loss, minus 100% of the
amount of such loss) accrued on a cumulative basis during the period (taken as
one accounting period) beginning on the first day of the fiscal quarter during
which the Closing Date occurs and ending on the last day of the last fiscal
quarter for which internal financial statements are available at the time of
such Restricted Payment, plus

 

(ii)           the aggregate Qualified Proceeds received by the Borrower after
the Closing Date as a capital contribution or from the issuance and sale of its
Capital Stock (other than Disqualified Stock) to a Person which is not a
Subsidiary of the Borrower, including an issuance or sale permitted by this
Agreement of Indebtedness of the Borrower for cash subsequent to the Closing
Date upon the conversion of such Indebtedness into Capital Stock (other than
Disqualified Stock) of the Borrower, or from the issuance to a Person which is
not a Subsidiary of the Borrower of any options, warrants or other rights to
acquire Capital Stock of the Borrower (in each case, exclusive of any
Disqualified Stock or any options, warrants or other rights that are redeemable
at the option of the holder, or are required to be redeemed, prior to the
Maturity Date of the Term Loans), plus

 

(iii)          an amount equal to the net reduction in Investments in any Person
resulting from payments of interest on Indebtedness, dividends, repayments of
loans or advances, or other transfers of assets, in each case, to the Borrower
or any Subsidiary or from the Qualified Proceeds from the sale of any such
Investment (except, in each case, to the extent any such payment or proceeds are
included in the calculation of Adjusted Consolidated Net Income), from the
release of any Guarantee, not to exceed, in each case, the amount of Investments
previously made by the Borrower or any Subsidiary in such Person; less

 

(b)           the aggregate amount of all Restricted Payments made pursuant to
clause (A) of Section 7.05 after the Closing Date.

 

“Average Life” means, at any date of determination with respect to any debt
security, the quotient obtained by dividing (a) the sum of the products of
(i) the number of years from such date of determination to the dates of each
successive scheduled principal payment of such debt security and (ii) the amount
of such principal payment by (b) the sum of all such principal payments.

 

7

--------------------------------------------------------------------------------


 

“Backstop Purchasers” means Brigade Capital Management LLC, Nomura Corporate
Research & Asset Management, Inc., Whitebox Advisors, Senator Investment Group
LP, and SEACOR Capital Corporation, each as investment manager, for and on
behalf of certain funds.

 

“Back Stop Permitted Holders” has the meaning specified in the definition of
“Permitted Holder”.

 

“Blocked Person” has the meaning specified in Section 5.20(b).

 

“Board of Directors” means,

 

(a)           with respect to a corporation, the board of directors of such
corporation or any committee thereof duly authorized to act on behalf of such
board;

 

(b)           with respect to a partnership, the board of directors or other
governing body of the general partner of the partnership;

 

(c)           with respect to a limited liability company, the board of
directors or other governing body, and in the absence of same, the manager or
board of managers or the managing member or members or any controlling committee
of managing members thereof; and

 

(d)           with respect to any other Person, the board or committee of such
Person or other individual or entity serving a similar function.

 

Unless otherwise indicated, the “Board of Directors” refers to the Board of
Directors of the Borrower.

 

“Board Resolution” means, with respect to any Person, a copy of a resolution
certified by the Secretary or an Assistant Secretary of such Person to have been
duly adopted by the Board of Directors of such Person and to be in full force
and effect on the date of such certification, and delivered to the
Administrative Agent.  Unless otherwise indicated, a Board Resolution refers to
a Board Resolution of the Borrower.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a borrowing consisting of simultaneous Term Loans of the same
Type and, in the case of LIBOR Loans, having the same Interest Period made by
each of the Lenders pursuant to Section 2.01.

 

“Borrowing Notice” means a notice of (a) a Borrowing, (b) a conversion of Term
Loans from one Type to the other, or (c) a continuation of LIBOR Loans, pursuant
to Section 2.02, which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Applicable Laws of, or are in
fact

 

8

--------------------------------------------------------------------------------


 

closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBOR Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market.

 

“Capital Expenditures” means expenditures made or liabilities incurred for the
acquisition of any fixed assets or improvements, replacements, substitutions or
additions thereto which have a useful life of more than one year, including the
total principal portion of Capitalized Lease Obligations, which, in accordance
with GAAP, would be classified as capital expenditures.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) in equity of such Person, whether outstanding on the
Closing Date or issued thereafter, including, without limitation, all common
stock and Preferred Stock.

 

“Capitalized Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) which, in conformity with GAAP, is required to
be capitalized (or otherwise reflected as a liability) on the balance sheet of
such Person; provided “Capitalized Leases” shall not include any former
operating leases which are treated as capital leases as a result of any change
in lease accounting resulting from or similar in effect to the Exposure Draft,
Leases, issued by the International Accounting Standards Board (IASB) and the
U.S. Financial Accounting Standards Board (FASB) on August 17, 2010.

 

“Capitalized Lease Obligations” means with respect to any Person, the
obligations of such Person to pay rents or other amounts under any Capital Lease
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

 

“Cash Collateral Account” means a blocked, interest bearing deposit account of
one or more of the Loan Parties at Citibank, N.A. in the name of the Collateral
Agent and under the sole dominion and control of the Collateral Agent, and
otherwise established in a manner reasonably satisfactory to the Collateral
Agent.

 

“Cash Equivalents” means any of the following:

 

(a)           direct obligations of the United States of America or any agency
thereof or obligations fully and unconditionally guaranteed by the United States
of America or any agency thereof, in each case, maturing within one year;

 

(b)           time deposit accounts, certificates of deposit and money market
deposits maturing within one year of the date of acquisition thereof issued by a
bank or trust company which is organized under the laws of the United States of
America, any state thereof or any foreign country recognized by the United
States of America, and which bank or trust company has capital, surplus and
undivided profits aggregating in excess of $100,000,000 (or the foreign currency
equivalent thereof) and has outstanding debt which is rated “A” (or such similar
equivalent rating) or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities

 

9

--------------------------------------------------------------------------------


 

Act) or any money market fund sponsored by a registered broker dealer or mutual
fund distributor;

 

(c)           repurchase obligations with a term of not more than one year for
underlying securities of the types described in clause (a) above entered into
with a bank or trust company meeting the qualifications described in
clause (b) above;

 

(d)           commercial paper, maturing not more than one year after the date
of acquisition, issued by a corporation (other than an Affiliate of the
Borrower) organized and in existence under the laws of the United States of
America, any state thereof or any foreign country recognized by the United
States of America with a rating at the time as of which any investment therein
is made of “A-1” (or such similar equivalent rating) or higher by at least one
nationally recognized statistical rating organization (as defined in Rule 436
under the Securities Act);

 

(e)           securities with maturities of six (6) months or less from the date
of acquisition issued or fully and unconditionally guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “A” by S&P or
Moody’s;

 

(f)            any mutual fund that has at least 95% of its assets continuously
invested in investments of the types described in clauses (a) through (e) above;
and

 

(g)           overnight deposits and demand deposit accounts (in the respective
local currencies) maintained in the ordinary course of business.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

 

“CGMI” shall mean Citigroup Global Markets Inc.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request or directive (whether or
not having the force of law) by any Governmental Authority required to be
complied with by any Lender.

 

“Change of Control” means such time as:

 

10

--------------------------------------------------------------------------------


 

(a)           the direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Borrower and its Subsidiaries, taken as a whole, to any “person” (within
the meaning of Section 13(d) of the Exchange Act) other than the Borrower or any
of its Subsidiaries;

 

(b)           the Borrower’s stockholders approve a plan for the liquidation or
dissolution of the Borrower;

 

(c)           any Person or Persons acting together that would constitute a
group (for purposes of Section 13(d) of the Exchange Act, or any successor
provision thereto) (a “group”), together with any Affiliates or related Persons
thereof, other than any such Person, Persons, Affiliates or related Persons who
are Permitted Holders, is or becomes the “Beneficial Owner,” directly or
indirectly, of at least 35% of the voting power of the Voting Stock of the
Borrower; or

 

(d)           individuals who on the Closing Date constituted the Board of
Directors (together with any new directors whose election by the Board of
Directors or whose nomination by the Board of Directors for election by the
Borrower’s stockholders was approved by a vote of at least a majority of the
Board of Directors then in office who either were members of the Board of
Directors on the Closing Date or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of the Board of Directors then in office.

 

“Closing Date” means the first date that all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder and rulings issued thereunder.

 

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is under the
terms of the Collateral Documents, subject to Liens in favor of the Collateral
Agent for the benefit of the Secured Parties as security for the Obligations.

 

“Collateral Account” means an account of the Borrower established at Citibank,
N.A. and pledged as Collateral to the Collateral Agent for the benefit of the
Secured Parties subject to the Intercreditor Agreement and into which, among
other things, the Net Cash Proceeds (a) from an Event of Loss and
(b) corresponding to the Term Loan Primary Collateral sold in a Primary
Collateral Asset Sale are deposited in accordance with the provisions of
Sections 6.17 and 7.04, respectively.

 

“Collateral Agent” has the meaning specified in the introductory paragraph to
this Agreement.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Intercreditor Agreement, the Intellectual Property Security Agreements, the
Mortgages, the Perfection Certificate, each of the mortgages, collateral
assignments, security agreements, pledge

 

11

--------------------------------------------------------------------------------


 

agreements or other similar agreements delivered to the Agents pursuant to
Section 4.01 or Section 6.13, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the Collateral
Agent for the benefit of the Secured Parties as security for the Obligations.

 

“Commitment” means, (a) with respect to any Lender, such Lender’s obligation to
make a Term Loan to the Borrower pursuant to Section 2.01 in an aggregate
principal amount not to exceed the amount set forth under the caption
“Commitment” opposite such Lender’s name on Schedule I hereto, (b) any
Additional Term Commitment and (c) any New Term Loan Commitment.  The aggregate
amount of the Commitments as of the Closing Date is $200,000,000.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated Current Assets” means all assets of the Borrower and its
Subsidiaries that would, in accordance with GAAP, be classified as consolidated
current assets.

 

“Consolidated Current Liabilities” means, as of any date of determination, all
liabilities of the Borrower and its Subsidiaries at such date which should, in
conformity with GAAP, be classified as current liabilities on a consolidated
balance sheet of the Borrower and its Subsidiaries prepared in accordance with
GAAP, but excluding (a) the principal amount of the current portion of long-term
Indebtedness and (b) (without duplication of clause (a) above) the then
outstanding principal amount of the Loans.

 

“Consolidated EBITDA” means, for any period, Adjusted Consolidated Net Income
for such period plus, to the extent such amount was deducted (or minus, to the
extent such amount was added) in calculating such Adjusted Consolidated Net
Income:

 

(a)           Fixed Charges,

 

(b)           income taxes,

 

(c)           depreciation expense,

 

(d)           amortization expense,

 

(e)           all other non-cash items if, and only to the extent that, such
non-cash items were deducted in computing Adjusted Consolidated Net Income other
than any non-cash items which represent accruals of, or reserves for, cash
disbursements to be made in any future accounting period, all as determined on a
consolidated basis for the Borrower and its Subsidiaries in conformity with
GAAP;

 

(f)            any non-capitalized transaction costs incurred in connection with
actual, proposed or abandoned financings, acquisitions or divestitures,
including, but not limited to, any earn-out or similar expense in connection
with acquisitions or dispositions and financing and refinancing fees and costs
incurred in connection with the Term Facility and the other Transaction; and

 

12

--------------------------------------------------------------------------------


 

(g)           periodic pension expense and other post-retirement benefits net of
any pension contributions during such period;

 

provided that, if any Subsidiary is not a Wholly Owned Subsidiary, Consolidated
EBITDA shall be reduced (to the extent not otherwise reduced in accordance with
GAAP) by an amount equal to (i) the amount of the Adjusted Consolidated Net
Income attributable to such Subsidiary multiplied by (ii) the percentage
ownership interest in the income of such Subsidiary not owned on the last day of
such period by the Borrower or any of its Subsidiaries.

 

“Consolidated Indebtedness” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of (without
duplication) (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments and Obligations in respect of Disqualified Stock, (b) all
direct obligations arising under standby letters of credit (other than letters
of credit backed by cash collateral) and similar instruments, (c) all
obligations in respect of the deferred purchase price of property or services
(other than Trade Payables), (d) Attributable Debt in respect of Sale and
Leaseback Transactions, (e) Capitalized Lease Obligations, (f) Indebtedness of
other Persons secured by a Lien on the assets of any Borrower or Subsidiary not
exceeding the lesser of (i) the amount of such Indebtedness and (ii) the Fair
Market Value of such assets, (g) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in
clauses (a) through (f) above of Persons other than the Borrower or any of its
Subsidiaries, and (h) the Hedge Termination Value that is due and payable by the
Borrower and its Subsidiaries under any Hedging Agreement that has been closed
out; provided, however, that, so long as all of the matters with respect to the
Refinancing of the Existing Senior Notes specified in Section 4.01(i) shall have
been satisfied at or prior to the Borrowing and funding of the Term Loans on the
Closing Date, any Indebtedness in respect of the Existing Senior Notes being
redeemed in accordance with Section 4.01(i) shall not constitute “Consolidated
Indebtedness” or “Indebtedness” and, notwithstanding the terms of the
instruments governing the Existing Senior Notes, shall be deemed to be not
“outstanding” from and after the Closing Date, except to the extent the Borrower
or any of its Subsidiaries actually owes amounts with respect to the Existing
Senior Notes in excess of the amounts (including government securities)
theretofore deposited with the Indenture Trustee for the repayment thereof.

 

“Consolidated Interest Expense” means, for any period, the aggregate amount of
interest in respect of Indebtedness (including, without limitation, amortization
of original issue discount on any Indebtedness and the interest portion of any
deferred payment obligation, calculated in accordance with the effective
interest method of accounting; all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance
financing; the net costs (gains) associated with Interest Rate Agreements; and
Indebtedness that is Guaranteed or secured by the Borrower or any of its
Subsidiaries); imputed interest with respect to Attributable Debt; and all but
the principal component of rentals in respect of Capitalized Lease Obligations
paid, in each case, accrued or scheduled to be paid or to be accrued by the
Borrower and its Subsidiaries during such period, less interest income for such
period; excluding, however, (a) any amount of such interest of any Subsidiary if
the net income of such Subsidiary is excluded in the calculation of Adjusted
Consolidated Net Income (but only in the same proportion as the net income of
such Subsidiary is excluded from the calculation of

 

13

--------------------------------------------------------------------------------


 

Adjusted Consolidated Net Income pursuant to clause (b) thereof) and (b) any
premiums, fees and expenses (and any amortization thereof) payable in connection
with the Term Facility, all as determined on a consolidated basis in conformity
with GAAP.

 

“Consolidated Shareholders’ Equity” means, as of any date of determination, all
amounts that would, in conformity with GAAP, be included on a consolidated
balance sheet of the Borrower and its Subsidiaries under stockholders’ equity at
such date but excluding the impact of any non-cash impairment charges since the
Closing Date.

 

“Contractual Obligation” means, as to any Person, any Organization Document of
such Person and any provision of any security issued by such Person or of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Group” shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which are treated as a
single employer under Section 414 of the Code.

 

“Credit Facilities” means, with respect to the Borrower and its Subsidiaries,
one or more debt facilities, commercial paper facilities, or indentures
providing for revolving credit loans, term loans, notes, or other financing or
letters of credit, or other credit facilities (including, without limitation,
the Existing ABL Facility), in each case, as amended, modified, renewed,
refunded, replaced or refinanced from time to time.

 

“Debt to Capitalization Ratio” means the ratio of (a) Consolidated Indebtedness
to (b) the sum of (i) Consolidated Indebtedness plus (ii) Consolidated
Shareholders’ Equity.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the ABR Rate plus (b) the
Applicable Margin, if any, applicable to ABR Loans plus (c) 2% per annum;
provided, however, that with respect to a LIBOR Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Margin)
otherwise applicable to such LIBOR Loan plus 2% per annum.

 

14

--------------------------------------------------------------------------------


 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder, (b) has otherwise failed to pay
over to any Agent or any other Lender any other amount required to be paid by it
hereunder within one Business Day of the date when due, unless the subject of a
good faith dispute, (c) has notified the Borrower or the Administrative Agent
that it does not intend to comply with the its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a bankruptcy or insolvency proceeding, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditor or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, of (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided, that, a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Capital Stock in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

 

“Discount Range” has the meaning set forth in the definition of “Dutch Auction”

 

“Disqualified Stock” means any class or series of Capital Stock of any Person
which, by its terms (or by the terms of any security or other Capital Stock into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or condition (a) matures or is mandatorily redeemable, pursuant to
a sinking fund obligation or otherwise (except as a result of a Change of
Control or Asset Sale so long as any rights of the holders thereof upon the
occurrence of a Change of Control or Asset Sale event shall be subject to the
prior repayment in full of the Term Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), (b) is redeemable
at the option of the holder thereof, in whole or in part, (c) provides for the
scheduled payments of dividends in cash, or (d) is or becomes convertible into
or exchangeable for Indebtedness or any other Capital Stock that would
constitute Disqualified Stock, in each case, prior to the date that is
ninety-one (91) days after the Maturity Date.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of any political subdivision of the United States or the District
of Columbia.

 

“Dutch Auction” means an auction (an “Auction”) conducted by the Borrower or one
of its Subsidiaries in order to purchase Loans, in accordance with the following
procedures:

 

(a)           Notice Procedures.  In connection with an Auction, the Borrower
will provide notification to the Administrative Agent (for distribution to the
applicable Lenders) of the Loans that will be the subject of the Auction (an
“Auction Notice”); provided that any Auction Notice must apply to (i) with
respect to any Term Loans, all Lenders of Term Loans with a like Maturity Date
and (ii) with respect to any New Term Loans, all Lenders of New Term Loans with
a like Maturity Date, in each case on the same terms to such Lenders.  Each
Auction Notice shall be in a form reasonably acceptable to the Administrative
Agent and shall contain (A) the total cash value of the bid, in a minimum amount
of $5,000,000 with minimum

 

15

--------------------------------------------------------------------------------


 

increments of $1,000,000 (the “Auction Amount”), and (B) the discount to par,
which shall be a range, (the “Discount Range”) of percentages of the par
principal amount of the applicable Loans at issue that represents the range of
purchase prices that could be paid in the Auction; provided that the minimum
discount to par in the Discount Range shall not be less than 5%.

 

(b)           Reply Procedures.  In connection with any Auction, each applicable
Lender may, in its sole discretion, participate in such Auction and may provide
the Administrative Agent with a notice of participation (the “Return Bid”) which
shall be in a form reasonably acceptable to the Administrative Agent and shall
specify (i) a discount to par that must be expressed as a price (the “Reply
Discount”), which must be within the Discount Range and (ii) the principal
amount of the applicable Loans purchased (the “Reply Amount”).  Lenders may only
submit one Return Bid per Auction.  In addition to the Return Bid, the
participating Lender must execute and deliver, to be held in escrow by the
Administrative Agent, a form of assignment and acceptance (the “Form of
Assignment and Acceptance”) in a form reasonably acceptable to the
Administrative Agent.

 

(c)           Acceptance Procedures.  Based on the Reply Discounts and Reply
Amounts received by the Administrative Agent, the Administrative Agent, in
consultation with the Borrower, will determine the applicable discount (the
“Applicable Discount”) for the Auction, which will be the highest Reply Discount
for which the Borrower or its Subsidiary, as applicable, can complete the
Auction at the Auction Amount; provided that, in the event that the Reply
Amounts are insufficient to allow the Borrower or its Subsidiary, as applicable,
to complete a purchase of the entire Auction Amount (any such Auction, a “Failed
Auction”), the Borrower or its Subsidiary shall either, at its election,
(i) withdraw the Auction or (ii) complete the Auction at an Applicable Discount
equal to the lowest Reply Discount.  The Borrower or its Subsidiary, as
applicable, shall purchase the applicable Loans (or the respective portions
thereof) from each applicable Lender that submitted a Reply Discount that is
equal to or greater than the Applicable Discount (“Qualifying Bids”) at the
Applicable Discount; provided that if the aggregate proceeds required to
purchase all applicable Loans subject to Qualifying Bids would exceed the
Auction Amount for such Auction, the Borrower or its Subsidiary, as applicable,
shall purchase such Loans at the Applicable Discount ratably based on the
principal amounts of such Qualifying Bids (subject to rounding requirements
specified by the Administrative Agent).  Each participating Lender will receive
notice of a Qualifying Bid as soon as reasonably practicable but in no case
later than five (5) Business Days following the date the Return Bid was due.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; (d) an Affiliated Lender subject to the terms of
Section 10.06(h);  (e) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) other than Citibank N.A. and its
Affiliates in connection with the primary syndication of the Term Facility and
unless an Event of Default has occurred and is continuing, the Borrower (each
such approval not to be unreasonably withheld or delayed; and (f) to the extent
set forth in Section 10.06(b)(vi), the Borrower or any of its Subsidiaries.

 

“Environment” means ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), land surface or
subsurface strata or sediment, natural resources such as flora or fauna or as
otherwise defined in any Environmental Law.

 

16

--------------------------------------------------------------------------------


 

“Environmental Laws” means all federal, state and local environmental, land use,
zoning, health, chemical use, safety and sanitation laws, statutes, ordinances
and codes relating to the protection of the Environment and/or governing the
use, storage, treatment, generation, transportation, processing, handling,
production or disposal of Hazardous Materials and the rules, regulations,
policies, guidelines, interpretations, decisions, orders and directives of
federal, state and local governmental agencies and authorities with respect
thereto.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
Environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permits” means any and all permits, licenses, registrations,
certifications, notifications, exemptions and any other authorization required
under any applicable Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Event of Loss” means, with respect to any property or asset (tangible or
intangible, real or personal) that constitutes Term Loan Primary Collateral
(including any of the Facilities), any of the following:

 

(a)           any loss or destruction of, or damage to, such property or asset;

 

(b)           any institution of any proceedings for the condemnation or seizure
of, or for the exercise of any right of eminent domain with respect to, such
property or asset;

 

(c)           any actual condemnation, seizure or taking by exercise of the
power of eminent domain or otherwise of such property or asset, or confiscation
of such property or asset or the requisition of the use of such property or
asset; or

 

(d)           any settlement in lieu of clauses (b)  or (c) above.

 

17

--------------------------------------------------------------------------------


 

“Excepted Leased Real Property” means (a) the Sublease Agreement, dated as of
September 23, 2010, between the Borrower and Skywire Software, LLC, (b) the
Commercial Lease, dated as of July 14, 2006, between the Borrower and DTHC
Properties Land Trust, as amended by the First Amendment to Commercial Lease,
dated as of December 1, 2009 and (c) each of the Lease Agreements described in
Schedule 5.17(b)(iii).

 

“Excess Cash Flow” means, for any period,

 

(a)           the sum of:

 

(i)            Adjusted Consolidated Net Income for such period, plus

 

(ii)           the aggregate amount of all non cash charges deducted in arriving
at such Adjusted Consolidated Net Income, plus

 

(iii)          if there was a net increase in Consolidated Current Liabilities
during such period, the amount of such net increase, plus

 

(iv)          if there was a net decrease in Consolidated Current Assets
(excluding cash and Cash Equivalents) during such period, the amount of such net
decrease (expressed as a positive number), less

 

(b)           the sum of:

 

(i)            the aggregate amount of all non cash credits included in arriving
at such Adjusted Consolidated Net Income, plus

 

(ii)           if there was a net decrease in Consolidated Current Liabilities
during such period, the amount of such net decrease, plus

 

(iii)          if there was a net increase in Consolidated Current Assets
(excluding cash and Cash Equivalents) during such period, the amount of such net
increase, plus

 

(iv)          the aggregate amount of Capital Expenditures of the Borrower and
its Subsidiaries paid in cash during such period solely to the extent permitted
by this Agreement, plus

 

(v)           the aggregate amount of all regularly scheduled principal payments
of Consolidated Indebtedness made during such period, plus

 

(vi)          the aggregate amount of scheduled payments of principal made
during such period on Capital Lease Obligations, plus

 

(vii)         the aggregate amount of mandatory principal payments of
Consolidated Indebtedness (including in respect of the Existing ABL Facility)
made during such period provided (A) such prepayments are otherwise permitted
hereunder and (B) if such Consolidated Indebtedness is revolving in nature,
either

 

18

--------------------------------------------------------------------------------


 

(1) the commitments under such Consolidated Indebtedness are permanently reduced
by the amount of such prepayment or (2) in the case of the Existing ABL
Facility, such prepayment is required to be made pursuant to Sections 2.5 and
2.7 of the Existing ABL Facility existing on the date hereof, plus

 

(viii)        the aggregate principal amount of all optional prepayments under
the Term Facility, the Existing ABL Facility (to the extent accompanied by a
permanent reduction in the commitment thereunder) and Indebtedness permitted
pursuant to Section 7.02(a)(ii)(B)(2) made during such period.

 

“Excluded General Intangibles” has the meaning set forth in the Security
Agreement.

 

“Excluded Trademark Applications” has the meaning set forth in the Security
Agreement.

 

“Excluded Taxes” means, with respect to any Agent, Lender or any other recipient
of any payment to be made by or on account of any obligation of the Borrower
hereunder, (a) taxes that are imposed on or measured by its overall net income
(including branch profits taxes) by the United States and taxes that are imposed
on or measured by its overall net income (and franchise taxes imposed in lieu of
net income taxes) by the state or foreign jurisdiction under the laws of which
such Agent or Lender (or other such recipient) is organized or any political
subdivision thereof and (b) taxes that are imposed on or measured by its overall
net income (and franchise taxes imposed in lieu thereof) by the state or foreign
jurisdiction of such Lender’s applicable Lending Office or any political
subdivision thereof.

 

“Existing ABL Facility” means that certain Revolving Credit and Security
Agreement, dated as of March 15, 2010, among the Borrower, Aventine Renewable
Energy — Aurora West, LLC, Aventine Renewable Energy — Mt. Vernon, LLC, Aventine
Power, LLC and Nebraska Energy, LLC, as borrowers, and PNC Bank, National
Association, as lender and agent as amended by that certain First Amendment to
Revolving Credit and Security Agreement dated August 6, 2010 and that certain
Second Amendment to Revolving Credit and Security Agreement dated as of the date
hereof.

 

“Existing ABL Facility Collateral” means all property or assets of the Borrower
or any of its Subsidiaries subject to a first priority Lien in favor of the
agent under the Existing ABL Facility.

 

“Existing Senior Notes” has the meaning specified in the recitals.

 

“Extended Term Loans” has the meaning set forth in Section 2.11.

 

“Extending Term Lender” has the meaning set forth in Section 2.11.

 

“Extension” has the meaning set forth in Section 2.11.

 

“Extension Request” has the meaning set forth in Section 2.11.

 

19

--------------------------------------------------------------------------------

 

 


 

“Facilities” means the Borrower’s and each of its Subsidiaries’ ethanol
production facilities and, in each case, all improvements thereto.

 

“Failed Auction” has the meaning set forth in the definition of “Dutch Auction”

 

“Fair Market Value” means the price that would be paid in an arm’s length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as determined in
good faith by the Board of Directors, whose determination shall be conclusive if
evidenced by a resolution of the Board of Directors.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Citibank,
N.A. on such day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” means (a) the fee letter, dated August 2, 2010, between the
Borrower and CGMI and (b) the agency fee letter, dated as of the date hereof,
between the Borrower and Citibank, N.A.

 

“Financial Officer” means with respect to any Person, the chief financial
officer, chief accounting officer, vice president of finance, treasurer,
assistant treasurer or controller of such Person.

 

“Fixed Charge Coverage Ratio” means, for any Person on any Transaction Date, the
ratio of (a) the aggregate amount of Consolidated EBITDA for the then most
recent four fiscal quarters prior to such Transaction Date for which reports
have been provided to the Administrative Agent to (b) the aggregate Fixed
Charges during such four quarter period. In making the foregoing calculation:

 

(a)           pro forma effect shall be given to any Indebtedness incurred or
repaid during the period (the “Reference Period”) commencing on the first day of
the relevant four quarter period and ending on the Transaction Date (other than
Indebtedness incurred or repaid under a revolving credit agreement or similar
arrangement) in each case as if such Indebtedness had been incurred or repaid on
the first day of such Reference Period;

 

(b)           Consolidated Interest Expense attributable to interest on any
Indebtedness (whether existing or being incurred) computed on a pro forma basis
and bearing a floating interest rate shall be computed as if the rate in effect
on the Transaction Date (taking into account any Interest Rate Agreement
applicable to such Indebtedness if such Interest Rate Agreement has a remaining
term in excess of twelve (12) months or, if

 

20

--------------------------------------------------------------------------------


 

shorter, at least equal to the remaining term of such Indebtedness) had been the
applicable rate for the entire period;

 

(c)           pro forma effect shall be given to Asset Sales and Asset
Acquisitions (including giving pro forma effect to the application of proceeds
of any Asset Sales) that occur during such Reference Period as if they had
occurred and such proceeds had been applied on the first day of such Reference
Period, including giving effect to cost savings reasonably expected to be
realized in connection with that acquisition, as determined in the good faith
and reasonable judgment of the chief financial officer of the Borrower
(regardless of whether those cost savings could then be reflected in pro forma
financial statements under GAAP, Regulation S-X promulgated by the SEC or any
other regulation or policy of the SEC); and

 

(d)           pro forma effect shall be given to asset sales and asset
acquisitions (including giving pro forma effect to the application of proceeds
of any asset sales) that have been made by any Person that has become a
Subsidiary or has been merged with or into the Borrower or any Subsidiary during
such Reference Period and that would have constituted Asset Sales or Asset
Acquisitions had such transactions occurred when such Person was a Subsidiary as
if such asset sales or asset acquisitions were Asset Sales or Asset Acquisitions
that occurred on the first day of such Reference Period, including giving effect
to cost savings reasonably expected to be realized in connection with that
acquisition, as determined in the good faith and reasonable judgment of the
chief financial officer of the Borrower (regardless of whether those cost
savings could then be reflected in pro forma financial statements under GAAP,
Regulation S-X promulgated by the SEC or any other regulation or policy of the
SEC);

 

provided that to the extent that clause (c) or (d) of this sentence requires
that pro forma effect be given to a Asset Acquisition or Asset Sales (or in the
case of clause (d), asset sales or asset acquisitions), such pro forma
calculation shall be based upon the four full fiscal quarters immediately
preceding the date of calculation of the Person, or division or line of business
of the Person, that is acquired or disposed for which financial information is
available; provided further that if the entity or division or line of business
acquired commenced commercial operations during such four fiscal quarters then
such pro forma calculation shall be based on the annualized results of
operations of such entity or division or line of business since the date it
began commercial operations.

 

“Fixed Charges” means, with respect to any Person for any period, the sum,
without duplication, of:

 

(a)           Consolidated Interest Expense plus

 

(b)           the product of (i) the amount of all dividend payments on any
series Preferred Stock of such Person or any of its Subsidiaries (other than
dividends payable solely in Capital Stock of such Person or such Subsidiary
(other than Disqualified Stock) or to such Person or a Subsidiary of such
Person) paid, accrued or scheduled to be paid or accrued during such period
times (ii) a fraction, the numerator of which is one and the denominator of
which is one minus the then current effective consolidated federal, state

 

21

--------------------------------------------------------------------------------


 

and local income tax rate of such Person, expressed as a decimal, as determined
on a consolidated basis in accordance with GAAP.)

 

“Flood Hazard Property” has the meaning specified in Section 6.16(a)(vi).

 

“Foreign Lender” means, with respect to the Borrower, any Lender that is
organized under the laws of a jurisdiction other than the United States, any
state thereof or the District of Columbia.

 

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any state thereof or the District
of Columbia and any Subsidiary thereof.

 

“Form of Assignment and Acceptance” has the meaning set forth in the definition
of “Dutch Auction”.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, that are applicable
to the circumstances as of the date of determination.

 

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness of
such other Person (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services
(unless such purchase arrangements are on arm’s length terms and are entered
into in the ordinary course of business), to take-or-pay, or to maintain
financial statement conditions or otherwise) or (b) entered into for purposes of
assuring in any other manner the obligee of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Hazardous Discharge” means any release or threat of release of a reportable
quantity of any Hazardous Materials at the Material Owned Real Property or
Material Leased

 

22

--------------------------------------------------------------------------------


 

Real Property under CERCLA or of a release of a Hazardous Materials that could
have a Material Adverse Effect on any Lender.

 

“Hazardous Materials” means (a) any explosive or radioactive substances or
wastes and (b) any hazardous or toxic substances, materials or wastes, defined
or regulated as such in or under, or that could reasonably be expected to give
rise to liability under, any applicable Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls, urea-formaldehyde insulation,
gasoline or petroleum (including crude oil or any fraction thereof) or petroleum
products or any coal ash, coal combustion by-products or waste, boiler slag,
scrubber residue or flue desulphurization residue.

 

“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.

 

“Hedge Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any valid netting agreement
relating to such Hedging Agreements, for any date on or after the date such
Hedging Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s).

 

“Hedging Agreement” means any and all agreements with respect to carbon credits,
renewable identification numbers and other similar rights issued by the United
States Environmental Protection Agency or any other Governmental Authority, rate
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, cross product hedges, forward
commodity contracts, equity or equity index swaps or options, bond or bond price
or bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, carbon credits, renewable identification numbers under
the Renewable Fuel Standard program under the Energy Policy Act of 2005 and
other similar rights, or any other similar transactions or any combination of
the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement.

 

“Increase Effective Date” has the meaning specified in Section 2.10(d).

 

“Incremental Amendment” has the meaning specified in Section 2.10(e).

 

“Indebtedness” means, with respect to any Person at any date of determination
(without duplication):

 

(a)           all indebtedness of such Person for borrowed money;

 

(b)           all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments;

 

23

--------------------------------------------------------------------------------


 

(c)           all obligations of such Person in respect of letters of credit or
other similar instruments (including reimbursement obligations with respect
thereto, but excluding obligations with respect to trade letters of credit
securing obligations (other than obligations described in clause (a) or
(b) above or (e), (f) or (g) below) entered into in the ordinary course of
business of such Person to the extent such letters of credit are not drawn upon
or, if drawn upon, to the extent such drawing is reimbursed no later than the
third Business Day following receipt by such Person of a demand for
reimbursement);

 

(d)           all obligations of such Person to pay the deferred and unpaid
purchase price of any property or services, which purchase price is due more
than six months after the date of placing such property in service or taking
delivery and title thereto or the completion of such services, except Trade
Payables;

 

(e)           all Capitalized Lease Obligations and Attributable Debt;

 

(f)            all Indebtedness of other Persons secured by a Lien on any asset
of such Person, whether or not such Indebtedness is assumed by such Person;
provided that the amount of such Indebtedness shall be the lesser of (i) the
Fair Market Value of such asset at such date of determination and (ii) the
amount of such Indebtedness;

 

(g)           all Indebtedness of other Persons Guaranteed by such Person to the
extent such Indebtedness is Guaranteed by such Person;

 

(h)           to the extent not otherwise included in this definition,
obligations under Hedging Agreements (including Interest Rate Agreements); and

 

(i)            all Disqualified Stock issued by such Person with the amount of
Indebtedness represented by such Disqualified Stock being equal to the greater
of its voluntary or involuntary liquidation preference and its maximum fixed
repurchase price, but excluding accrued dividends, if any.

 

The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations as described above and,
with respect to contingent obligations, the maximum liability upon the
occurrence of the contingency giving rise to the obligation; provided that:

 

(i)            the amount outstanding at any time of any Indebtedness issued
with original issue discount is the face amount of such Indebtedness less the
remaining unamortized portion of the original issue discount of such
Indebtedness at such time as determined in conformity with GAAP;

 

(ii)           money borrowed and set aside at the time of the incurrence of any
Indebtedness in order to prefund the payment of the interest on such
Indebtedness shall not be deemed to be “Indebtedness” so long as such money is
held to secure the payment of such interest;

 

(iii)          Indebtedness shall not include:

 

24

--------------------------------------------------------------------------------


 

(i)            any liability for federal, state, local or other taxes;

 

(ii)           performance, surety or appeal bonds provided in the ordinary
course of business; or

 

(iii)          agreements providing for indemnification, adjustment of purchase
price or similar obligations, or Guarantees or letters of credit, surety bonds
or performance bonds securing any obligations of the Borrower or any of its
Subsidiaries pursuant to such agreements, in any case, incurred in connection
with the disposition of any business, assets or a Subsidiary (other than
Guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or Subsidiary for the purpose of financing such
acquisition), so long as the principal amount does not exceed the gross proceeds
actually received by the Borrower or any Subsidiary in connection with such
disposition; and

 

(iv)          Indebtedness in respect of Existing Senior Notes as and to the
extent specified in the proviso to the definition of “Consolidated
Indebtedness.”

 

“Indemnified Parties” has the meaning specified in Section 10.04(b).

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indenture” means that certain Indenture dated as of March 15, 2010 among the
Borrower, the Borrower’s Subsidiaries from time to time guarantors thereunder,
and Wilmington Trust FSB, as indenture trustee and collateral agent on behalf of
the holders of the Existing Senior Notes as in effect on the Closing Date.

 

“Indenture Collateral Agent” means Wilmington Trust FSB, in its capacity as
collateral agent under the Indenture, and any successors thereto.

 

“Indenture Collateral Documents” has the meaning ascribed to the term
“Collateral Documents” in the Indenture.

 

“Indenture Trustee” means Wilmington Trust FSB, in its capacity as trustee under
the Indenture, and any successors thereto.

 

“Indenture Trust Funds” has the meaning set forth in Section 4.01(i)(i)(B).

 

“Indiana Port Lease Agreement” means the Lease Agreement, dated as of
October 31, 2006, between the Indiana Port Lessor and the Indiana Port Lessee,
as amended as of the Closing Date and as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time after the date
hereof in accordance with its terms and the terms of the Loan Documents.

 

“Indiana Port Lease Collateral” means any inventory, equipment or fixtures of
the Indiana Port Lessee that are (a) now or hereafter located on the Indiana
Port Leased Premises or

 

25

--------------------------------------------------------------------------------


 

(b) at any time used in connection with the business of the Indiana Port Lessee
carried out on the Indiana Port Leased Premises.

 

“Indiana Port Leased Premises” means the real property leasehold interest leased
by the Indiana Port Lessee from the Indiana Port Lessor pursuant to the Indiana
Port Lease Agreement on which the Mt. Vernon Facility is located.

 

“Indiana Port Lessee” means Aventine Renewable Energy — Mt Vernon, LLC, a
Delaware limited liability company.

 

“Indiana Port Lessor” means the Indiana Port Commission, a body corporate and
politic existing under the laws of the State of Indiana, and its successors and
assigns.

 

“Information” has the meaning specified in Section 10.07.

 

“Intellectual Property Security Agreement” has the meaning specified in the
Security Agreement.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Closing Date among the Administrative Agent, the Collateral Agent and the
agent under the Existing ABL Facility.

 

“Interest Rate Agreement” means any interest rate protection agreement, interest
rate future agreement, interest rate option agreement, interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedge agreement, option or future contract or other similar agreement or
arrangement.

 

“Interest Payment Date” means, (a) as to any Term Loan other than an ABR Loan,
the last day of each Interest Period applicable to such Term Loan and the
Maturity Date (or, if sooner, the date on which the Obligations become due and
payable pursuant to Section 8.02); provided, however, that if any Interest
Period for a LIBOR Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any ABR Loan, the last Business Day of
each March, June, September and December and the Maturity Date (or, if sooner,
the date on which the Obligations become due and payable pursuant to
Section 8.02).

 

“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan
and ending on the date one, two, three or six months or, to the extent available
to all Lenders making such LIBOR Loans, one week or nine or twelve months
thereafter, as selected by the Borrower in its Borrowing Notice; provided, that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

26

--------------------------------------------------------------------------------


 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date.

 

“Investment” in any Person means any direct or indirect advance, loan or other
extension of credit (including, without limitation, by way of Guarantee or
similar arrangement; but excluding (a) payroll, commission, travel and similar
advances to officers and employees in the ordinary course of business and
(b) advances to customers or suppliers in the ordinary course of business that
are, in conformity with GAAP, recorded as accounts receivable, prepaid expenses
or deposits on the balance sheet of the Borrower or its Subsidiaries and
endorsements for collection or deposit arising in the ordinary course of
business) or capital contribution to (by means of any transfer of cash or other
property to others or any payment for property or services for the account or
use of others), or any purchase or acquisition of Capital Stock, bonds, notes,
debentures or other similar instruments issued by, such Person and shall include
the retention of the Capital Stock (or any other Investment) by the Borrower or
any of its Subsidiaries of (or in) any Person that has ceased to be a
Subsidiary, including without limitation, by reason of any transaction permitted
by clause (c) or (d) of Section 7.12.

 

“IRS” means the United States Internal Revenue Service.

 

“Kiewit Deed of Trust” means the Deed of Trust and Assignment of Rents, dated as
of March 15, 2010, between Aventine Renewable Energy Holdings, Inc. and Kiewit
Energy Company.

 

“Lender” has the meaning specified in the introductory paragraph hereto and
includes any Lender that may become a party hereto pursuant to an Assumption and
Acceptance, and any New Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Leverage Ratio” means, as of any date of determination, the ratio of
Consolidated Indebtedness of the Borrower and its Subsidiaries on such date to
Consolidated EBITDA of the Borrower and its Subsidiaries for such Measurement
Period.

 

“LIBOR Rate” means:

 

(a)           for any Interest Period with respect to a LIBOR Loan, the rate per
annum equal to the greater of (i) 2.00% and (ii) the rate per annum obtained by
dividing (A) (1) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day

 

27

--------------------------------------------------------------------------------


 

of such Interest Period) with a term equivalent to such Interest Period or,
(2) if such rate is not available at such time for any reason, the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBOR Loan being made, continued or converted
and with a term equivalent to such Interest Period would be offered by Citibank,
N.A.’s London Branch to major banks in the London interbank eurodollar market at
their request at approximately 11:00 a.m. (London time) two London Banking Days
prior to the commencement of such Interest Period by (B) a percentage equal to
100% minus the LIBOR Rate Reserve Percentage for such Interest Period; and

 

(b)           for any interest calculation with respect to an ABR Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the ABR Loan being made or
maintained and with a term equal to one month would be offered by Citibank,
N.A.’s London Branch to major banks in the London interbank Eurodollar market at
their request at the date and time of determination.

 

“LIBOR Rate Reserve Percentage” for any Interest Period for all LIBOR Loans
comprising part of the same Borrowing means the reserve percentage applicable
two (2) Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on LIBOR Loans is
determined) having a term equal to such Interest Period.

 

“LIBOR Loan” means a Term Loan that bears interest at a rate based on the LIBOR
Rate.

 

“Liquidity” means, as of any date of determination, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) Unrestricted Cash and
(b) the aggregate amount available to be drawn on under any Credit Facility,
including the Existing ABL Facility, as such of date of determination (after
giving effect to any borrowing base restrictions).

 

“Lien” means any mortgage, deed of trust, pledge, security interest,
encumbrance, lien or charge of any kind (including, without limitation, any
conditional sale or other title retention agreement or lease in the nature
thereof or any agreement to give any security interest).

 

“Loan” means any Term Loan or New Term Loan, as applicable.

 

28

--------------------------------------------------------------------------------


 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Subsidiary Guaranty, (d) the Collateral Documents, (e) each Secured Hedge
Agreement, (f) each Secured Cash Management Agreement, (g) the Fee Letters and
(h) each other document that is deemed in writing by the Borrower and the
Administrative Agent to constitute a Loan Document.

 

“Loan Parties” means, collectively, the Borrower and each of its Subsidiaries.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Make-Whole Expiry Date” has the meaning specified in Section 2.03(d).

 

“Management Incentive Plan” means the “Management Incentive Plan”, as defined in
that Joint Plan of Reorganization filed by the Borrower and its affiliates in
the United States Bankruptcy Court for the District of Delaware, as confirmed by
such court pursuant to the order confirming such plan on February 24, 2010, in
the form first adopted by the Board of Directors of the Borrower, as the same
may be amended, modified, renewed, restated or replaced, in whole or in part,
from time to time in accordance with its terms.

 

“Material Adverse Effect” means a material adverse effect upon (a) the business,
assets, operations, property, condition (financial or otherwise) or material
agreements of the Borrower and its Subsidiaries, taken as a whole, (b) the
ability of the Borrower or any of the Subsidiaries to perform their respective
obligations under the Loan Documents or (c) the validity or enforceability of
this or any of the other Loan Documents or the rights or remedies of the Agents
or the Lenders hereunder or thereunder.

 

“Material Contractual Obligation” means any agreement to which any Loan Party is
a party that is of the type either referred to as a “material definitive
agreement” in Form 8-K or required to be attached as an exhibit to a filing in
accordance with Item 601 of Regulation S-K, as promulgated by the SEC.

 

“Material Leased Real Property” means (a) the real properties leased by any Loan
Party listed on Schedule 5.17(b)(ii), and (b) any other real property leased by
any Loan Party having a Fair Market Value reasonably estimated by the Borrower
to be in excess of $500,000.

 

“Material Owned Real Property” means (a) the real properties owned by any Loan
Party listed on Schedule 5.17(b)(i), and (b) any other real property owned by
any Loan Party having a Fair Market Value reasonably estimated by the Borrower
to be in excess of $500,000.

 

“Maturity Date” means, (a) with respect to any Term Loan, the date which is the
fifth anniversary of the Closing Date and (b) with respect to any New Term Loan,
the date specified in the applicable Incremental Amendment for such New Term
Loan, in each case subject to extension thereof in accordance with Section 2.11;
provided, however, that if such date is not a Business Day, the Maturity Date
shall be the immediately preceding Business Day.

 

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower or, if fewer than four
consecutive fiscal quarters

 

29

--------------------------------------------------------------------------------


 

of the Borrower have been completed since the Closing Date, the fiscal quarters
of the Borrower that have been completed since the Closing Date; provided that:
(a) for purposes of determining an amount of any item included in the
calculation of a financial ratio or financial covenant for the fiscal quarter
ended March 31, 2011, such amount for the Measurement Period then ended shall
equal such item for such fiscal quarter multiplied by four; (b) for purposes of
determining an amount of any item included in the calculation of a financial
ratio or financial covenant for the fiscal quarter ended June 30, 2011, such
amount for the Measurement Period then ended shall equal such item for the two
fiscal quarters then ended multiplied by two; and (c) for purposes of
determining an amount of any item included in the calculation of a financial
ratio or financial covenant for the quarter ended September 30, 2011, such
amount for the Measurement Period then ended shall equal such item for the three
fiscal quarters then ended multiplied by 4/3.

 

“Minimum Extension Condition” has the meaning set forth in Section 2.11(b).

 

“Mt. Vernon Facility” means that certain unfinished ethanol production facility
of the Borrower located in Mt. Vernon, Indiana.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means the deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages and leasehold deeds of trust substantially in the
form of Exhibit G (with such changes as may be reasonably satisfactory to the
Collateral Agent and its counsel to account for local law matters) and otherwise
in form and substance reasonably satisfactory to the Collateral Agent, delivered
pursuant to Section 6.16 (and each other Mortgage delivered pursuant to
Section 6.13 from time to time), in each case as amended, restated, supplemented
or otherwise modified from time to time.

 

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including the Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“NELLC” means Nebraska Energy, LLC and its successors.

 

“Net Cash Proceeds” means:

 

(a)           with respect to any Asset Sale, the aggregate cash proceeds
received by the Borrower or any of its Subsidiaries in respect of any Asset Sale
(including any cash received (x) upon the sale or other disposition of any
non-cash consideration received in any Asset Sale and (y) in respect of deferred
payment obligations (to the extent corresponding to the principal, but not the
interest, component thereof)), net of

 

30

--------------------------------------------------------------------------------


 

(i)            the direct costs relating to such Asset Sale, including legal,
accounting and investment banking, broker or finder fees, and sales commissions,
and any relocation expenses incurred as a result of the Asset Sale;

 

(ii)           any taxes paid or payable (within one (1) year) as a result of
the Asset Sale, in each case, after taking into account any available tax
credits or deductions and any tax sharing arrangements;

 

(iii)          amounts required to be applied to the repayment of Indebtedness,
secured by a Lien on the asset or assets that were the subject of such Asset
Sale;

 

(iv)          any reserve for adjustment in respect of the sale price of such
asset or assets established in accordance with GAAP or amount placed in an
escrow account for purposes of such an adjustment; and

 

(v)           escrowed amounts and amounts taken by the Borrower or any of its
Subsidiaries as a reserve against liabilities associated with such Asset Sale,
including pension and other post-employment benefit liabilities, Environmental
Liabilities and liabilities under any indemnification obligations associated
with such Asset Sale, all as determined in accordance with GAAP, provided that
such amounts constituting Term Loan Primary Collateral are deposited into the
Collateral Account and such amounts constituting ABL Primary Collateral are
deposited into blocked accounts established pursuant to the Existing ABL
Facility;

 

provided that (A) excess amounts set aside for payment of taxes pursuant to
clause (ii) above remaining after such taxes have been paid in full or the
statute of limitations therefor has expired and (B) amounts escrowed or
initially held in reserve pursuant to clauses (iv) and (v) no longer so held,
will, in the case of each of subclauses (A) and (B), at that time become Net
Cash Proceeds.

 

(b)           with respect to the incurrence or issuance or any Indebtedness by
the Borrower or any of its Subsidiaries, the proceeds of such issuance or sale
in the form of cash or Cash Equivalents, including payments in respect of
deferred payment obligations (to the extent corresponding to the principal, but
not interest, component thereof) when received in the form of cash or Cash
Equivalents and proceeds from the conversion of other property received when
converted to cash or Cash Equivalents, net of attorney’s fees, accountants’
fees, underwriters’ or placement agents’ fees, discounts or commissions and
brokerage, consultant and other fees incurred in connection with such issuance
or sale and net of taxes paid or payable (within one year) as a result thereof.

 

(c)           with respect to any Event of Loss, the aggregate cash proceeds
received by the Borrower or any of its Subsidiaries in respect of such Event of
Loss, including insurance proceeds, condemnation awards or damages awarded by
any judgment, net of

 

(i)            the direct costs in recovery of such Net Cash Proceeds (including
reasonable legal, accounting, appraisal and insurance adjuster fees and any
relocation expenses incurred as a result thereof);

 

31

--------------------------------------------------------------------------------


 

(ii)           amounts required to be applied to the repayment of Indebtedness,
other than ABL Obligations, secured by a Lien on the asset or assets that were
the subject of such Event of Loss;

 

(iii)          any taxes paid or payable (within one year) as a result thereof;
and

 

(iv)          amounts taken by the Borrower or any of its Subsidiaries, as the
case may be, as a reserve against any liabilities associated with such Event of
Loss and retained by the Borrower or any of its Subsidiaries, as the case may
be, after such Event of Loss, including liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Event of Loss, all as determined in accordance with GAAP; provided that
such amounts are deposited into the Collateral Account.

 

“New Lenders” has the meaning specified in Section 2.10(d).

 

“New Term Loan” has the meaning specified in Section 2.10(a).

 

“New Term Loan Commitment” has the meaning specified in Section 2.10(e).

 

“New Term Loan Effective Date” has the meaning specified in Section 2.10(d).

 

“New Term Loan Facility” has the meaning specified in Section 2.10(a).

 

“No Undisclosed Information Representation” by a Person means a representation
that such Person is not in possession of any material non-public information
that has not been disclosed to investors or has not otherwise been disseminated
in a manner making it available to investors generally, in each case within the
meaning of Regulation FD, prior to such time, with respect to the Borrower or
its Subsidiaries, or the respective securities of any of the foregoing.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Term Loans, as the case may be, made by such Lender, substantially in
the form of Exhibit C.

 

“Obligations” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding under Debtor Relief Laws. 
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, letter of credit commissions, participation fees, charges, expenses,
fees, attorneys’ fees and disbursements, indemnities and other amounts payable
by such Loan Party under any Loan Document and (b) the obligation of such Loan
Party to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party.

 

“OID” has the meaning set forth in Section 2.10(b).

 

32

--------------------------------------------------------------------------------


 

“Officer’s Certificate” means, with respect to any Person, a certificate signed
by two Responsible Officers of such Person. Unless otherwise indicated, an
Officer’s Certificate refers to an Officer’s Certificate of the Borrower.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, intangible, mortgage recording or property taxes, charges or
similar levies (and interest, fines, penalties and additions related thereto)
arising from any payment made by the Borrower hereunder or under any other Loan
Document or from the execution, delivery, registration or enforcement of,
performance under, or otherwise with respect to, this Agreement or any other
Loan Document.

 

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended.

 

“Perfection Certificate” means, with respect to any Loan Party, a certificate
substantially in the form of Exhibit B hereto, completed and supplemented with
the schedules and attachments contemplated thereby to the reasonable
satisfaction of the Collateral Agent and duly executed by a Responsible Officer
of such Loan Party.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any successor thereto.

 

“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained or to which
contributions are required by any member of the Controlled Group for employees
of any member of the Controlled Group; or (ii) has at any time within the
preceding five years been maintained or to which contributions have been
required by any entity which was at such time a member of the Controlled Group
for employees of any entity which was at such time a member of the Controlled
Group.

 

33

--------------------------------------------------------------------------------


 

“Perfection Certificate” has the meaning specified in Section 4.01(a)(xi).

 

“Permitted Business” means the business of the Borrower and its Subsidiaries
engaged in on the Closing Date and any other activities that are related,
ancillary or complementary to such business.

 

“Permitted Debt” has the meaning set forth in Section 7.02.

 

“Permitted Holder” means, at any time, (a) each of the Backstop Purchasers, any
of their respective Affiliates and managed funds or accounts by such Backstop
Purchaser or Affiliate (collectively, the “Back Stop Permitted Holders”),
(b) Persons Controlled by any Back Stop Permitted Holder, (c) trusts for the
benefit of any Back Stop Permitted Holder that is an individual Person or the
spouses, issue, parents or other relatives of such individual Person and (d) in
the event of the death of any Back Stop Permitted Holder that is an individual
Person, heirs or testamentary legatees of such Person.

 

“Permitted Investment” means:

 

(a)           (i) any Investment by the Borrower or a Subsidiary Guarantor in
any Subsidiary Guarantor or (ii) any Investment in the Borrower, a Subsidiary
Guarantor or any other Person which will, upon the making of such Investment
become a Subsidiary Guarantor or be merged or consolidated with or into, or
transfer or convey all or substantially of its assets to the Borrower or any
Subsidiary Guarantor;

 

(b)           cash or Cash Equivalents;

 

(c)           stock, obligations or securities received in satisfaction of
judgments;

 

(d)           Hedging Agreements (including Interest Rate Agreements) to the
extent permitted to be entered into pursuant to Section 7.15;

 

(e)           loans and advances to employees and officers of the Borrower and
its Subsidiaries made in the ordinary course of business for bona fide business
purposes not to exceed $2,000,000 in the aggregate at any one time outstanding;

 

(f)            any Investments received in compromise or resolution of
(i) obligations of any Person or customer that were incurred in the ordinary
course of business of the Borrower or any of its Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such Person; or (ii) litigation, arbitration or
other disputes with Persons who are not Affiliates;

 

(g)           Investments:

 

(i)            made by the Borrower or its Subsidiaries consisting of
consideration received in connection with an Asset Sale made in compliance with
Section 7.04; or

 

34

--------------------------------------------------------------------------------

 

 


 

(ii)           consisting of consideration received by the Borrower or any of
its Subsidiaries in connection with a transaction that would be an Asset Sale if
it consisted of aggregate consideration received by the Borrower or any of its
Subsidiaries of $5,000,000 or more;

 

(h)           Investments of a Person or any of its Subsidiaries existing at the
time such Person becomes a Subsidiary of the Borrower or at the time such Person
merges or consolidates with the Borrower or any of its Subsidiaries, in either
case, in compliance with this Agreement; provided that such Investments were not
made by such Person in connection with, or in anticipation or contemplation of,
such Person becoming a Subsidiary of the Borrower or such merger or
consolidation;

 

(i)            any Investment in a Person engaged in a Permitted Business (other
than an Investment in a Subsidiary of the Borrower) having an aggregate Fair
Market Value, taken together with all other Investments made pursuant to this
clause that are at that time outstanding, not to exceed 15% of Total Assets at
the time of that Investment (with the Fair Market Value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value); provided that (i) such Person shall not use the proceeds of such
Investment to purchase, redeem, retire or otherwise acquire for value any shares
of the Capital Stock of the Borrower, (ii) the Borrower shall demonstrate pro
forma compliance with the financial covenants under Section 7.08 and (iii) all
actions required under Section 6.13 shall have been (or shall be) taken in
accordance with the terms therein;

 

(j)            any acquisition of assets or Capital Stock (including pursuant to
any merger or consolidation of the Borrower in accordance with Section 7.03)
solely in exchange for the issuance of Capital Stock (other than Disqualified
Stock) of the Borrower;

 

(k)           Investments in existence on the Closing Date and listed on
Schedule 7.14;

 

(l)            Investments represented by Guarantees that are otherwise
permitted under this Agreement;

 

(m)          endorsements for collection or deposit in the ordinary course of
business by any Person of bank drafts and similar negotiable instruments of any
other Person received as payment for ordinary course of business trade
receivables;

 

(n)           cash or Cash Equivalents or other investment property deposited in
the ordinary course of business to secure (or to secure letters of credit
securing) the performance of statutory obligations (including obligations under
worker’s compensation, unemployment insurance or similar legislation), surety or
appeal bonds, leases, agreements or other obligations under arrangements with
utilities, insurance agreements, construction agreements, performance bonds or
other obligations of a like nature incurred in the ordinary course of business,
in each case if (but only if) such obligations are not for borrowed money
(“ordinary course deposits”); provided that the aggregate amount of such
Investments made pursuant to this clause (n), when added to the aggregate
outstanding amount of Investments constituting ordinary course deposits in
existence on the Closing Date and permitted under clause (k) above, does not
exceed $50,000,000 in the aggregate at any time outstanding;

 

35

--------------------------------------------------------------------------------


 

(o)           receivables (including pursuant to extensions of trade credit) and
prepaid expenses, in each case arising in the ordinary course of business;
provided, however, that such receivables or prepaid expenses would be recorded
as current assets of such Person in accordance with GAAP;

 

(p)           deposit of cash or Cash Equivalents or other investment property
constituting Existing ABL Facility Collateral to secure ABL Obligations under
the Existing ABL Facility in an amount not to exceed $5,000,000;

 

(q)           additional Investments (including Investments in joint ventures)
not to exceed $1,000,000 at any one time outstanding; provided that, in the
event of an Investment in any Person that is not a Subsidiary of the Borrower,
such Person shall not use the proceeds of such Investment to purchase, redeem,
retire or otherwise acquire for value any shares of the Capital Stock of the
Borrower; and

 

(r)            Investments acquired as a capital contribution to, or in exchange
for, or out of the proceeds of a substantially concurrent offering of, Capital
Stock (other than Disqualified Stock) of the Borrower;

 

provided, however, that the Investments described above shall only be “Permitted
Investments” to the extent that the Borrower or Subsidiary making such
Investment is in compliance with Section 6.13 in respect of any assets, property
or Capital Stock acquired in connection with such Investment (to the extent
applicable); provided further that with respect to any Investment, the Borrower
may, in its sole discretion, allocate all or any portion of such Investment to
one or more of the above clauses (a) through (r) (and with respect to clause
(k), so long as such Investment is listed on Schedule 7.14) so that all or a
portion of such Investment would be a Permitted Investment.

 

“Permitted Liens” means:

 

(a)           (i) Liens created for the benefit of (or to secure) the
Obligations of the Borrower and the Subsidiary Guarantors outstanding under this
Agreement and the other Loan Documents from time to time and (ii) Liens securing
additional Indebtedness of the Borrower and its Subsidiaries constituting any
Term Loan or New Term Loan incurred by the Borrower pursuant to Section 2.10 in
an aggregate principal amount not to exceed $25,000,000 at any one time
outstanding;

 

(b)           (i) with respect to ABL Primary Collateral, ABL First Priority
Liens and (ii) with respect to any other Collateral, ABL Second Priority Liens,
in each case for so long as such Liens are subject at all times to the
Intercreditor Agreement; provided that the aggregate amount of Obligations
secured by such Liens shall not exceed the amount of Indebtedness otherwise
permitted to be outstanding pursuant to Section 7.02(a)(ii);

 

(c)           Liens in favor of the Borrower or the Subsidiary Guarantors (not
securing ABL Obligations);

 

(d)           Liens on property of a Person existing at the time such Person is
merged with or into or consolidated with the Borrower or any Subsidiary of the
Borrower; provided that

 

36

--------------------------------------------------------------------------------


 

such Liens were in existence prior to, and not incurred in contemplation of,
such merger or consolidation and do not extend to any property other than that
property of the Person merged into or consolidated with the Borrower or such
Subsidiary that were so subject to such Liens (plus improvements and accessions
to such property);

 

(e)           Liens on property (including Capital Stock) existing at the time
of acquisition of the property, including by way of merger, consolidation or
otherwise, by the Borrower or any Subsidiary of the Borrower; provided that such
Liens were in existence prior to, and not incurred in contemplation of, such
acquisition and do not extend to any other property owned by the Company or any
Restricted Subsidiary (plus improvements and accessions to such property);

 

(f)            Liens on cash or Cash Equivalents or other investment property
deposited to secure (or to secure letters of credit securing) the performance of
statutory obligations (including obligations under worker’s compensation,
unemployment insurance or similar legislation), surety or appeal bonds, leases,
agreements or other obligations under arrangements with utilities, insurance
agreements, construction agreements, performance bonds or other obligations of a
like nature incurred in the ordinary course of business, in each case if (but
only if) such obligations are not for borrowed money;

 

(g)           Liens existing on the Closing Date and set forth on Schedule 7.01
(other than pursuant to the Indiana Port Lease Agreement or clause (b) or (c) of
this definition) and any replacement, extension or renewal of any such Lien upon
or in the same property theretofore subject thereto in connection with any
replacement, extension or renewal (but without any increase in the amount or
change in any direct or contingent obligor) of any Obligations secured thereby);

 

(h)           the Lien in favor of the Indiana Port Lessor pursuant to the
Indiana Port Lease Agreement on any Indiana Port Lease Collateral securing the
obligations of the Indiana Port Lessee under the Indiana Port Lease Agreement,
unless the following are not completed within the time period specified with
respect thereto in clauses (i), (viii) and (ix) of Section 6.16(a): (i) the
Indiana Port Leased Premises on which such Indiana Port Lease Collateral is
located is subject to a Mortgage securing the Obligations of the Borrower and
the Subsidiary Guarantors under this Agreement and the other Loan Documents from
time to time, (ii) such Indiana Port Lease Collateral constitutes Collateral and
(iii) such Lien is subordinated to the Lien of the Collateral Documents
(including such Mortgage) in accordance with the terms of the Indiana Port Lease
Agreement;

 

(i)            Liens for taxes, assessments or governmental charges or claims
that are not yet delinquent or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently concluded; provided
that any reserve or other appropriate provision as is required in conformity
with GAAP has been made therefor;

 

(j)            Liens imposed by law (such as carriers’, warehousemen’s and
mechanics’ Liens), Liens imposed by law in favor of sellers of farm products and
Liens of landlords imposed by law securing obligations to pay lease amounts, in
each case, that are not due and payable or in

 

37

--------------------------------------------------------------------------------


 

default or that are being contested in good faith by appropriate proceedings
promptly instituted and diligently concluded, in each case, incurred in the
ordinary course of business;

 

(k)           survey exceptions, encumbrances, restrictions, easements,
ordinances, subdivisions approvals, leases, statements of claim or reservations
of, or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real property that, in each case, were not
incurred in connection with Indebtedness and that do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

 

(l)            Liens to secure any Permitted Refinancing Indebtedness permitted
to be incurred under this Indenture; provided, however, that: (i) the new Lien
shall be limited to all or part of the same property and assets that secured or,
under the written agreements pursuant to which the original Lien arose, could
secure the Indebtedness being exchanged, refunded, refinanced, replaced,
defeased or discharged (plus improvements and accessions to such property or
proceeds or distributions thereof); and (ii) the Indebtedness secured by the new
Lien is not increased to any amount greater than the sum of (A) the outstanding
principal amount (or accreted value, if applicable) or, if greater, the
committed amount of the Indebtedness being exchanged, refunded, refinanced,
replaced, defeased or discharged and (B) an amount necessary to pay all accrued
interest on such Indebtedness and any fees and expenses, including premiums and
tender and defeasance costs, related to such exchange, refunding, refinancing,
replacement, defeasance or discharge;

 

(m)          Liens arising pursuant to an order of attachment, condemnation,
eminent domain, distraint or similar legal process arising in connection with
legal proceedings and any Liens that are required to protect or enforce rights
in any administrative, arbitration or other court proceedings in the ordinary
course of business, in each case, not giving rise to an Event of Default;

 

(n)           any Lien on property (real or personal), plant or equipment, all
or any part of the purchase price or cost of design, development, construction,
installation or improvement of which was financed by Indebtedness permitted to
be incurred pursuant to Section 7.02(a)(vii) solely to the extent securing such
Indebtedness;

 

(o)           leases or subleases granted to others that do not materially
interfere with the ordinary course of business of the Borrower and its
Subsidiaries, taken as a whole, so long as the aggregate Fair Market Value of
all Specified Collateral subject to such Liens pursuant to this clause (o) does
not exceed $500,000;

 

(p)           bankers’ Liens, rights of setoff and similar Liens with respect to
cash and Cash Equivalents on deposit in one or more bank accounts in the
ordinary course of business;

 

(q)           Liens securing reimbursement obligations with respect to letters
of credit that encumber documents and other property relating to such letters of
credit and the products and proceeds thereof, so long as the aggregate amount of
obligations secured by Liens incurred pursuant to this clause (q) does not
exceed $1.0 million at any one time outstanding;

 

38

--------------------------------------------------------------------------------


 

(r)            Liens on goods imported by the Borrower or any of its
Subsidiaries in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
such goods;

 

(s)           Liens consisting of conditional sale, title retention, consignment
or similar arrangements for the sale of goods acquired by the Borrower or any of
its Subsidiaries in the ordinary course of business in accordance with the past
practices of the Borrower and its Subsidiaries prior to the Closing Date so long
as the aggregate Fair Market Value of all Specified Collateral subject to such
Liens pursuant to this clause (s) does not exceed $500,000;

 

(t)            Liens securing insurance premium financing arrangements, provided
that such Lien is limited to the applicable insurance contracts;

 

(u)           Liens arising from filing UCC financing statements regarding
operating leases;

 

(v)           any interest or title of a lessor, licensor or sublicensor in
property leased, licensed or sublicensed to the Borrower or any of its
Subsidiaries pursuant to any lease, license or sublicense not constituting a
Capital Lease Obligation or other Indebtedness;

 

(w)          Liens on the Indenture Trust Funds established pursuant to Sections
8.02 and 8.05 of the Indenture;

 

(x)            Liens securing Hedging Agreements permitted to be entered into
pursuant to Section 7.02(a)(x)(A); and

 

(y)           Liens incurred in the ordinary course of business of the Borrower
or any of its Subsidiaries with respect to obligations not exceeding $7,500,000
at any one time outstanding that (i) are not incurred in connection with
borrowing of money and (ii) do not materially detract from the value of the
property or materially impair its use.

 

“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Subsidiaries issued in exchange for, or the net proceeds of which are
used to refund, refinance, replace, defease or discharge, other Indebtedness of
the Borrower or any of its Subsidiaries; provided that:

 

(a)           the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness exchanged, refunded,
refinanced, replaced, defeased or discharged (plus all accrued interest on such
Indebtedness and the amount of all fees and expenses, including premiums and
tender and defeasance costs, incurred in connection therewith);

 

(b)           such Permitted Refinancing Indebtedness has a final maturity date
later than the final maturity date of, and has an Average Life equal to or
greater than the Average Life of, the Indebtedness being exchanged, refunded,
refinanced, replaced, defeased or discharged (or, if shorter, has a final
maturity date later than the final maturity date of, and has an Average Life
equal to or greater than the Average Life of, the Loans);

 

39

--------------------------------------------------------------------------------


 

(c)           if the Indebtedness being exchanged, refunded, refinanced,
replaced, defeased or discharged is subordinated in right of payment to the
Obligations of the Borrower and each of its Subsidiaries under the Loan
Documents, such Permitted Refinancing Indebtedness has a final maturity date
later than the final maturity date of, and is subordinated in right of payment
to, the Obligations of the Borrower and each of its Subsidiaries under the Loan
Documents, as the case may be, on terms at least as favorable to the Secured
Parties as those contained in the documentation governing the Indebtedness being
exchanged, refunded, refinanced, replaced, defeased or discharged; and

 

(d)           such Indebtedness has the Borrower or any of its Subsidiaries as
an obligor (whether as borrower, guarantor or otherwise) only if the Borrower or
such Subsidiary is an obligor (in any capacity) on the Indebtedness being
exchanged, refunded, refinanced, replaced, defeased or discharged.

 

“Person” means any individual, sole proprietorship, partnership, corporation,
business trust, joint stock company, trust, unincorporated organization,
association, limited liability company, limited liability partnership,
institution, public benefit corporation, joint venture, entity or Governmental
Authority (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, by any
ERISA Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Preferred Stock” means, with respect to any Person, Capital Stock issued by
such Person that are entitled to a preference or priority over any other Capital
Stock issued by such Person upon any distribution of such Person’s property and
assets, whether by dividend or upon liquidation.

 

“Primary Collateral Asset Sale” means an Asset Sale consisting of the
disposition of assets constituting Term Loan Primary Collateral (including the
disposition of Capital Stock of a Subsidiary which results in the disposition of
assets constituting Term Loan Primary Collateral); provided that if an Asset
Sale results in the disposition of assets constituting Term Loan Primary
Collateral and ABL Primary Collateral, the term “Primary Collateral Asset Sale”
shall be limited to the portion of the Collateral so disposed of that
constitutes Term Loan Primary Collateral.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified Proceeds” means any of the following or any combination of the
following:

 

(a)           Net Cash Proceeds;

 

(b)           the Fair Market Value of any assets (other than Investments) that
are used or useful in a Permitted Business; and

 

40

--------------------------------------------------------------------------------


 

(c)           the Fair Market Value of any Capital Stock of any Person engaged
in a Permitted Business if:

 

(i)            such Person is or in connection with the receipt by the Borrower
or any of its Subsidiaries of that Capital Stock becomes a Subsidiary Guarantor;
or

 

(ii)           that Person is merged, consolidated or amalgamated with or into,
or transfers or conveys substantially all of its assets to, or is liquidated
into, the Borrower or any of its Subsidiaries.

 

“Qualifying Bids” has the meaning set forth in the definition of “Dutch
Auction”.

 

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

 

“Refinancing” has the meaning set forth in Section 4.01(i)(i)(D).

 

“Refinancing Date” has the meaning set forth in Section 4.01(i)(i)(A).

 

“Refinancing Documents” shall mean each of the documents related to the
consummation of the Refinancing including notices of redemption and agency and
trust arrangements entered into with respect thereto.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Replacement Assets” means (a) any property or assets (other than Indebtedness,
Capital Stock, Excluded General Intangibles and Excluded Trademark Applications
and other than any assets classified as current assets under GAAP) used or
useful in a Permitted Business; or (b) the Capital Stock of a Person that
becomes a Wholly-Owned Subsidiary as a result of the acquisition of such Capital
Stock by the Borrower or any of its Subsidiaries; provided, however, that, in
the case of this clause (b), such Wholly-Owned Subsidiary is primarily engaged
in a Permitted Business and becomes a Subsidiary Guarantor at or prior to
consummation of such acquisition.

 

“Reply Amount” has the meaning set forth in the definition of “Dutch Auction”.

 

“Reply Discount” has the meaning set forth in the definition of “Dutch Auction”.

 

“Reportable Event” shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of (a) prior to the making of the Term Loans, Commitments
and (b) after the making of the Term Loans, the outstanding principal amount of
the Term Loans.

 

41

--------------------------------------------------------------------------------


 

For purposes of the definition of “Required Lenders”, (i) the Loans held by any
Defaulting Lender and (ii) the Loans held by the Borrower or any of its
Affiliates or Subsidiaries, shall in each case be excluded for purposes of
making a determination of Required Lenders.

 

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, any executive officer, any Financial Officer, or any vice
president of such Person or, with respect to financial matters, the Financial
Officer of such Person.  Unless otherwise specified, all references herein to
“Responsible Officer” shall refer to a Responsible Officer of the Borrower.

 

“Restricted Payment” has the meaning set forth in Section 7.05.

 

“Return Bid” has the meaning set forth in the definition of “Dutch Auction”.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” means a transaction whereby a Person sells or
otherwise transfers assets or properties and then or thereafter leases such
assets or properties or any part thereof or any other assets or properties which
such Person intends to use for substantially the same purpose or purposes as the
assets or properties sold or otherwise transferred.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Hedging Agreement permitted to be entered
into pursuant to Section 7.02(a)(x)(A) to the extent such Hedging Agreement is
entered into by and between any Loan Party and any Hedge Bank.

 

“Secured Parties” means, collectively, the Agents, the Lenders, the Hedge Banks,
the Cash Management Banks, and each co-agent or sub-agent appointed by any Agent
from time to time pursuant to Section 9.05.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means that certain Security Agreement, dated as of
December 22, 2010, by and among the Collateral Agent and each of the Grantors
(as defined therein) party thereto, together with each other pledge and security
agreement and pledge and security agreement supplement delivered pursuant to
Section 6.13, in each case as amended, restated, supplemented or otherwise
modified from time to time.

 

“Stated Maturity” means (a) with respect to any debt security, the date
specified in such debt security as the fixed date on which the final installment
of principal of such debt security is due and payable and (b) with respect to
any scheduled installment of principal of or

 

42

--------------------------------------------------------------------------------


 

interest on any debt security, the date specified in such debt security as the
fixed date on which such installment is due and payable.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities that are probable and estimatable, of such Person; (b) the present
fair salable value of the assets of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured taking into account the possibility of
refinancing such obligations and selling assets; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature taking into
account the possibility of refinancing such obligations and selling assets;
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital and (e) such Person is able to pay its
debts and liabilities, contingent obligations that are probable and estimatable
and other commitments as they mature in the ordinary course of business taking
into account the possibility of refinancing such obligations and selling
assets.  The amount of contingent liabilities at any time shall be computed
taking into account all facts and circumstances existing at such time.

 

“Specified Assets” shall mean any real property (including any real property
leasehold interest) or equipment.

 

“Specified Collateral” shall mean any Collateral comprising Specified Assets.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantors” means, collectively, the subsidiaries of the Borrower
listed on Schedule 1.01(a), and each other Subsidiary of the Borrower that
guarantees the Obligations pursuant to Section 6.13.(1)

 

“Subsidiary Guaranty” means the certain Guarantee made by the Subsidiary
Guarantors in favor of the Secured Parties, substantially in the form of
Exhibit F, together with each other guaranty and guaranty supplement delivered
pursuant to Section 6.13.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges, and all
liabilities with respect thereto imposed by any Governmental Authority,
including any interest, additions to tax, expenses and penalties applicable
thereto.

 

--------------------------------------------------------------------------------

(1)                                  NTD:  Schedule 1.01(a) to list all current
Subsidiaries of the Borrower.

 

43

--------------------------------------------------------------------------------


 

“Term Facility” means, at any time, the aggregate amount of the Commitments or,
in the event that the Borrowing has occurred, the outstanding amount of the
Loans made pursuant to this Agreement.

 

“Term Loan” has the meaning specified in Section 2.01, and shall for the
avoidance of doubt include any loan or advance made by any Lender with an
Additional Term Commitment.

 

“Term Loan Primary Collateral” has the meaning specified in the Intercreditor
Agreement.

 

“Termination Event” shall mean:  (i) a Reportable Event with respect to any
Pension Benefit Plan; (ii) the withdrawal of the Borrower or any member of the
Controlled Group from a Pension Benefit Plan during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA;
(iii) the providing of notice of intent to terminate a Pension Benefit Plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the institution
by the PBGC of proceedings to terminate a Pension Benefit Plan; (v) any event or
condition (a) which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension
Benefit Plan, or (b) that may result in termination of a Multiemployer Plan
pursuant to Section 4041A of ERISA; or (vi) the partial or complete withdrawal
within the meaning of Section 4203 or 4205 of ERISA, of the Borrower or any
member of the Controlled Group from a Multiemployer Plan.

 

“Three-Month CD Rate” means the sum (adjusted to the nearest 1/4 of 1% or, if
there is no nearest 1/4 of 1%, to the next higher 1/4 of 1%) of (a) the rate
obtained by dividing (i) the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average (adjusted to the basis of a year of 360 days) being determined weekly on
each Monday (or, if such day is not a Business Day, on the next succeeding
Business Day) for the three-week period ending on the previous Friday by
Citibank, N.A. on the basis of such rates reported by certificate of deposit
dealers to and published by the Federal Reserve Bank of New York or, if such
publication shall be suspended or terminated, on the basis of quotations for
such rates received by Citibank, N.A. from three New York certificate of deposit
dealers of recognized standing selected by Citibank N.A., by (ii) a percentage
equal to 100% minus the average of the daily percentages specified during such
three-week period by the Board of Governors of the Federal Reserve System (or
any successor) for determining the maximum reserve requirement (including, but
not limited to, any emergency, supplemental or other marginal reserve
requirement) for Citibank, N.A. with respect to liabilities consisting of or
including (among other liabilities) three-month U.S. dollar non-personal time
deposits in the United States, plus (b) the average during such three-week
period of the annual assessment rates estimated by Citibank, N.A. for
determining the then current annual assessment payable by Citibank, N.A. to the
Federal Deposit Insurance Corporation (or any successor) for insuring U.S.
dollar deposits of Citibank, N.A. in the United States.

 

“Total Assets” means the total consolidated assets of the Borrower and its
Subsidiaries as shown on the Borrower’s most recent consolidated balance sheet.

 

44

--------------------------------------------------------------------------------


 

“Trade Payables” means, with respect to any Person, any accounts payable or any
other indebtedness or monetary obligation to trade creditors created, assumed or
Guaranteed by such Person or any of its Subsidiaries arising in the ordinary
course of business in connection with the acquisition of goods or services and
not past due for more than ninety (90) days.

 

“Transaction Date” means, with respect to the incurrence of any Indebtedness,
the date such Indebtedness is to be incurred and, with respect to any Restricted
Payment, the date such Restricted Payment is to be made.

 

“Transaction” means, collectively, (a) the Refinancing, (b) the entering into by
the Loan Parties of the Loan Documents to which they are a party and (c) the
payment of the fees and expenses incurred in connection with the consummation of
the foregoing.

 

“Treasury Rate” means, as of any date of determination, the yield to maturity as
of such date of United States Treasury securities with a constant maturity (as
compiled and published in the most recent Federal Reserve Statistical Release
H.15 (519) that has become publicly available at least two (2) Business Days
prior to such date of determination (or, if such Federal Reserve Statistical
Release H.15 (519) is no longer published, any publicly available source of
similar market data)) most nearly equal to the period from such date of
determination to the Make-Whole Expiry Date; provided, however, that if the
period from such date of determination to the Make-Whole Expiry Date is less
than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year will be used.

 

“Type” means, with respect to a Term Loan, its character as an ABR Loan or a
LIBOR Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Cash” means cash or Cash Equivalents of the Borrower or any of its
Subsidiaries that would not appear as “restricted” on a consolidated balance
sheet of the Borrower and its Subsidiaries.

 

“Voting Stock” means with respect to any Person, Capital Stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.

 

“Wholly Owned” means, with respect to any Subsidiary of any Person, the
ownership of all of the outstanding Capital Stock of such Subsidiary (other than
any director’s qualifying shares or Investments by foreign nationals mandated by
Applicable Law) by such Person or one or more Wholly Owned Subsidiaries of such
Person.

 

45

--------------------------------------------------------------------------------


 

SECTION 1.02               Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

SECTION 1.03               Accounting Terms.  (a)  Generally.  All accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

 

(b)           Changes in GAAP.  If at any time any Accounting Change or any
other change as permitted by Section 7.10 would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders

 

46

--------------------------------------------------------------------------------


 

shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such Accounting Change as if such Accounting
Change has not been made (subject to the approval of the Required Lenders);
provided, that until so amended, all financial covenants, standards, and terms
in this Agreement shall continue to be calculated or construed as if such
Accounting Change had not occurred.

 

SECTION 1.04               Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to New York City time
(daylight or standard, as applicable).

 

ARTICLE II

 

THE BORROWING

 

SECTION 2.01               The Term Loans.  Subject to the terms and conditions
set forth herein, each Lender severally agrees to make a single term loan (each
such loan, a “Term Loan”) to the Borrower on the Closing Date, in an aggregate
principal amount not to exceed the amount of such Lender’s Commitment.  Term
Loans may be ABR Loans or LIBOR Loans, as further provided herein.  Amounts
borrowed under this Section 2.01 and repaid or prepaid may not be reborrowed.

 

SECTION 2.02               Borrowings, Conversions and Continuations of Loans. 
(a)  The Borrowing, each conversion of Term Loans from one Type to the other,
and each continuation of LIBOR Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (New York City time) (i) three (3) Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of LIBOR Loans
or of any conversion of LIBOR Loans, and (ii) on the requested date of any
Borrowing of ABR Loans; provided, however, that if the Borrower wishes to
request LIBOR Loans having an Interest Period other than one, two, three, or
six months or, to the extent available to all Lenders making such LIBOR Loans,
nine or twelve months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. (New York City time) four (4) Business Days prior to the
requested date of such Borrowing, conversion or continuation of LIBOR Loans,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 11:00 a.m.(New York City time), three
(3) Business Days before the requested date of such Borrowing, conversion or
continuation of LIBOR Loans, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders.  Each telephonic notice by the
Borrower pursuant to this Section must be confirmed promptly by delivery to the
Administrative Agent of a written Borrowing Notice, appropriately completed and
signed by a Responsible Officer of the Borrower.  Each conversion to or
continuation of LIBOR Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof. Each Borrowing of or conversion to
ABR Loans shall be in a minimum principal amount of $500,000 or a whole multiple
of $250,000 in excess thereof.  Each Borrowing Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Borrowing,

 

47

--------------------------------------------------------------------------------


 

a conversion of Term Loans from one Type to the other, or a continuation of
LIBOR Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Term Loans to be borrowed, converted or continued, (iv) the
Type of Term Loans to be borrowed or to which existing Term Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower fails to specify a Type of Term Loan in a
Borrowing Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation of LIBOR Loans, then the applicable Term Loans shall
be made as, or converted to, ABR Loans.  Any such automatic conversion to ABR
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBOR Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of LIBOR Loans in any such
Borrowing Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.

 

(b)           Following receipt of a Borrowing Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Term Loans to be made
pursuant Section 2.01, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to ABR Loans described in the
preceding subsection.  Each Lender shall make the amount of its Term Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Borrowing Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.01 with respect to the initial
Borrowing on the Closing Date, the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Citibank, N.A. with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

 

(c)           Unless the Lenders are compensated for any losses under
Section 3.05, a LIBOR Loan may be continued or converted only on the last day of
an Interest Period for such LIBOR Loan.  During the existence of a Default, no
Term Loans may be requested as, converted to or continued as LIBOR Loans if the
Required Lenders or the Administrative Agent so notify the Borrower.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for LIBOR
Loans upon determination of such interest rate.  At any time that ABR Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Citibank N.A.’s prime rate used in determining the ABR Rate
promptly following the public announcement of such change.

 

(e)           After giving effect to the Borrowing, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type, there shall not be more than three (3) Interest Periods in effect
hereunder.

 

SECTION 2.03               Prepayments.  (a)  Optional.  The Borrower, may, upon
at least one (1) Business Day’s notice in the case of ABR Loans and three
(3) Business Days’ notice in

 

48

--------------------------------------------------------------------------------


 

the case of LIBOR Loans to the Administrative Agent stating the proposed date
and aggregate principal amount of the prepayment and the order of maturity in
which such prepayment is to be applied, and if such notice is given, the
Borrower shall, prepay the outstanding aggregate principal amount of the Term
Loans in whole or ratably in part, together with (i) accrued interest to the
date of such prepayment on the aggregate principal amount prepaid and
(ii) (A) in the case of any such prepayment made on or prior to the Make-Whole
Expiry Date, any amounts due pursuant to Section 2.03(d), (b) in the case of any
such prepayment made after the Make-Whole Expiry Date but on or prior to the
second anniversary of the Closing Date, a premium of 3.0% of the aggregate
principal amount so prepaid; (B) in the case of any such prepayment made after
the second anniversary of the Closing Date but on or prior to the third
anniversary of the Closing Date, a premium of 2.0% of the aggregate principal
amount so prepaid; and (C) in the case of any such prepayment made after the
third anniversary of the Closing Date but on or prior to the fourth anniversary
of the Closing Date, a premium of 1.0% of the aggregate principal amount so
prepaid; provided, however, that each partial prepayment shall be in an
aggregate principal amount of $1,000,000 or an integral multiple of $500,000 in
excess thereof and if any prepayment of a LIBOR Loan is made on a date other
than the last day of an Interest Period for such LIBOR Loan, the Borrower shall
also pay any amounts owing pursuant to Section 3.05.  Each prepayment of any of
the Term Loans pursuant to this Section 2.03 shall be applied ratably to the
Term Loans owed to each Term Lender in accordance with the provisions specified
in Section 2.03(c) and in the order of maturity elected by the Borrower.

 

(b)           Mandatory.  (i)  The Borrower shall, on the ninetieth (90th) day
following the end of each of its fiscal years commencing with the fiscal year
ending December 31, 2011, prepay an aggregate principal amount of the Term Loans
in an amount equal to 50% of the amount of Excess Cash Flow for such fiscal
year; provided, that if the Leverage Ratio of the Borrower as of the last day of
such fiscal year is less than 2.50:1.00 but greater than 1.75:1.00, such
percentage for such fiscal year shall be reduced to 25% of the amount of Excess
Cash Flow; provided, further, that if the Leverage Ratio of the Borrower as of
the last day of such fiscal year is less than or equal to 1.75:1.00, such
percentage for such fiscal year shall be reduced to 0% of the amount of Excess
Cash Flow.

 

(ii)           If the Borrower or any of its Subsidiaries consummates any Asset
Sale, then the Borrower shall prepay, within three (3) Business Days (or deposit
into the Collateral Account pending prepayment, which shall occur within ninety
(90) days) of the date of such Asset Sale, an aggregate principal amount of the
Term Loans equal to 100% of all Net Cash Proceeds received therefrom on or prior
to such date; provided, however, that, at the option of the Borrower, and as an
alternative to the prepayment requirement set forth in this Section 2.03(b)(ii),
the Borrower or such Subsidiary may reinvest all or any portion of such Net Cash
Proceeds in Replacement Assets in accordance with Section 7.04(b)(i); provided
further, however, that to the extent that such Net Cash Proceeds arising from a
single Asset Sale or a series of related Asset Sales are equal to or greater
than $50,000,000, then the Borrower shall only be entitled to reinvest up to 50%
of all Net Cash Proceeds received therefrom;

 

(iii)          The Borrower shall, on the date of receipt of any Net Cash
Proceeds by the Borrower or any of its Subsidiaries in connection with the
incurrence or issuance of any Indebtedness (other than Indebtedness permitted to
be incurred under

 

49

--------------------------------------------------------------------------------


 

Section 7.02) prepay an aggregate principal amount of the Term Loans equal to
100% of all Net Cash Proceeds received therefrom.

 

(iv)          The Borrower shall, on the date of receipt of any Net Cash
Proceeds in connection with an Event of Loss in excess of $5,000,000 in the
aggregate for any fiscal year of the Borrower, prepay an aggregate principal
amount of the Term Loans equal to 100% of all such proceeds received therefrom;
provided, however, that, at the option of the Borrower, and as an alternative to
the prepayment requirement set forth in this Section 2.03(b)(iv), the Borrower
or such Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
Replacement Assets pursuant to Section 6.17(a); provided further, however, that
to the extent that such Net Cash Proceeds in connection with an Event of Loss
are equal to or greater than $50,000,000, then the Borrower shall only be
entitled to reinvest up to 50% of all Net Cash Proceeds received therefrom.

 

(c)           Application of Prepayments.  (i)  So long as there is only one
Maturity Date applicable to the Term Facility (including, without limitation,
any New Term Loans), all voluntary prepayments pursuant to Section 2.03(a) shall
be applied ratably to all outstanding Term Loans of each Lender in the order of
maturity elected by the Borrower and all mandatory prepayments pursuant to
Section 2.03(b) shall be applied ratably to all outstanding Term Loans of each
Lender in inverse order of maturity to the remaining amortization payments
thereunder.

 

(ii)           In the event that at any time there is more than one Maturity
Date applicable to the Term Facility (pursuant to either of Section 2.10 or
Section 2.11), then each group of Term Loans shall be treated as a separate
“Tranche” of Term Loans and all prepayments under this Section 2.03 (other than
mandatory prepayment pursuant to Section 2.03(b)(ii) and Section 2.03(b)(iv))
shall be applied, at the Borrower’s option, either (A) ratably to each Tranche
of Term Loans or (B) to the Tranche (or Tranches) with the earliest Maturity
Date; provided that any mandatory prepayment pursuant to Section 2.03(b)(ii) or
Section 2.03(b)(iv) shall at all times be applied pro rata to each Tranche of
Term Loans; provided further that any prepayment in respect of any Tranche of
Term Loans shall be applied (x) in the case of any voluntary prepayments
pursuant to Section 2.03(a), ratably to any remaining amortization payments of
such Tranche of Term Loans in such order of maturity as directed by the Borrower
and (y) in the case of any mandatory prepayments pursuant to Section 2.03(b),
ratably in inverse order of maturity to the remaining amortization payments of
such Tranche of Term Loans.

 

(d)           Terms of Prepayments.  (i)  If, on or prior to the first
anniversary of the Closing Date (such first anniversary being the “Make-Whole
Expiry Date”), the Borrower or any of its Subsidiaries voluntarily prepays all
or any part of the principal balance of any Loan pursuant to Section 2.03(a),
then the Borrower shall pay to the Administrative Agent, for the benefit of each
Lender’s portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the Term Facility), together with the principal balance
being prepaid, the excess, if any, of the present value on the date of
determination of (A) the anticipated principal amount of such Loans on the
Make-Whole Expiry Date (determined without giving effect to such prepayment)
plus (B) all required interest payments that would have accrued on such Loans
through the Make-Whole Expiry Date, computed using a discount rate equal to the
Treasury Rate as of such date of determination plus 50 basis points.  For
purposes of this calculation, such

 

50

--------------------------------------------------------------------------------


 

interest payment or accrued interest shall be projected by using the interest
rate then in effect from the date of prepayment through the Make-Whole Expiry
Date.

 

(ii)           All prepayments under this Section 2.03 shall be made together
with accrued interest to the date of such prepayment on the principal amount so
prepaid, together with any additional amounts required pursuant to Section 3.05.

 

(iii)          If any payment of LIBOR Loans would be made on a day other than
the last day of the applicable Interest Period therefor, the Borrower may direct
the Administrative Agent to (and if so directed the Administrative Agent shall)
deposit such payment in the Cash Collateral Account until the last day of the
applicable Interest Period at which time the Administrative Agent shall apply
the amount of such payment to the prepayment of the Term Loans; provided,
however that the Term Loans shall continue to bear interest as set forth in this
Agreement until the last day of the applicable Interest Period therefor.

 

SECTION 2.04               Repayment of the Term Loans.  The Borrower shall
repay to the Administrative Agent for the ratable account of the Lenders the
aggregate outstanding principal amount of the Term Loans on the dates and in the
amounts indicated on Schedule II (which (i) amounts shall be reduced as a result
of the application of prepayments in accordance with Section 2.03 and (ii) shall
be modified as a result of any additional Term Loans or Extended Term Loans, as
applicable); provided, that the final principal installment shall be repaid on
the Maturity Date (or, if sooner, the date on which such principal becomes due
and payable pursuant to Section 8.02) and in any event shall be in an amount
equal to the aggregate principal amount of the Term Loans outstanding on such
date; provided, further that the aggregate principal amount of any Term Loans
which become Extended Term Loans in accordance with Section 2.11 shall become
due and payable in accordance with their applicable Extension Request, and shall
reduce the amount of each scheduled amortization payment under this Section 2.04
owing to any Extended Term Lender in accordance with the terms of the Extension
Request

 

SECTION 2.05               Interest.  (a)  Subject to the provisions of
Section 2.05(b), (i) each LIBOR Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the LIBOR Rate for such Interest Period plus the Applicable Margin and (ii) each
ABR Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the ABR Rate plus the
Applicable Margin.

 

(b)           (i)  If any amount of principal or interest of any Term Loan (or
any other Obligations) is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
Applicable Law.

 

(ii)           Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding

 

51

--------------------------------------------------------------------------------


 

Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Law.

 

(iii)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Term Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

SECTION 2.06               Computation of Interest.  All computations of
interest for ABR Loans shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed.  All other computations of interest
shall be made on the basis of a 360-day year and actual days elapsed.  Interest
shall accrue on each Term Loan for the day on which the Term Loan is made, and
shall not accrue on a Term Loan, or any portion thereof, for the day on which
the Term Loan or such portion is paid, provided, that any Term Loan that is
repaid on the same day on which it is made shall, subject to
Section 2.08(a) bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

SECTION 2.07               Evidence of Debt.  Term Loans made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Term Loans made by the
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to the Borrower made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Term Loans to the Borrower in addition to
such accounts or records.  Each Lender may attach schedules to a Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Term
Loans and payments with respect thereto.

 

SECTION 2.08               Payments Generally; Administrative Agent’s Clawback. 
(a)  General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein.  The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the Term Facility of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by

 

52

--------------------------------------------------------------------------------


 

the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b)           (i)  Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of LIBOR Loans (or, in the case of any
Borrowing of ABR Loans, prior to 12:00 noon on the date of such Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.02 (or,
in the case of a Borrowing of ABR Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans.  If the Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period.  If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing.  Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(ii)           Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.08(b) shall be conclusive, absent
manifest error.

 

53

--------------------------------------------------------------------------------


 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Term Loan to be made by such
Lender to the Borrower as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the Borrowing set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and to make payments pursuant to Section 10.04 are
several and not joint.  The failure of any Lender to make any Term Loan or to
make any payment under Section 10.04 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Term Loan, to purchase its participation or to make its payment under
Section 10.04.

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Term Loan in any particular place or manner
or to constitute a representation by any Lender that it has obtained or will
obtain the funds for any Term Loan in any particular place or manner.

 

SECTION 2.09               Sharing of Payments by Lenders.  If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of (a) Obligations due and payable to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations due and payable to such
Lender at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time obtained by all the
Lenders at such time or (b) Obligations owing (but not due and payable) to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations owing (but not due and payable) to such Lender at such time to
(ii) the aggregate amount of the Obligations owing (but not due and payable) to
all Lenders hereunder and under the other Loan Parties at such time) of payment
on account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(A) notify the Administrative Agent of such fact, and (B) purchase (for cash at
face value) participations in the Term Loans of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of Obligations then due and payable to the Lenders or owing (but not due
and payable) to the Lenders, as the case may be, provided, that:

 

(a)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered (including
pursuant to Section 10.05), such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

54

--------------------------------------------------------------------------------


 

(b)           the provisions of this Section shall not be construed to apply to
(i) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement, (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply),
(iii) any payments pursuant to the Fee Letters, or (iv) any payments made
pursuant to Article III or Section 10.13; or (iv) any payment obtained by a
Lender as consideration for the assignment of any of its Term Loans to the
Borrower or any of its Subsidiaries pursuant to Section 10.06(b)(vi),

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

SECTION 2.10               Incremental Facilities.  (a)  Provided there exists
no Default or Event of Default and subject to the conditions set forth in
clause (f) below, the Borrower may at any time or from time to time after the
Closing Date, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request (i) one or more tranches of new term loans (“New Term Loans”) under one
or more new term facilities (each a “New Term Loan Facility”) or (ii) one or
more increases in the total amount of the Commitments (each an “Additional Term
Commitment”) and any Loans advanced pursuant to such Additional Term Commitments
being Term Loans for all purposes of this Agreement, up to an aggregate total
amount with respect to all New Term Loans or Term Loans made as a result of any
Additional Term Commitments not to exceed $25,000,000 or a lesser amount in
integral multiples of $5,000,000.

 

(b)           (i) Each New Term Loan Facility (A) shall rank pari passu in right
of payment and of security with the existing Term Facility, the Subsidiary
Guarantees and the Collateral and (B) shall not mature prior to the latest
Maturity Date applicable to the Term Facility and shall not have an Average Life
shorter than the Average Life of the Term Facility, (ii) the New Term Loans in
respect to such New Term Loan Facility shall be entitled to share in all
prepayments pursuant to Section 2.03, (iii) in the event that the Applicable
Margin (or similar measure of interest margin) related to any New Term Loan
exceeds the Applicable Margin relating to the Term Facility immediately prior to
the effectiveness of the applicable New Term Loan Facility by more than 0.50%
per annum, the Applicable Margin for the Term Facility shall be adjusted to be
at least equal to the Applicable Margin relating to such New Term Loan Facility;
provided, that in determining the Applicable Margin for the New Term Loan
Facility solely for the purpose of this Section, (A) original issue discount
(“OID”) or upfront fees (which shall be deemed to constitute like amounts of
OID) payable to the New Lenders providing New Term Loan Commitments in the
initial primary syndication thereof shall be included and equated to interest
(with OID or upfront fees being equated to interest based on an assumed
four-year life to maturity), (B) customary arrangement, underwriting,
structuring or commitment fees payable to one or more arrangers (or their
affiliates) of the New Term Loan Facility shall be excluded and (C) if the New
Term Loans include an interest rate floor greater than the interest rate floor
applicable to the Term Facility, the interest rate floor applicable to the Term
Facility shall be

 

55

--------------------------------------------------------------------------------


 

increased to the same level as the interest rate floor for the New Term Loan
Facility and (iv) all other terms of such New Term Loans, if not consistent with
the terms of the Term Facility, (A) will be as agreed between the Borrower and
the New Lenders providing such New Term Loans and (B) shall not be more
restrictive than the terms of the existing Term Facility unless the Lenders
under the Term Facility also receive the benefit of the more restrictive terms
(without any consent being required); provided that the terms of the New Term
Facility may include pro rata mandatory prepayment requirements for asset sales
and other mandatory prepayment events so long as such mandatory prepayment
events shall also apply to Term Loans.

 

(c)           Any Term Loans made in connection with or pursuant to any
Additional Term Commitments shall have the same terms and conditions as the Term
Loans.  Prior to giving effect to any Additional Term Commitments or New Term
Loans, the Borrower shall be in compliance on a pro forma basis after giving
effect to the borrowings in connection therewith and to any other transaction
consummated simultaneously therewith (including any Permitted Investment made
with the proceeds thereof), with Section 7.08, with such covenants recomputed as
of the last day of the most recently ended fiscal quarter of the Borrower for
which financial statements are available, as if such Loans and such transactions
had occurred on the first day of each relevant period for testing such
compliance.

 

(d)           Each notice from the Borrower pursuant to this Section 2.10 shall
set forth (i) with respect to any Additional Term Commitments, the requested
amount of such Additional Term Commitments, the proposed effective date for the
making of Term Loans pursuant to such Additional Commitments (the “Additional
Commitment Effective Date”) and the amount of OID or upfront fees payable in
connection with such Additional Term Commitments and (ii) with respect to any
New Term Loan Facility, the requested amount of New Term Loans, the proposed
terms of the relevant New Term Loan Facility and the proposed effective date for
the making of such New Term Loan Facility (the “New Term Loan Effective Date”
and together with any Additional Commitment Effective Date, the “Increase
Effective Date”). New Term Loans or Additional Term Commitments may be made or
provided by any existing Lender (it being understood that no existing Lender
will have an obligation to make a portion of any New Term Loan or provide any
Additional Term Commitment) or by any other bank or other financial institution
(any such other bank or other financial institution being called a “New
Lender”); provided any such New Lenders shall be reasonably acceptable to the
Administrative Agent and the Borrower.

 

(e)           Commitments in respect of New Term Loans (“New Term Loan
Commitments”) and Additional Term Commitments shall become Commitments under
this Agreement pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each New Lender, any other Lender providing a New Term Loan or
Additional Term Commitment and the Administrative Agent.  The Incremental
Amendment may, without the consent of any other Lender, effect such amendments
to this Agreement (including amendments to Schedule I) and the other Loan
Documents as may be necessary, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.10.  The
Administrative Agent may take any and all action as may be reasonably necessary
to ensure that any Term Loans made pursuant to any Additional Term Commitment,
when originally made, are included in each Borrowing of

 

56

--------------------------------------------------------------------------------


 

outstanding Term Loans on a pro rata basis.  The Borrower shall pay to any
applicable Lender any costs of the type referred to in Section 3.05 in
connection with the foregoing

 

(f)            Conditions to Effectiveness of Increase.  As a condition
precedent to any Incremental Amendment, (x) the Borrower shall deliver to the
Administrative Agent (i) a certificate of each Loan Party dated as of the
Increase Effective Date signed by a Responsible Officer of such Loan Party
(A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (1) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and (2) no Default or Event of Default
exists; (ii) executed legal opinions of counsel to the Loan Parties, addressed
to the Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent and each Lender; and (y) the Borrower
is in compliance, on a pro forma basis after giving effect to the borrowings
thereunder and to any other transactions consummated simultaneously therewith
(including any Permitted Investment made with the proceeds thereof), with
Section 7.08, with such covenants recomputed as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements are
available, as if such New Term Loans or Additional Term Commitments and any such
transactions had occurred on the first day of each relevant period for testing
such compliance.

 

(g)           Conflicting Provisions.  This Section shall supersede any
conflicting provisions in Section 10.01.

 

SECTION 2.11               Extensions of Term Loans.  (a)  Notwithstanding
anything to the contrary in this Agreement, not less than forty-five (45) days
prior to the then-effective Maturity Date, the Borrower may, at its option, by
means of a letter (an “Extension Request”) addressed to the Administrative Agent
(who shall promptly deliver such Extension Request to each Lender), request that
all the Lenders of all or a portion of Loans with a like Maturity Date and on
the same terms to each such Lender extend their scheduled Maturity Dates and
otherwise modify the terms of such Loans pursuant to the terms of the relevant
Extension Request (including, without limitation, by increasing the interest
rate or fees payable in respect of such Loans and/or modifying the amortization
schedule in respect of such Lender’s Loans) (each, an “Extension”, and each
group of Loans as so extended, as well as the original Loans (not so extended),
being a “tranche”; any Extended Term Loans shall constitute a separate tranche
of Loans from the tranche of Loans from which they were converted), so long as
the following terms are satisfied:  (i) except as to interest rates, fees,
amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (ii), (iii), (iv) and (v), be determined by the Borrower and set forth
in the relevant Extension Request), the Term Loans of any Term Lender (an
“Extending Term Lender”) extended pursuant to any Extension (“Extended Term
Loans”) shall have the same terms as the tranche of Term Loans subject to such
Extension Request, (ii) the final maturity date of any Extended Term Loans shall
be no earlier than the Maturity Date applicable to the Loans extended thereby
(prior to giving effect to any such Extension) and the amortization schedule
applicable to Term Loans pursuant to Section 2.04 for periods prior to the
Maturity

 

57

--------------------------------------------------------------------------------


 

Date applicable to the Loans extended thereby (prior to giving effect to any
such Extension) may not be increased, (iii) the Average Life of any Extended
Term Loans shall be no shorter than the remaining Average Life of the Loans
extended thereby, (iv) any Extended Term Loans may participate on a pro rata
basis or a less than pro rata basis (but not greater than a pro rata basis) in
any voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Extension Request, (v) the Applicable Margin for any
Extending Term Loan shall not be greater than the Applicable Margin for the Term
Loans made on the Closing Date by 0.50% per annum or more, provided, that in
determining the Applicable Margin for the Extended Term Loans solely for the
purpose of this Section, (A) OID or upfront fees (which shall be deemed to
constitute like amounts of OID) payable to the Extending Term Lenders and the
Lenders in the initial primary syndication thereof shall be included and equated
to interest (with OID or upfront fees being equated to interest based on an
assumed four-year life to maturity), (B) customary arrangement, underwriting,
structuring or commitment fees payable to one or more arrangers (or their
affiliates) in connection with the Extended Term Loans and the Term Loans made
on the Closing Date shall be excluded and (C) if the Extended Term Loans include
an interest rate floor greater than the interest rate floor applicable to the
Term Loans made on the Closing Date, the interest rate floor applicable to the
Term Facility shall be increased to the same level as the interest rate floor
for the Extended Term Loans, (vi) all documentation in respect of such Extension
shall be consistent with the foregoing; (vii) no more than four (4) Maturity
Dates shall apply to the outstanding Loans after giving effect to any Extension
proposed in such Extension Request and (viii) any applicable Minimum Extension
Condition shall be satisfied unless waived by the Borrower.  Each Lender
electing (in its sole discretion) to extend its scheduled Maturity Date shall
execute and deliver not later than the date set by the Borrower and the
Administrative Agent in the applicable Extension Request counterparts of such
Extension Request to the Administrative Agent, who shall notify the Borrower, in
writing, of the Lenders’ decisions as soon as possible thereafter, whereupon
such Lender’s scheduled Maturity Date shall be extended, effective only as of
the date that is such Lender’s then-current scheduled Maturity Date, for the
period as agreed in the Extension Request.  Any Lender that declines or fails to
respond to an Extension Request shall be deemed to have not extended its
scheduled Maturity Date

 

(b)           With respect to all Extensions consummated by the Borrower
pursuant to this Section 2.11, no Extension Request is required to be in any
minimum amount or any minimum increment; provided, that the Borrower may at its
election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Request in the Borrower’s sole discretion
and may be waived by the Borrower) of Term Loans of any or all applicable
tranches be tendered.  The Administrative Agent and the Lenders hereby consent
to the Extensions and the other transactions contemplated by this Section 2.11
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans on such terms as may be set forth in the
relevant Extension Request) and hereby waive the requirements of any provision
of this Agreement or any other Loan Document that may otherwise prohibit any
such Extension or any other transaction contemplated by this Section 2.11.

 

(c)           The Lenders hereby irrevocably authorize the Administrative Agent
and Collateral Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in

 

58

--------------------------------------------------------------------------------


 

respect of Term Loans so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.11.  All such
amendments entered into with the Borrower by the Administrative Agent or the
Collateral Agent hereunder shall be binding and conclusive on the Lenders.

 

SECTION 2.12               Defaulting Lenders.  (a)  Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.01.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows:  first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Term Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Term Loans
under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that, if (A) such payment is a payment of the principal amount of any Term Loans
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (B) such Term Loans were made at a time when the conditions set forth
in Section 4.01 were satisfied or waived, such payment shall be applied solely
to pay the Term Loans of all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Term Loans owed to that Defaulting Lender. 
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.12(a)(ii) shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.

 

59

--------------------------------------------------------------------------------


 

(b)           No Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.12,
performance by the Borrower of its obligations hereunder shall not be excused or
otherwise modified as a result of the operation of this Section 2.12. The rights
and remedies against a Defaulting Lender under this Section 2.12 are in addition
to any other rights and remedies which the Borrower, the Administrative Agent,
or any Lender may have against such Defaulting Lender.

 

(c)           Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Term Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Term Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages, whereupon that Lender
will cease to be a Defaulting Lender; provided, that, no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  The Borrower shall pay to any applicable
Lender any costs of the type referred to in Section 3.05 in connection with the
foregoing.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

SECTION 3.01               Taxes.  (a)  Payments Free of Taxes.  Any and all
payments by or on account of any Obligation of any Loan Party under any Loan
Documents shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided, that if the an applicable
withholding agent shall be required by Applicable Law to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable by the
applicable Loan Party shall be increased as necessary so that after making all
required deductions have been made including deductions applicable to additional
sums payable under this Section 3.01(a) (after payment of all Indemnified Taxes
and Other Taxes) the Administrative Agent or any Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable withholding agent  shall make such
deductions and (iii) the applicable withholding agent shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
Applicable Law.

 

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of Section 3.01(a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with Applicable Law.

 

(c)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including the full
amount of taxes of any kind

 

60

--------------------------------------------------------------------------------


 

imposed or asserted by any jurisdiction on or attributable to amounts payable
under this Section) paid by the Administrative Agent or each Lender or any of
their respective Affiliates, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority, except to the extent any such
liability (including additions to tax, penalties, interest and expense) arises
from the gross negligence or willful misconduct of the Administrative Agent or
such Lender or its Affiliate.  A certificate as to the amount of such payment or
liability delivered to a Loan Party by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)           Status of Lenders.  Each Lender that is a “United States Person”
as defined in section 7701(a)(30) of the Code that may be treated as an exempt
recipient (as defined in section 6049(b)(4) of the Code and the treasury
regulations thereunder) shall deliver to the Borrower and Administrative Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement and, in the case where a U.S. Lender changes its applicable Lending
Office by designating a new Lending Office, the date upon which such Lender
designates the new Lending Office, two duly completed and executed copies of
Internal Revenue Service Form W-9 or successor form, certifying that such Lender
is on the date of delivery thereof entitled to an exemption from U.S. backup
withholding tax.

 

Any Foreign Lender shall deliver to the Borrower and the Administrative Agent on
or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement and, in the case where a Foreign Lender changes its applicable Lending
Office by designating a new Lending Office, the date upon which such Foreign
Lender designates the new Lending Office (but only so long thereafter as such
Foreign Lender remains lawfully able to do so), two copies of whichever of the
following is applicable or any subsequent version thereof or successor thereto:

 

(i)            duly completed and executed copies of Internal Revenue Service
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

 

(ii)           duly completed and executed copies of Internal Revenue Service
Form W-8ECI relating to all payments to be received by such Foreign Lender
hereunder or under any other Loan Document, or

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 871(h) or section 881(c) of the
Code, (A) a certificate to the effect that such Foreign Lender is not (1) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within

 

61

--------------------------------------------------------------------------------


 

the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (B) duly
completed and executed copies of Internal Revenue Service Form W-8BEN.

 

In addition to documents delivered pursuant to one of clauses (i) through
(iii) above, if a payment made to a Foreign Lender under this Agreement would be
subject to U.S. withholding tax imposed by section 1471 through 1474 of the Code
and any regulations thereunder or official governmental interpretations thereof
(“FATCA”), such Foreign Lender shall deliver to the Borrower and the
Administrative Agent such other documentation as reasonably required to permit
the Borrower or the Administrative Agent to comply with applicable FATCA
reporting requirements (the “FATCA Documentation”).

 

In the event that, pursuant to Section 10.06(d), a Participant is claiming the
benefits of this Section 3.01, such Participant shall provide the forms required
above to the Lender from which the related participation was purchased, and if
such Lender is a Foreign Lender, such Lender shall, promptly upon receipt
thereof (but in no event later than the next scheduled payment under this
Agreement) forward such documentation to the Borrower and the Administrative
Agent, together with such additional forms as are required by law.  If, at the
effective date of the Assignment and Assumption pursuant to which a Lender
becomes a party to this Agreement, such Lender assignor was entitled to payments
under subsection (a) of this Section 3.01 in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Indemnified Taxes shall include (in addition to withholding
taxes that may be imposed in the future or other amounts otherwise includable in
Indemnified Taxes) United States withholding tax, if any, applicable with
respect to such Lender assignee on such date.

 

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request in writing, on or prior to the Closing Date,
and in a timely fashion thereafter (including upon any change in circumstances
that makes any information required to be on such form previously delivered by
such Lender incorrect), such other documents and forms as would reduce or avoid
any Indemnified Taxes in respect of all payments to be made to such Lender
outside of the United States by the Borrower pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction; provided, that if any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required by the Internal
Revenue Service Form W 8BEN or W-8ECI (or successor form), that the applicable
Lender reasonably considers to be confidential, such Lender shall give notice
thereof to the Borrower and the Administrative Agent and shall not be obligated
to include in such form or document such confidential information. Each Lender
shall promptly notify the Administrative Agent of any change in circumstances
which would modify or render invalid any such claimed exemption or reduction. 
Notwithstanding any other provision of this Section 3.01(e), a Lender shall not
be required to deliver any form, document or other information pursuant to this
Section 3.01(e) that such Lender is not lawfully able to deliver.

 

62

--------------------------------------------------------------------------------


 

For any period with respect to which a Lender has failed to provide the Borrower
and the Administrative Agent with the appropriate form, certificate or other
document described in this subsection (e) (unless the Lender is no longer
lawfully able to provide such form, certificate or other document due to a
change in law, or in the interpretation or application thereof, occurring after
the date on which a form, certificate or other document originally was required
to be provided or if such form, certificate or other document otherwise is not
required under this subsection (e)), such Lender shall not be entitled to the
additional sums or indemnification under subsection (a) or (c) of this
Section 3.01 with respect to Indemnified Taxes imposed by the United States by
reason of such failure; provided, however, that should a Lender become subject
to Indemnified Taxes because of its failure to deliver a form, certificate or
other document required hereunder, the Borrower shall take steps as such Lender
shall reasonably request to assist such Lender to recover such Indemnified
Taxes.  If, on the date that a Foreign Lender is required to deliver the FATCA
Documentation, such Foreign Lender was not in compliance with the applicable
FATCA reporting requirements (unless such Foreign Lender is no longer lawfully
able to be so compliant due to a change in law, or in the interpretation or
application thereof, occurring after the date on which such FATCA Documentation
originally was required to be provided), then such Foreign Lender shall not be
entitled to the additional sums or indemnification under subsection (a) or
(c) of this Section 3.01 with respect to FATCA Taxes imposed by reason of such
failure.

 

(f)            Treatment of Certain Refunds.  If the Administrative Agent or any
Lender determines, in its sole discretion, that it has received a refund with
respect to Indemnified Taxes or Other Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional sums
pursuant to subsection (a) of this Section 3.01, it shall promptly pay such
refund (but only to the extent of indemnity payments made or additional sums
paid by the Borrower with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund) to the Borrower, net of all out-of-pocket expenses of such
Administrative Agent or the Lender incurred in obtaining such refund (including
any net increase in Taxes imposed with respect to such refund) and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, however, that the Borrower agrees to
promptly return such amount (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the applicable Administrative
Agent or Lender, as the case may be, if it receives notice from the applicable
Administrative Agent or Lender that such Administrative Agent or the Lender is
required to repay such refund to such Governmental Authority.  This subsection
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

 

SECTION 3.02               Illegality.  If any Lender determines that as a
result of any Change in Law it becomes unlawful, or that any Governmental
Authority asserts that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund LIBOR Loans, or to determine or charge interest
rates based upon the LIBOR Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert ABR
Loans to LIBOR Loans, shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances

 

63

--------------------------------------------------------------------------------


 

giving rise to such determination no longer exist.  Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all such LIBOR Loans of
such Lender to ABR Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such LIBOR Loans.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

 

SECTION 3.03               Inability to Determine Rates.  If the Required
Lenders determine that for any reason in connection with any request for a LIBOR
Loan or a conversion to or continuation thereof that (a) adequate and reasonable
means do not exist for determining the LIBOR Rate for any requested Interest
Period with respect to a proposed LIBOR Loan, or (b) the LIBOR Rate for any
requested Interest Period with respect to a proposed LIBOR Loan does not
adequately and fairly reflect the cost to such Lenders of funding such LIBOR
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain LIBOR
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a conversion to or continuation of
LIBOR Loans or, failing that, will be deemed to have converted such request into
a request for ABR Loans in the amount specified therein.

 

SECTION 3.04               Increased Costs; Reserves on LIBOR Loans.  (a) 
Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender; or

 

(ii)           impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Loans made by such
Lender or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or any other amount)
then, upon written request of such Lender, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered; provided, that before making
any such demand, each Lender agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions and so long as such
efforts would not be disadvantageous to it, in its reasonable discretion, in any
legal, economic or regulatory manner) to designate a different LIBOR Rate
lending office if the making of such designation would allow the Lender or its
LIBOR Rate lending office to continue to perform its obligation to make LIBOR
Loans or to continue to fund or maintain LIBOR Loans and avoid the need for, or
reduce the amount of, such increased cost.

 

64

--------------------------------------------------------------------------------


 

(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Term Loans made by, such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time, after submission to the Borrower
(with a copy to the Administrative Agent) of a written request therefor, the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section, describing the basis therefore and showing the calculation thereof in
reasonable detail, and delivered to the Borrower shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided, that the Borrower shall not be required to compensate a Lender
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than 90 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

SECTION 3.05               Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)           any conversion, payment or prepayment of any LIBOR Loan, and any
conversion of a ABR Loan to a LIBOR Loan, on a day other than the last day of
the Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Term Loan) to prepay, borrow, or continue any LIBOR
Loan, or to convert a ABR Loan to a LIBOR Loan, on the date or in the amount
notified by the Borrower; or

 

(c)           any assignment of a LIBOR Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

 

65

--------------------------------------------------------------------------------


 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Term Loan or from fees payable to
terminate the deposits from which such funds were obtained, but excluding any
loss of anticipated profits.  The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBOR Loan
made by it at the LIBOR Rate for such Term Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Loan was in fact so funded.

 

SECTION 3.06               Mitigation Obligations; Replacement of Lenders.  (a) 
Designation of a Different Lending Office.  If any Lender requests compensation
under Section 3.04, or the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts (consistent with its internal policies
and requirements of the Applicable Law) to designate a different Lending Office
for funding or booking its Term Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender gives a notice pursuant to Section 3.02 or if any
Lender is at such time a Defaulting Lender, then the Borrower may replace such
Lender in accordance with Section 10.13.

 

SECTION 3.07               Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO BORROWING

 

SECTION 4.01               Conditions of Borrowing.  The effectiveness of this
Agreement and the obligations of the Lenders to provide the Commitments and Term
Loans hereunder are subject to satisfaction of the following conditions
precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated

 

66

--------------------------------------------------------------------------------


 

the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Administrative Agent:

 

(i)            executed counterparts of this Agreement;

 

(ii)           Notes executed by the Borrower in favor of each Lender requesting
Notes;

 

(iii)          certified copies of (A) the resolutions of the Board of Directors
or equivalent governing body of each Loan Party approving the Transaction and
the Loan Documents to which it is or is to be a party and (B) of all documents
evidencing other necessary corporate action and governmental and other third
party approvals and consents, if any, with respect to the Transaction and each
Loan Document to which it is a party;

 

(iv)          a copy of the certificate of the Secretary of State of the
jurisdiction of incorporation or formation, as the case may be, of each Loan
Party, dated reasonably near the Closing Date, certifying (A) as to a true and
correct copy of the charter, article of formation, or such other constitutive
document on file in such Secretary’s office and (B) that (1) such amendments are
the only amendments to such Loan Party’s constitutive documents on file in such
Secretary’s office, (2) such Loan Party has paid all franchise taxes to the date
of such certificate and (3) such Loan Party is duly incorporated or formed and
in good standing or presently subsisting under the laws of the State of the
jurisdiction of incorporation or formation;

 

(v)           a certificate of each Loan Party signed on behalf of such Loan
Party by a Responsible Officer, dated the Closing Date (the statements made in
which certificate shall be true on and as of the Closing Date), certifying as to
(A) the absence of any amendments to the charter or applicable constitutive
documents of such Loan Party since the date of the Secretary of State’s
certificate referred to in Section 4.01(a)(iv) (B) a true and correct copy of
the bylaws, limited liability company agreement, or partnership agreement of
such Loan Party as in effect on the date on which the resolutions referred to in
Section 4.01(a)(iii) were adopted and on the Closing Date and (C) the due
incorporation or formation and good standing or valid existence of such Loan
Party as a corporation, limited liability company or partnership organized or
formed under the laws of the jurisdiction of its incorporation or formation and
the absence of any proceeding for the dissolution or liquidation of such Loan
Party;

 

(vi)          a certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder;

 

67

--------------------------------------------------------------------------------


 

(vii)         a certificate of a duly authorized officer of each Loan Party
stating that all consents, licenses and approvals required in connection with
the consummation of such Loan Party of the Transaction has been received and are
in full force and effect;

 

(viii)        a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the representations and warranties of the Borrower and the
other Loan Parties contained in Article V are true and correct in all material
respects immediately prior to, and shall be true and correct in all material
respects after giving effect to, the Borrowing, (B) that the representations and
warranties contained in the other Loan Documents are true and correct in all
material respects as though made on and as of the Closing Date (except for
representations and warranties made as of a specific date, which shall be true
and correct as of such specific date), (C) the absence of any event occurring
and continuing, or resulting from the Borrowing, that constitutes a Default or
Event of Default, (D) absence of any litigation (other than Disclosed
Litigation) that could reasonably likely be expected to result in a Material
Adverse Effect, (E) compliance with all Applicable Laws and
regulations (including ERISA and Environmental Laws), and (F) the absence of any
Material Adverse Effect since March 15, 2010;

 

(ix)           a certificate attesting to the Solvency of the Borrower and its
Subsidiaries on a consolidated basis before and after giving effect to the
Transaction, from the Borrower’s chief financial officer;

 

(x)            the executed opinion of (A) Akin Gump Strauss Hauer & Feld LLP,
special New York counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender and (B) local Kansas counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, in each case, in form and
substance reasonably satisfactory to the Administrative Agent;

 

(xi)           a certificate as to the identity, location and other
characteristics of the Collateral in form and substance reasonably satisfactory
to the Administrative Agent, duly executed by each Loan Party (the “Perfection
Certificate”);

 

(xii)          evidence that all insurance required to be maintained pursuant to
Section 6.08 has been obtained and is in effect, together with the certificates
of insurance, naming the Collateral Agent, on behalf of the Lenders, as an
additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitutes Collateral;

 

(xiii)         the Subsidiary Guaranty, substantially in the form of Exhibit F
hereto and otherwise in form and substance reasonably satisfactory to the
Administrative Agent executed by each Subsidiary Guarantor;

 

68

--------------------------------------------------------------------------------


 

(xiv)        the Intercreditor Agreement, in form and substance reasonably
satisfactory to the Administrative Agent, duly executed by each party thereto;

 

(xv)         the Security Agreement, duly executed by each Loan Party, together
with:

 

(i)            certificates representing the Initial Pledged Equity referred to
therein (to the extent not constituting ABL Primary Collateral) accompanied by
undated stock powers executed in blank and instruments evidencing the Initial
Pledged Debt referred to therein, accompanied by note transfer powers indorsed
in blank;

 

(ii)           proper financing statements in form appropriate for filing under
the UCC of all jurisdictions that the Collateral Agent may reasonably deem
necessary or desirable in order to perfect and protect the liens and security
interests created under the Collateral Documents, covering the Collateral
described therein;

 

(iii)          completed requests for information and lien search results, dated
on or before the Closing Date all other effective financing statements filed in
the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements;

 

(iv)          the (1) Trademark Security Agreement, (2) Patent Security
Agreement and (3) Copyright Security Agreement, in each case duly executed by
each Loan Party;

 

(v)           evidence of the completion of all other recordings and filings of
or with respect to the Security Agreement that the Collateral Agent may
reasonably deem necessary or desirable in order to perfect and protect the
security interest created thereunder;

 

(vi)          the Deposit Account Control Agreements and other control
agreements referred to in the Security Agreement, duly executed by the
applicable Loan Parties and each Pledged Account Bank or other depositary banks
or securities intermediaries referred to in the Security Agreement;

 

(vii)         evidence that all other action that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect and protect the first
priority liens and security interests created under the Security Agreement has
been taken (including, without limitation, receipt of duly executed payoff
letters, UCC-3 termination statements and landlords’ and bailees’ waiver and
consent agreements);

 

(b)           The representations and warranties of (i) the Borrower contained
in Article V and (ii) each Loan Party contained in each other Loan Document, or
which are

 

69

--------------------------------------------------------------------------------


 

contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.

 

(c)           No Default or Event of Default shall have occurred and be
continuing, or would result from the execution of this Agreement or the proposed
Borrowing or from the application of the proceeds thereof.

 

(d)           There shall not have occurred, since March 15, 2010, a Material
Adverse Effect.

 

(e)           There shall exist no action, suit, investigation, litigation or
proceeding affecting the Borrower or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) could be
reasonably likely to have a Material Adverse Effect other than the matters
described on Schedule 4.01(c) hereto (the “Disclosed Litigation”) or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any other Loan Document or the consummation of the transactions
contemplated hereby.

 

(f)            The Lenders shall have received copies of:

 

(i)            the audited consolidated and consolidating balance sheet of the
Borrower and its Subsidiaries for the three (3) fiscal years ended before the
Closing Date and the related audited consolidated and consolidating statements
of income, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries for such fiscal years (without any qualified audit opinion thereon
other than a “going concern” exception as to dates or periods prior to March 15,
2010) (the “Audited Financial Statements”);

 

(ii)           to the extent available, the unaudited consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries and the related
unaudited consolidated statements of income and cash flows of the Borrower and
its Subsidiaries for each completed fiscal quarter since the date of such
audited financial statements (with respect to which independent auditors shall
have performed a SAS 100 review) (the “Unaudited Financial Statements”), which
Audited Financial Statements and Unaudited Financial Statements (i) shall be in
form, scope and substance reasonably satisfactory to the Lenders, (ii) be
prepared in accordance with, or reconciled to, GAAP and (iii) shall not be
materially inconsistent with the financial statements previously provided to the
Lenders; and

 

(iii)          solely with respect to non-Public Lenders, the Borrower’s most
recent projections for each fiscal year during the period between the Closing
Date and the 2015 fiscal year, prepared on a quarterly basis through the end of
2012, and which shall not be materially inconsistent with the projections
provided to the Arrangers prior to August 2, 2010.

 

70

--------------------------------------------------------------------------------


 

(g)           The Borrower shall have obtained ratings for the Term Facility and
corporate family and corporate ratings for the Borrower and its Subsidiaries
from Moody’s and S&P satisfactory to the Arrangers.

 

(h)           The Lenders shall have received, to the extent requested, on or
before the date which is five (5) Business Days prior to the Closing Date, all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations including the PATRIOT Act.

 

(i)            Substantially simultaneously with the Borrowing under this
Agreement, reasonably satisfactory arrangements for the redemption of the
Existing Senior Notes shall be consummated with funds deposited in trust
therefor on the Closing Date simultaneously with the satisfaction and discharge
of the Indenture and, in particular:

 

(i)            The Borrower shall have:

 

(i)            on or prior to the Closing Date, given to the Indenture Trustee
notice, and shall have entered into irrevocable arrangements with the Indenture
Trustee pursuant to which, the Indenture Trustee shall give notice on the
Closing Date to the holders of the Existing Senior Notes, in each case,
satisfying the provisions of the Indenture (except in the case of the 15-day
minimum advance notice requirement to the Indenture Trustee, the Indenture
Trustee having waived such requirement), to the effect that the Existing Senior
Notes will become due and payable on the 30th day following the Closing Date
(the “Refinancing Date”), with the redemption price being 105% of the principal
amount of the Existing Senior Notes being redeemed plus accrued and unpaid
interest to (but not including) the Refinancing Date (subject to any installment
of interest thereon, the maturity of which is on or prior to the Refinancing
Date, being payable to holders of record of the Existing Senior Notes at the
close of business on the relevant record date referred to in the Existing Senior
Notes);

 

(ii)           concurrently with the Borrowing and funding of the Term Loans on
the Closing Date, irrevocably deposited with the Indenture Trustee, in trust,
for the benefit of the holders of the Existing Senior Notes, cash proceeds of
the Term Loans (to be held by the Indenture Trustee (in the form of cash or
government securities) in trust as trust funds (the “Indenture Trust Funds”) for
the holders of the Existing Senior Notes in accordance with the Indenture) in an
amount sufficient, without consideration of any reinvestment of interest, to pay
and discharge the entire indebtedness on the Existing Senior Notes for principal
of, and premium, if any, and interest on the Existing Senior Notes to the
Refinancing Date;

 

(iii)          taken all other actions required by the terms of the Indenture to
be taken in order to (1) discharge (except as noted below) the Indenture and the
Indenture Collateral Documents and cause the Indenture

 

71

--------------------------------------------------------------------------------


 

and Indenture Collateral Documents to cease to be of further effect as to all
outstanding Existing Senior Notes and (2) release each guarantor under the
Indenture and relieve each guarantor under the Indenture of its obligations
under its guarantee under the Indenture and release any security for the
Existing Senior Notes (other than the trust fund described in Section 8.05 of
the Indenture) as provided under Section 12.06 of the Indenture; and

 

(iv)          entered into arrangements with the Indenture Trustee and the
Indenture Collateral Agent so that, concurrently with the Borrowing and funding
of the Term Loans on the Closing Date, the Borrower shall have received a
written acknowledgment (with a copy delivered to the Administrative Agent) from
the Indenture Trustee and the Indenture Collateral Agent that, subject to
Section 8.07 of the Indenture, the Borrower’s obligations under the Indenture
have been discharged except for certain obligations in Sections 2.02, 2.03,
2.04, 2.05, 2.06, 2.07, 2.10, 2.11, 2.12, 2.13, 2.14, 2.15, 2.16 and 6.07,
Article Seven and Sections 8.05, 8.06 and 8.07 of the Indenture (which
obligations shall survive until the Existing Senior Notes are no longer
outstanding on the Refinancing Date, at which time only the Borrower’s
obligations in said Sections 7.07, 8.05, 8.06 and 8.07 shall survive
(collectively, the “Refinancing”).

 

(ii)           Concurrently with the Borrowing and funding of the Term Loans on
the Closing Date: (A) the Liens on, and pledges of, all property and assets of
the Borrower or any of its Subsidiaries subject to the Lien of the Indenture
Collateral Documents shall have been terminated and released; (B) the
Administrative Agent shall have received such releases by the Indenture
Collateral Agent of Liens on such property and assets as may have been
reasonably requested by the Administrative Agent, which releases shall be in
form and substance reasonably satisfactory to the Administrative Agent; and
(C) without limiting the foregoing, there shall have been delivered to the
Collateral Agent (1) proper termination statements (Form UCC-3 or the
appropriate equivalent) for filing under the UCC of each jurisdiction where a
financing statement (Form UCC-1 or the appropriate equivalent) was filed with
respect to the Borrower or any of its Subsidiaries in connection with the
security interests created with respect to the Existing Senior Notes,
(2) mortgage releases in form suitable for filing or recording in all filing or
recording offices where mortgages have been filed or recorded in connection with
Liens created on real property with respect to the Existing Senior Notes, and
(3) certificates evidencing any Capital Stock constituting Term Loan Primary
Collateral owned by the Borrower and its Subsidiaries in the possession of the
Indenture Collateral Agent.

 

(iii)          Concurrently with the Borrowing and funding of the Term Loans on
the Closing Date, the Administrative Agent shall have received (A) true and
complete copies of the Refinancing Documents, which documentation shall be in
form and substance reasonably satisfactory to the Administrative Agent and
(B) evidence in form, scope and substance reasonably satisfactory to the

 

72

--------------------------------------------------------------------------------


 

Administrative Agent (including, without limitation, a copy of the officers’
certificate and opinion of counsel as to the Refinancing delivered to the
Indenture Trustee pursuant to Section 8.02(d) of the Indenture, together with a
letter authorizing reliance thereon) that the matters set forth in this
Section 4.01(i) have been satisfied at such time.

 

(j)            The Administrative Agent shall have received reasonably
satisfactory evidence that all outstanding Indebtedness of the Loan Parties
(other than the Existing ABL Facility and Permitted Debt and so long as all of
the matters with respect to the Refinancing of the Existing Senior Notes
specified in Section 4.01(i) shall have been satisfied at or prior to the
Borrowing and funding of the Term Loans on the Closing Date, the Existing Senior
Notes) shall have been paid in full and terminated.

 

(k)           Any fees, costs and expenses required to be paid on or before the
Closing Date to any Agent, any Arranger or the Lenders pursuant to the Fee
Letters or any of the Loan Documents for which invoices have been received at
least one Business Day prior to the Closing Date shall have been paid.

 

(l)            Unless waived by the Administrative Agent, the Borrower shall
have paid all reasonable fees, charges and disbursements of counsel to the
Agents (directly to such counsel if requested by the Agents) to the extent
invoiced at least one Business Day prior to the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing and customary post-closing proceedings
included in such invoices (provided, that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the Agents).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

SECTION 5.01               Formation and Qualification.  (a)  The Borrower and
each of its Subsidiaries are duly incorporated or formed, as applicable, and in
good standing under the laws of the state listed on Schedule 5.01(a) and are
qualified to do business and are in good standing in the states listed on
Schedule 5.01(a) which constitute all states in which qualification and good
standing are necessary for the Borrower or such Subsidiary to conduct its
business and own its

 

73

--------------------------------------------------------------------------------


 

property and where the failure to so qualify could reasonably be expected to
have a Material Adverse Effect.  Each of the Borrower and its Subsidiaries has
delivered to the Administrative Agent true and complete copies of its
certificate of incorporation and by-laws or certificate of formation and
operating agreement, as applicable, and will promptly notify the Administrative
Agent of any amendment or changes thereto.

 

(b)           The only Subsidiaries of the Borrower are listed on
Schedule 5.01(b).

 

SECTION 5.02               Authority.  The Borrower and each of its Subsidiaries
has full power, authority and legal right to enter into this Agreement and the
other Loan Documents and to perform all its respective Obligations hereunder and
thereunder.  This Agreement and the other Loan Documents have been duly executed
and delivered by the Borrower and each of its Subsidiaries, and this Agreement
and the other Loan Documents constitute the legal, valid and binding obligation
of the Borrower and such Subsidiaries, enforceable in accordance with their
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered at a proceeding in equity or at law.  The execution, delivery and
performance of this Agreement and of the other Loan Documents (a) are within the
Borrower’s and such Subsidiary’s corporate or limited liability company powers,
as applicable, have been duly authorized by all necessary corporate or company
action, as applicable, are not in contravention of law or the terms of the
Borrower’s or such Subsidiary’s by-laws, certificate of incorporation, operating
agreement or certificate of formation, as applicable, or other applicable
documents relating to the Borrower’s or such Subsidiary’s formation or to the
conduct of the Borrower’s or such Subsidiary’s business or of any material
agreement or undertaking to which the Borrower or such Subsidiary is a party or
by which the Borrower or such Subsidiary is bound, including the Existing ABL
Facility and, after giving effect to Section 4.01(i), the Indenture, (b) will
not conflict with or violate any law or regulation, or any judgment, order or
decree of any Governmental Authority, (c) will not require the consent of any
Governmental Authority or any other Person, except those consents set forth on
Schedule 5.02 hereto, all of which will have been duly obtained, made or
compiled prior to the Closing Date and which are in full force and effect and
(d) will not conflict with, nor result in any breach in any of the provisions of
or constitute a default under or result in the creation of any Lien except
Permitted Liens upon any asset of the Borrower or such Subsidiary under the
provisions of any Contractual Obligation to which the Borrower or such
Subsidiary is a party or by which it or its property is a party or by which it
may be bound.

 

SECTION 5.03               Entity Names.  Except as set forth on Schedule 5.03,
the Borrower and each of its Subsidiary have not been known by any other
corporate name in the past five (5) years and do not do business under any other
name, nor has the Borrower or any of its Subsidiaries been the surviving
corporation or company of a merger or consolidation or acquired all or
substantially all of the assets of any Person during the preceding
five (5) years.

 

SECTION 5.04               Financial Statements.  (a)  The financial statements
furnished to the Lenders prior to the Closing Date pursuant to
Section 4.01(f) are accurate, complete and correct and fairly reflect the
financial condition of the Borrower and its Subsidiaries on a consolidated basis
as of the Closing Date, and have been prepared in accordance with GAAP,
consistently applied. All financial statements referred to in this Section 5.04,
including the

 

74

--------------------------------------------------------------------------------


 

related schedules and notes thereto, have been prepared, in accordance with
GAAP, except as may be disclosed in such financial statements.

 

(b)           The financial projections of the Borrower and its Subsidiaries
furnished pursuant to Section 4.01(f) and its projected balance sheets as of the
Closing Date were prepared by the Chief Financial Officer of the Borrower, are
based on underlying assumptions which provide a reasonable basis for the
projections contained therein and reflect the Borrower’s judgment based on
present circumstances of the most likely set of conditions and course of action
for the projected period.

 

(c)           The consolidated and consolidating balance sheets of the Borrower
and its Subsidiaries and such other Persons described therein (including the
accounts of all Subsidiaries for the respective periods during which a
subsidiary relationship existed) as of December 31, 2009, and the related
statements of income, changes in stockholder’s equity, and changes in cash flow
for the period ended on such date, all accompanied by reports thereon containing
opinions without qualification by independent certified public accountants
(other than a “going concern” exception as to the dates or periods prior to
March 15, 2010), copies of which have been delivered to Administrative Agent,
have been prepared in accordance with GAAP, consistently applied (except for
changes in application in which such accountants concur) and present fairly the
financial position of the Borrower and its Subsidiaries at such date and the
results of their operations for such period.  Since March 15, 2010 there has
been no change in the condition, financial or otherwise, of the Borrower or its
Subsidiaries as shown on the consolidated balance sheet as of such date and no
change in the aggregate value of machinery, equipment and real property owned by
the Borrower and its Subsidiaries, except changes in the ordinary course of
business, none of which individually or in the aggregate has had a Material
Adverse Effect.

 

SECTION 5.05               Solvency; No Litigation, Violation, Indebtedness or
Default; ERISA Compliance.  (a)  The Borrower and its Subsidiaries on a
consolidated basis are, and after giving effect to the Transactions, will be
Solvent.

 

(b)           Other than those listed on Schedule 4.01(c), there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (i) purport to affect or
pertain to this  Agreement, any other Loan Document or the consummation of the
Transaction, or (ii) as to which there is a reasonable possibility of an adverse
determination and that could reasonably be expected to result in a Material
Adverse Effect.

 

(c)           Neither the Borrower nor any of its Subsidiaries is in violation
of any applicable statute, law, rule, regulation, ordinance or Contractual
Obligation in any respect which could reasonably be expected to have a Material
Adverse Effect, nor is the Borrower or any of its Subsidiaries in violation of
any order of any court, Governmental Authority or arbitration board or tribunal
in any respect which could reasonably be expected to have a Material Adverse
Effect.

 

(d)           None of the Borrower, its Subsidiaries or any member of the
Controlled Group maintains or is required to contribute to any Pension Benefit
Plan or Multiemployer Plan other than those listed on Schedule 5.05(d) hereto. 
(i) The Borrower, its Subsidiaries and each

 

75

--------------------------------------------------------------------------------


 

member of the Controlled Group have met all applicable minimum funding
requirements under Section 302 of ERISA and Section 412 of the Code in respect
of each Plan, and each Plan is in compliance with Sections 412, 430 and 436 of
the Code and Sections 206(g), 302 and 303 of ERISA, taking into account waivers,
variances and extensions of amortization periods; (ii) each Plan which is
intended to be a qualified plan under Section 401(a) of the Code as currently in
effect has been determined by the IRS to be qualified under Section 401(a) of
the Code and the trust related thereto has been determined to be exempt from
federal income tax under Section 501(a) of the Code; (iii) none of the Borrower,
its Subsidiaries or any member of the Controlled Group have incurred any
liability to the PBGC which remains outstanding other than for the payment of
premiums, and there are no premium payments which have become due which are
unpaid; (iv) no Plan subject to Title IV of ERISA has been terminated by the
plan administrator thereof nor by the PBGC, and there is no occurrence which
would cause the PBGC to institute proceedings under Title IV of ERISA to
terminate any such Plan; (v) none of the Borrower, its Subsidiaries or any
member of the Controlled Group has breached any of the material
responsibilities, obligations or duties imposed on it by ERISA with respect to
any Plan; (vi) none of the Borrower, its Subsidiaries or any member of the
Controlled Group nor any fiduciary of any Plan, has engaged in a “prohibited
transaction” described in Section 406 of ERISA or Section 4975 of the Code nor
taken any action which would constitute or result in a Termination Event with
respect to any such Plan which is subject to ERISA; (vii) the Borrower, its
Subsidiaries and each member of the Controlled Group has made all contributions
required to be made with respect to each Pension Benefit Plan and Multiemployer
Plan; (viii) there exists no event described in Section 4043(b) of ERISA, for
which the thirty (30) day notice period has not been waived or which could
reasonably be expected to result in material liability to the Borrower, its
Subsidiaries or any member of the Controlled Group; (ix) except as set forth on
Schedule 5.05(d)(ix), none of the Borrower, its Subsidiaries or any member of
the Controlled Group maintains or is required to contribute to any Plan which
provides health, accident or life insurance benefits to former employees, their
spouses or dependents, other than in accordance with Section 4980B of the Code;
(x) none of the Borrower, its Subsidiaries or any member of the Controlled Group
has an outstanding liability in respect of a complete or partial withdrawal,
within the meaning of Section 4203 or 4205 of ERISA, from any Multiemployer Plan
and there exists no fact which would reasonably be expected to result in any
such liability; and (xi) to the knowledge of the Borrower, no Plan fiduciary (as
defined in Section 3(21) of ERISA) has any liability for breach of fiduciary
duty or for any failure in connection with the administration or investment of
the assets of a Plan.

 

SECTION 5.06               Licenses and Permits.  Except as set forth in
Schedule 5.06, or Schedule 5.16 with respect to Environmental Permits, each of
the Borrower and its Subsidiaries (a) is in compliance with and (b) has procured
and is now in possession of, all licenses or permits required by any applicable
federal, state, provincial or local law, rule or regulation for the operation of
its business in each jurisdiction wherein it is now conducting or proposes to
conduct business and where the failure to procure such licenses or permits could
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.07               Default of Indebtedness.  Neither the Borrower nor
any of its Subsidiaries is in default in the payment of the principal of or
interest on any material Indebtedness for borrowed money or under any instrument
or agreement under or subject to which any such Indebtedness has been issued and
no event has occurred under the provisions of

 

76

--------------------------------------------------------------------------------


 

any such instrument or agreement which with or without the lapse of time or the
giving of notice, or both, constitutes or would constitute an event of default
thereunder.

 

SECTION 5.08               No Default.  Neither the Borrower nor any of its
Subsidiaries is in default in the payment or performance of any of its material
Contractual Obligations.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

SECTION 5.09               Tax Returns.  The Borrower and each of its
Subsidiaries’ federal tax identification number is set forth on Schedule 5.09. 
The Borrower and each of its Subsidiaries have timely filed all federal, state
and local tax returns and all other tax returns required to be filed and have
paid or provided for the payment of all federal, state and local income and
franchises Taxes, and other material Taxes due on such returns or pursuant to
any assessment received by them, except for Taxes contested in good faith as to
which adequate provisions have been made in accordance with GAAP.  Federal
income tax returns of the Borrower and each of its Subsidiaries have been
examined and reported upon by the appropriate taxing authority or closed by
applicable statute and satisfied for all fiscal years prior to and including the
fiscal year ending December 31, 2009 and state and local income tax returns of
each Borrower and each of its Subsidiaries have been examined and reported upon
by the appropriate taxing authority or closed by applicable statute and
satisfied for all fiscal years prior to and including the fiscal year ending
December 31, 2009.  The provision for Taxes on the books of the Borrower and
each of its Subsidiaries is adequate for all years not closed by applicable
statutes, and for its current fiscal year, and the Borrower has no knowledge of
any deficiency or additional assessment in connection therewith not provided for
on its books.

 

SECTION 5.10               Disclosure.  None of the written information
furnished by or on behalf of the Borrower or any of its Subsidiaries to the
Administrative Agent, the Arrangers or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished), taken as a whole with any other
information furnished or publicly available (including all of the foregoing as
updated, restated or otherwise modified in writing prior to the Closing Date),
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading as of the date when made
or delivered; provided, that with respect to any forecast, projection or other
statement regarding future performance, future financial results or other future
developments, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time such
information was prepared (it being understood that any such information is
subject to significant uncertainties and contingencies, many of which are beyond
the Borrower’s control, and that no assurance can be given that the future
developments addressed in such information can be realized); provided, no
representation or warranty is made with respect to information for which the
source is separately identified as a third party source or other person or
entity not affiliated with or acting as agent or representative of the Borrower
or any of its Subsidiaries.

 

SECTION 5.11               Margin Regulations.  None of the Borrower or its
Subsidiaries are engaged, nor will any of them engage, principally or as one of
its important activities, in the

 

77

--------------------------------------------------------------------------------


 

business of extending credit for the purpose of “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect.  No part of the proceeds of the Borrowing
will be used for “purchasing” or “carrying” “margin stock” as defined in
Regulation U of such Board of Governors.

 

SECTION 5.12               No Burdensome Restrictions.  None of the Borrower or
its Subsidiaries are party to any material Contractual Obligation the
performance of which could reasonably be expected to have a Material Adverse
Effect.  None of the Borrower or its Subsidiaries has agreed or consented to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien which is not a Permitted Lien.

 

SECTION 5.13               Investment Company Act.  None of the Borrower or its
Subsidiaries is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, nor is it controlled by
such a company.

 

SECTION 5.14               Insurance.  The properties of the Borrower and its
Subsidiaries are insured with responsible carriers against such risks and in
such amounts, and with such deductibles, retentions, self-insured amounts and
co-insurance provisions, as are, in the reasonable judgment, customarily carried
by similar businesses of similar size, including property and casualty loss,
workers’ compensation and interruption of business insurance.

 

SECTION 5.15               No Labor Disputes.  None of the Borrower or its
Subsidiaries is involved in any labor dispute; there are no strikes or walkouts
or union organization of any of the Borrower’s or its Subsidiaries’ employees in
existence, or, to the knowledge of the Borrower, threatened, and no collective
bargaining agreement is scheduled to expire prior to the Maturity Date other
than as set forth on Schedule 5.15 hereto.

 

SECTION 5.16               O.S.H.A. and Environmental Compliance.  Except as
could not reasonably be expected to have a Material Adverse Effect and except as
set forth in Schedule 5.16,

 

(a)           each of the Borrower and its Subsidiaries have duly complied, and
their facilities, business, assets, property, leaseholds, real property and
equipment are in compliance with, the provisions of the Federal Occupational
Safety and Health Act and applicable Environmental Laws; and there have been no
outstanding citations, notices or orders of non-compliance issued to the
Borrower or any of its Subsidiaries or relating to any of their business,
assets, property, leaseholds or equipment under any such laws, rules or
regulations.

 

(b)           each of the Borrower and its Subsidiaries have been issued all
Environmental Permits necessary to operate the business.

 

(c)           (i) there has not been any Hazardous Discharge on any Material
Owned Property or Material Leased Property; (ii) there are no underground
storage tanks or electrical equipment containing polychlorinated biphenyls on
any Material Owned Property or Material Leased Property; (iii) the Material
Owned Property or Material Leases Property has never been used as a treatment,
storage or disposal facility of Hazardous Materials permitted under RCRA;

 

78

--------------------------------------------------------------------------------


 

and (iv) no Hazardous Materials are present on Material Owned Property or
Material Leases Property excepting such quantities as are handled in accordance
with all applicable manufacturer’s instructions and governmental regulations and
in proper storage containers and as are appropriate for the operation of the
commercial business of the Borrower, its Subsidiaries or any of their tenants.

 

SECTION 5.17               Ownership of Property; Liens; Investments, Etc.  (a) 
As of the Closing Date, each of the Borrower and its Subsidiaries has good,
marketable and insurable fee simple title to the properties owned by such party
free and clear of all Liens, other than Permitted Liens.  Each of the Borrower
and its Subsidiaries owns and has on the date hereof good and marketable title
or subsisting leasehold interest (subject only to Permitted Liens) to, and
enjoys on the date hereof peaceful and undisturbed possession of, all such
properties that are necessary for the operation and conduct of its business,
except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. There are no Liens of any nature whatsoever on
any assets of the Borrower or any of its Subsidiaries other than Permitted
Liens.

 

(b)           (i) Schedule 5.17(b)(i) sets forth a complete and accurate list as
of the Closing Date of the locations all real property owned by the Borrower or
any of its Subsidiaries showing the street address, county or other relevant
jurisdiction, state and record owner, (ii)  Schedule 5.17(b)(ii) sets forth a
complete and accurate list as of the Closing Date of all leases of real property
under which any Loan Party is the lessee, showing the street address, county or
other relevant jurisdiction, state, lessor, lessee, expiration date and annual
rental cost thereof and each such lease is the legal, valid and binding
obligation of the lessee thereof, enforceable in accordance with its terms, and
(iii) Schedule 5.17(b)(iii) sets forth a complete and accurate list as of the
Closing Date of all leases of real property under which any Loan Party is the
lessor, showing the street address, county or other relevant jurisdiction,
state, lessor, lessee, expiration date and annual rental cost thereof.

 

(c)           To the best knowledge of the Borrower after due inquiry and
investigation, the legal description attached as Exhibit A to each Mortgage
accurately and completely describes the Mortgaged Property intended to be
covered thereby.

 

SECTION 5.18               Patents, Trademarks, Copyrights and Licenses.  All
patents, patent applications, trademarks, trademark applications, service marks,
service mark applications, copyrights, copyright applications, design rights,
tradenames, assumed names, trade secrets and licenses owned or utilized by the
Borrower or any of its Subsidiaries are set forth on Schedule 5.18, are valid
and have been duly registered or filed with all appropriate Governmental
Authority and constitute all of the intellectual property rights which are
necessary for the operation of its business; there is no objection to or pending
challenge to the validity of any such patent, trademark, copyright, design
rights, tradename, trade secret or license and the Borrower is not aware of any
grounds for any challenge, except as set forth in Schedule 5.18 hereto.  Each
patent, patent application, patent license, trademark, trademark application,
trademark license, service mark, service mark application, service mark license,
design rights, copyright, copyright application and copyright license owned or
held by the Borrower or any of its Subsidiaries and all trade secrets used by
the Borrower or any of its Subsidiaries consist of original material or property
developed by the Borrower or such Subsidiary or was lawfully

 

79

--------------------------------------------------------------------------------


 

acquired by the Borrower or such Subsidiary from the proper and lawful owner
thereof.  Each of such items has been maintained so as to preserve the value
thereof from the date of creation or acquisition thereof.

 

SECTION 5.19               Priority.  (a)  The provisions of the Collateral
Documents are effective to create in favor of the Collateral Agent for the
benefit of the Secured Parties (i) a legal, valid and enforceable first priority
Lien on all right, title and interest of the Loan Parties in the Term Loan
Primary Collateral, subject only to Permitted Liens and (ii) a legal, valid and
enforceable second priority Lien on all right, title and interest of the Loan
Parties in the ABL Primary Collateral, subject only to Permitted Liens.

 

(b)           Except for filings contemplated hereby and by the Collateral
Documents, no filing or other action (other than the taking of possession or
control by the Collateral Agent of the Collateral with respect to which a
security interest may be perfected only by possession or control) will be
necessary to perfect such Liens.

 

SECTION 5.20               Anti-Terrorism Laws.  (a)  General.  Neither the
Borrower nor any of its Affiliates is in violation of any Anti-Terrorism Law or
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.

 

(b)           Executive Order No. 13224.  Neither the Borrower nor any of its
Affiliates or their respective agents acting or benefiting in any capacity in
connection with the Borrowing or other Transactions hereunder, is any of the
following (each a “Blocked Person”):

 

(i)            a Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order No. 13224;

 

(ii)           a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

 

(iii)          a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)          a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order No. 13224;

 

(v)           a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list; or

 

(vi)          a Person or entity who is affiliated or associated with a Person
or entity listed above.

 

Neither the Borrower or its Subsidiaries, nor to the knowledge of the Borrower,
any of its agents acting in any capacity in connection with the Borrowing or
other Transactions hereunder

 

80

--------------------------------------------------------------------------------


 

(a) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or
(b) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order No. 13224.

 

SECTION 5.21               Trading with the Enemy.  None of the Borrower or its
Subsidiaries has engaged, nor does it intend to engage, in any business or
activity prohibited by the Trading with the Enemy Act.

 

SECTION 5.22               Use of Proceeds.  The Borrower will use the proceeds
of the Term Loans solely as provided for in Section 6.12.

 

SECTION 5.23               Swaps.  Neither the Borrower or any of its
Subsidiaries is a party to, nor will it be a party to, any swap agreement
whereby such Borrower or Subsidiary has agreed or will agree to swap interest
rates or currencies unless same provides that damages upon termination following
an event of default thereunder are payable on an unlimited “two-way basis”
without regard to fault on the part of either party.

 

SECTION 5.24               Capital Stock.  The authorized and outstanding
Capital Stock of the Borrower and its Subsidiaries is as set forth on
Schedule 5.25 hereto.  All of the Capital Stock of the Borrower and its
Subsidiaries has been duly and validly authorized and issued and is fully paid
and non-assessable and has been sold and delivered to the holders thereof in
compliance with, or under valid exemption from, all federal and state laws and
the rules and regulations of each Governmental Authority governing the sale and
delivery of securities.  Except for the rights and obligations set forth on
Schedule 5.25, there are no subscriptions, warrants, options, calls,
commitments, rights or agreement by which any of the Borrower or its
Subsidiaries or any of the shareholders of the Borrower or its Subsidiaries is
bound relating to the issuance, transfer, voting or redemption of shares of its
Capital Stock or any pre-emptive rights held by any Person with respect to the
Capital Stock of the Borrower or its Subsidiaries.  Except as set forth on
Schedule 5.25, none of the Borrower or its Subsidiaries have issued any
securities convertible into or exchangeable for shares of its Capital Stock or
any options, warrants or other rights to acquire such shares or securities
convertible into or exchangeable for such shares.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than in respect
of contingent obligations, indemnities and expenses related thereto not then
payable or in existence as of the Maturity Date), the Borrower shall, and shall
cause each Subsidiary to:

 

SECTION 6.01               Financial Statements.  Deliver to the Administrative
Agent:

 

(a)           as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Borrower (commencing with the fiscal
year ended December 31, 2010), a consolidated balance sheet of the Borrower and
its Subsidiaries as

 

81

--------------------------------------------------------------------------------


 

at the end of such fiscal year, and the related consolidated statements of
income or operations, changes in shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form subject to fresh
start accounting principles the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

 

(b)           as soon as available, but in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
the Borrower (commencing with the fiscal quarter ended September 30, 2010), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form subject to fresh start accounting
principles the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such consolidated statements to be certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, changes in shareholders’ equity and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes.

 

(c)           As soon as available and in any event within sixty (60) days after
the end of each fiscal year, forecasts prepared by management of the Borrower,
in form reasonably satisfactory to the Administrative Agent, of balance sheets,
income statements and cash flow statements on a quarterly basis for the fiscal
year following such fiscal year and on an annual basis for each fiscal year
thereafter until the Maturity Date together with a budget for the each fiscal
quarter and fiscal year, in form reasonably satisfactory to the Administrative
Agent.

 

SECTION 6.02               Certificates; Other Information.  Deliver to the
Administrative Agent, in form and detail reasonably satisfactory to the
Administrative Agent:

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants reporting on such financial statements and stating that in
performing their audit nothing came to their attention that caused them to
believe the Borrower failed to comply with the financial covenants set forth in
Section 7.08, except as specified in such certificate (which certificate may be
limited to the extent required by accounting rules or guidelines and such
accounting firm’s internal policies and procedures);

 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of the
financial statements for the fiscal quarter ended September 30, 2010), a duly
completed Compliance Certificate

 

82

--------------------------------------------------------------------------------


 

signed by a Responsible Officer of the Borrower, which shall include detailed
computations of the financial covenants;

 

(c)           promptly after any request by the Administrative Agent, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of any
Loan Party by independent accountants in connection with the accounts or books
of the Borrower or any of its Subsidiaries, or any audit of any of them;

 

(d)           promptly after the sending or filing thereof, copies of all proxy
statements, financial statements and reports that any Loan Party or any of its
Subsidiaries sends to its stockholders, and copies of all regular, periodic and
special reports, and all registration statements, that any Loan Party or any of
its Subsidiaries files with the SEC or any Governmental Authority that may be
substituted therefor, or with any national securities exchange.

 

(e)           unless otherwise required to be delivered to the Lenders
hereunder, promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or of any of
its Subsidiaries pursuant to the terms of any indenture or similar agreement and
not otherwise required to be furnished to the Lenders pursuant to Section 6.01
or any other clause of this Section 6.02;

 

(f)            as soon as available, but in any event prior to the date audited
financial statements are required to be delivered, a report summarizing the
insurance coverage (specifying type, amount and carrier) in effect for the
Borrower and its Subsidiaries and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request;

 

(g)           promptly, and in any event within five (5) Business Days after
receipt thereof by the Borrower or any Subsidiary, copies of each material
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any material investigation or
possible material investigation or other material inquiry by such agency
regarding financial or other operational results of the Borrower or any
Subsidiary;

 

(h)           as soon as available, but in any event within the time period in
which the Borrower must deliver its annual audited financials under
Section 6.01(a), (i) a report supplementing Section 5.17(b)(i),
Section 5.17(b)(ii) and Section 5.17(b)(iii), identifying all Material Owned
Real Property and Material Leased Real Property acquired or disposed of by any
Loan Party during such fiscal year and (ii) updated or supplemental schedules to
any Loan Document or Collateral Document updating any information contained
therein that must be so updated or supplemented in order to make such
information accurate and complete;

 

(i)            promptly, such additional information regarding the business,
financial, legal or corporate affairs of the Borrower or any Subsidiary, or
compliance with the terms

 

83

--------------------------------------------------------------------------------


 

of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request;

 

(j)            not later than ninety (90) days after the end of each fiscal year
of the Borrower, a copy of summary projections by the Borrower of the operating
budget and cash flow budget of the Borrower and its Subsidiaries for the
succeeding fiscal year, such projections to be accompanied by a certificate of a
Responsible Officer to the effect that such projections have been prepared based
on assumptions believed by the Borrower to be reasonable; and

 

(k)           within five (5) Business Days after the last day of the fiscal
quarter of the Borrower or any Subsidiary, such information as is required under
Sections 3.10(h) and 4.09(g) of the Security Agreement, if applicable to the
Borrower or such Subsidiary during such fiscal quarter.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (a) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; (b) such information is filed
on EDGAR or the equivalent thereof with the SEC or (c) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that if the Administrative Agent or any Lender so requests,
the Borrower shall provide the Administrative Agent or Lender, as applicable, by
electronic mail electronic versions (i.e., soft copies) of the documents
required to be delivered pursuant to Section 6.01(a) or (b) or Section 6.02. 
The Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or any
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Loan Party or their securities)
(each, a “Public Lender”). The Borrower hereby agrees that (i) Borrower
Materials that are to be made available on the Platform to Public Lenders shall
be clearly and conspicuously marked “PUBLIC,” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent and the Lenders and the Lenders to
treat such Borrower Materials as either publicly available information or not
material information (although it may contain sensitive business information and
remains subject to the confidentiality undertakings of Section 10.07) with
respect to the Borrower or any other Loan Party or its securities for purposes
of United States Federal and state securities laws, (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side

 

84

--------------------------------------------------------------------------------


 

Information,” and (iv) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.” 
In connection with the foregoing, each party hereto acknowledges and agrees that
the foregoing provisions are not in derogation of their confidentiality
obligations under Section 10.07.

 

SECTION 6.03               Notices.  Notify the Administrative Agent:

 

(a)           promptly, of the occurrence of any Default or Event of Default;

 

(b)           promptly, of any event which could reasonably be expected to have
a Material Adverse Effect;

 

(c)           promptly, of any event that (i) the Borrower or any member of the
Controlled Group knows or has reason to know that a Termination Event has
occurred, together with a written statement describing such Termination Event
and the action, if any, which such Borrower or any member of the Controlled
Group has taken, is taking, or proposes to take with respect thereto and, when
known, any action taken or threatened by the Internal Revenue Service,
Department of Labor or PBGC with respect thereto, (ii) the Borrower or any
member of the Controlled Group knows or has reason to know that a prohibited
transaction (as defined in Sections 406 of ERISA and 4975 of the Code) has
occurred together with a written statement describing such transaction and the
action which such Borrower or any member of the Controlled Group has taken, is
taking or proposes to take with respect thereto, (iii) a funding waiver request
has been filed with respect to any Plan together with all communications
received by the Borrower or any member of the Controlled Group with respect to
such request, (iv) any increase in the benefits of any existing Plan or the
establishment of any new Plan or the commencement of contributions to any Plan
to which the Borrower or any member of the Controlled Group was not previously
contributing shall occur, (v) the Borrower or any member of the Controlled Group
shall receive from the PBGC a notice of intention to terminate a Plan or to have
a trustee appointed to administer a Plan, together with copies of each such
notice, (vi) the Borrower or any member of the Controlled Group shall receive
any favorable or unfavorable determination letter from the Internal Revenue
Service regarding the qualification of a Plan under Section 401(a) of the Code,
together with copies of each such letter; (vii) the Borrower or any member of
the Controlled Group shall receive a notice regarding the imposition of
withdrawal liability, together with copies of each such notice; (viii) the
Borrower or any member of the Controlled Group shall fail to make a required
installment or any other required payment under Section 412 of the Code on or
before the due date for such installment or payment; or (ix) the Borrower or any
member of the Controlled Group knows that (A) a Multiemployer Plan has been
terminated, (B) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (C) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan;

 

(d)           promptly after receipt of notice or knowledge of the Borrower
thereof, of any action, suit, proceeding or claim alleging any Environmental
Liability against or by

 

85

--------------------------------------------------------------------------------


 

the Borrower or any of its Subsidiaries that could reasonably be expected to
have a Material Adverse Effect;

 

(e)           promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings before any Governmental
Authority affecting any Loan Party or any of its Subsidiaries of the type
described in Section 5.05(b), Section 5.05(d) and Section 5.09 that could
reasonably be expected to have a Material Adverse Effect; and

 

(f)            the occurrence of any event triggering any requirement under
Section 6.13 with respect to any additional Subsidiary Guarantor or any
additional Collateral.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

 

SECTION 6.04               Payment of Indebtedness.  Pay, discharge or otherwise
satisfy at or before maturity (subject, where applicable, to specified grace
periods and, in the case of the trade payables, to normal payment practices) all
its obligations and liabilities of whatever nature, except when the failure to
do so could not reasonably be expected to have a Material Adverse Effect or when
the amount or validity thereof is currently being properly contested and for
which appropriate provisions have been made, subject at all times to any
applicable subordination arrangement in favor of the Lenders.

 

SECTION 6.05               Corporate Existence.  Cause to be done all things
necessary to preserve and keep in full force and effect its corporate,
partnership or other existence (except as otherwise permitted under Section 7.03
and 7.04) in accordance with the respective organizational documents of each
such Person and the rights (charter and statutory) and material franchises of
the Borrower and each of its Subsidiaries; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to preserve any such
right or franchise or in the case of any foreign Subsidiary, its existence, if
(in each case) the Board of Directors of the Borrower shall determine that the
loss thereof is not, and shall not, result in a Material Adverse Effect.

 

SECTION 6.06               Maintenance of Properties.  Cause all Material Owned
Properties and Material Leased Properties used or useful to the conduct of its
respective business, taken as a whole, to be maintained and kept in normal
condition, repair and working order and supplied with all necessary equipment
(ordinary wear and tear excepted and other than as caused by casualty events)
and shall cause to be made all repairs, renewals, replacements, and betterments
thereof, all as in its judgment may be necessary, so that the business carried
on in connection therewith may be properly conducted at all times, except where
the failure to do so could not reasonably be expected to adversely affect the
use of the corresponding Material Owned Property or Material Leased Property (as
applicable) for its intended purpose; provided, however, that, nothing in this
Section 6.06 shall prevent the Borrower or any of its Subsidiaries from
(a) idling such property in connection with maintenance or to the extent the
operation of such property is not at such time commercially viable or
(b) discontinuing the use, operation or maintenance of any of such properties,
or disposing of any of them, if such property is obsolete,

 

86

--------------------------------------------------------------------------------


 

surplus or worn out property or is no longer commercially viable to operate and
maintain or desirable in the conduct of the business of the Borrower or any such
Subsidiary; provided, further, that nothing in this Section 6.06 shall prevent
the Borrower or any of its Subsidiaries from discontinuing or disposing of any
properties to the extent otherwise permitted by this Agreement.

 

SECTION 6.07               Payment of Taxes and Other Claims. Timely pay or
discharge or cause to be paid or discharged, before the same shall become
delinquent, (a) all material taxes, assessments and governmental charges levied
or imposed upon it or upon the income, profits or property of it and (b) all
lawful claims which, in each case, if unpaid, might by law become a material
liability or Lien upon the property of the Borrower or any of its Subsidiaries;
provided, however, that no Loan Party shall be required to pay or discharge or
cause to be paid or discharged any such tax, assessment, charge or claim whose
amount, (i) the applicability or validity is being contested in good faith by
appropriate proceedings and for which appropriate provision has been made or
(ii) where the failure to effect such payment or discharge is not adverse in any
material respect to the Lenders.

 

SECTION 6.08               Maintenance of Insurance.  Maintain, and shall cause
its Subsidiaries to maintain insurance with responsible carriers against such
risks and in such amounts, and with such deductibles, retentions, self-insured
amounts and co-insurance provisions, as are, in the Administrative Agent’s
reasonable judgment, customarily carried by similar businesses of similar size,
including property and casualty loss, workers’ compensation and interruption of
business insurance.  The Borrower shall, and shall cause each Subsidiary to, use
commercially reasonable efforts to cause each such insurance policy to (a) name
the Collateral Agent as loss payee with respect to property insurance and
additional insured with respect to general liability insurance (without any
representation or warranty by or obligation upon the Collateral Agent);
(b) contain the agreement by the insurer that any loss thereunder shall be
payable to the Collateral Agent notwithstanding any action, inaction or breach
of representation or warranty by the Borrower or its Subsidiaries, subject to
applicable insurance industry standards; (c) provide that there shall be no
recourse against the Collateral Agent for payment of premiums or other amounts
with respect thereto; (d) provide that the insurer shall endeavor to give at
least ten (10) days’ prior written notice of cancellation or of lapse shall be
given to the Collateral Agent by the insurer; and (e) allow the Collateral Agent
to settle any claims under insurance policies required to be maintained under
this Section 6.08 following an Event of Default.  The Borrower and its
Subsidiaries will, if so requested by the Collateral Agent, duly execute and
deliver instruments of assignment of such insurance policies to comply with the
requirements of this Section 6.08 and cause the insurers to acknowledge notice
of such assignment.

 

SECTION 6.09               Compliance with Laws.  Comply with the requirements
of all Applicable Law and all orders, writs, injunctions and decrees applicable
to it or to its business or property, except in such instances in which (a) such
requirement of Applicable Law or order, writ, injunction or decree is being
contested in good faith by the Borrower or any of its Subsidiaries by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

87

--------------------------------------------------------------------------------


 

SECTION 6.10               Books and Records.  (a) Maintain proper books of
record and account, in which in all material respects full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
material financial transactions and matters involving the assets and business of
the Borrower or such Subsidiary, as the case may be; and (b) maintain such books
of record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrower or
such Subsidiary, as the case may be.

 

SECTION 6.11               Inspection Rights.  Upon reasonable notice, permit
representatives and independent contractors of each Agent and Lender to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom and to discuss
the business, finances and accounts with its officers and independent public
accountants at such reasonable times during normal business hours and as often
as may be reasonably desired, provided, that such Agent or Lender shall give
Borrower reasonable advance notice prior to any contact with such accountants
and give the Borrower the opportunity to participate in such discussions,
provided further that unless an Event of Default has occurred, the Borrower
shall only be responsible for each Agent’s and Lenders’ expenses in connection
with any such inspection once per fiscal year.

 

SECTION 6.12               Use of Proceeds.  Use the proceeds of the Borrowing
solely for (a) the Refinancing, (b) related transaction costs, fees and expenses
and (c) for general corporate purposes.

 

SECTION 6.13               Covenant to Guarantee Obligations and Give Security. 
Upon (a) the request of the Collateral Agent following the occurrence and during
the continuance of a Default; (b) the formation or acquisition of any new direct
or indirect Subsidiaries by any Loan Party; or (c) the acquisition of any
material property by any Loan Party, and such property, in the reasonable
judgment of the Collateral Agent, shall not already be subject to a perfected
first priority security interest in favor of the Collateral Agent for the
benefit of the Lenders (subject only to Permitted Liens), then in each case at
the Borrower’s expense:

 

(i)            in connection with the formation or acquisition of a Subsidiary,
within thirty (30) days after such formation or acquisition, cause each such
Subsidiary, and cause each direct and indirect parent of such Subsidiary (if it
has not already done so), to duly execute and deliver to the Collateral Agent a
Subsidiary Guaranty, guaranteeing the other Loan Parties’ obligations under the
Loan Documents;

 

(ii)           (A) within ten (10) days after such request, furnish to the
Collateral Agent a description of the real and personal properties of the Loan
Parties and their respective Subsidiaries in detail reasonably satisfactory to
the Collateral Agent and (B) within thirty (30) days after such formation or
acquisition, furnish to the Collateral Agent a description of the real and
personal properties of such Subsidiary or the real and personal properties so
acquired, in each case in detail reasonably satisfactory to the Collateral
Agent;

 

(iii)          (A) within fifteen (15) days after such request or within
sixty (60) days after acquisition of such material property by any Loan Party,
duly execute and

 

88

--------------------------------------------------------------------------------


 

deliver, and cause each Loan Party to duly execute and deliver, to the
Collateral Agent such additional Mortgages (together with all the items set
forth in Section 6.16), pledges, assignments, supplements to the Security
Agreement, supplements to the Intellectual Property Security Agreements and
other security and pledge agreements as specified by, and in form and substance
reasonably satisfactory to the Collateral Agent, securing payment of all the
Obligations of such Loan Party under the Loan Documents and constituting Liens
on (1) with respect to real property, all Material Owned Real Property and
Material Owned Leased Property and (2) with respect to all personal property,
all such personal property and (B) within sixty (60) days after such formation
or acquisition of any new Subsidiary, duly execute and deliver and cause such
Subsidiary and each Loan Party acquiring Capital Stock in such Subsidiary to
duly execute and deliver to the Collateral Agent Mortgages (together with all
the items set forth in Section 6.16), pledges, assignments, supplements to the
Security Agreement, supplements to the Intellectual Property Security Agreements
and other security and pledge agreements as specified by, and in form and
substance reasonably satisfactory to, the Collateral Agent, securing payment of
all of the Obligations of such Subsidiary or Loan Party, respectively, under the
Loan Documents and constituting Liens on (x) with respect to real property, all
Material Owned Real Property and Material Owned Leased Property owned or held by
such Subsidiary and (y) with respect to all personal property, all personal
property owned or held by such Subsidiary;

 

(iv)          within sixty (60) days after such request, formation or
acquisition, take, and cause each Loan Party and each newly acquired or newly
formed Subsidiary to take, whatever action (including, without limitation, the
recording of mortgages and the satisfaction of the other items set forth in
Section 6.16(a), the filing of UCC financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary or advisable
in the opinion of the Collateral Agent to vest in the Collateral Agent (or in
any representative of the Collateral Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the Mortgages,
pledges, assignments, supplements to the Security Agreement, supplements to the
Intellectual Property Security Agreements and security and pledge agreements
delivered pursuant to this Section 6.13, enforceable against all third parties
in accordance with their terms (subject only to Permitted Liens);

 

(v)           within sixty (60) days after such request, formation or
acquisition, deliver to the Collateral Agent, upon the request of the Collateral
Agent in its sole discretion, a signed copy of a favorable opinion (subject to
customary assumptions, qualifications, exceptions and limitations), addressed to
the Collateral Agent and the other Lenders, of counsel for the Loan Parties
reasonably acceptable to the Collateral Agent as to (A) such Guarantees,
supplements to Guarantees, Mortgages, including, without limitation, the
opinions set forth in Section 6.16(b), pledges, assignments, supplements to the
Security Agreement, supplements to the Intellectual Property Security Agreements
and security and pledge agreements being legal, valid and binding obligations of
each Loan Party party thereto enforceable in accordance with their terms;
(B) such recordings, filings, notices, endorsements and other actions being
sufficient to create valid perfected Liens on such properties; and (C) such
other matters as the Collateral Agent may reasonably request;

 

89

--------------------------------------------------------------------------------


 

(vi)          as promptly as practicable after such request, formation or
acquisition, deliver, upon the request of the Collateral Agent in its reasonable
discretion, to the Collateral Agent with respect to each parcel of Material
Owned Real Property and Material Owned Leased Property owned or held by each
Loan Party or newly acquired or newly formed Subsidiary title reports and the
other items set forth in Section 6.16(a), surveys and engineering, soils and
other reports, and environmental assessment reports, each in scope, form and
substance reasonably satisfactory to the Collateral Agent; and

 

(vii)         at any time and from time to time, promptly execute and deliver,
and cause each Loan Party and each newly acquired or newly formed Subsidiary to
execute and deliver, any and all further instruments and documents and take, and
cause each Loan Party and each newly acquired or newly formed Subsidiary to
take, all such other action as the Collateral Agent may reasonably deem
necessary or desirable in obtaining the full benefits of, or in perfecting and
preserving the Liens of, such guaranties, Mortgages, pledges, assignments,
supplements to the Security Agreement, supplements to the Intellectual Property
Security Agreements and other security and pledge agreements.

 

The foregoing requirements of Section 6.13 shall not apply to (a) those assets
over which the granting of security interests in such assets would be prohibited
by contract, Applicable Law or regulation not overridden by the UCC or with
respect to the assets of any non-wholly owned subsidiary, the organizational
documents of such non-wholly owned subsidiary; provided that, at the request of
the Collateral Agent, the Borrower shall use its commercially reasonable efforts
to obtain the applicable consents to such pledge and security interest,
(b) payroll, tax and other trust accounts, (c) motor vehicles and other assets
subject to certificates of title, (d) with respect to any interests or assets in
respect of a CFC, liens or pledges in excess of 65% of the voting capital stock
of any “first-tier” Subsidiary that is not a Domestic Subsidiary and (e) those
assets as to which the Administrative Agent and the Borrower reasonably
determine that the cost of obtaining such security interest or perfection
thereof are excessive in relation to the benefit to the Lenders of the security
to be afforded thereby.

 

SECTION 6.14               Compliance with ERISA.  (a) (i) Maintain, or permit
any member of the Controlled Group to maintain, or (ii) become obligated to
contribute, or permit any member of the Controlled Group to become obligated to
contribute, to any Pension Benefit Plan, other than those Pension Benefit Plans
disclosed on Schedule 5.05(d); (b) engage, or permit any member of the
Controlled Group to engage, in any non-exempt “prohibited transaction”, as that
term is defined in Section 406 of ERISA or Section 4975 of the Code that could
reasonably be expected to have a Material Adverse Effect; (c) terminate, or
permit any member of the Controlled Group to terminate, any Pension Benefit Plan
where such event could result in any liability in excess of $1,000,000 of the
Borrower or any member of the Controlled Group or the imposition of a lien
securing obligations in excess of $1,000,000 on the property of the Borrower or
any member of the Controlled Group pursuant to Section 4068 of ERISA.

 

SECTION 6.15               Compliance with Environmental Laws.  (a) Comply, and
use reasonable efforts to cause all lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits and obtain, to the extent necessary based on its current
operations, and renew all Environmental Permits for its

 

90

--------------------------------------------------------------------------------


 

operations and properties, except in such instances in which (i) the requirement
of an Environmental Permit is being contested in good faith by the Borrower or
any of its Subsidiaries by appropriate proceedings diligently conducted or
(ii) the failure to so comply, obtain or renew could not reasonably be expected
to have a Material Adverse Effect, and (b) undertake and perform any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws, except in such instances in which (i) the requirement to
undertake or perform is being contested in good faith by the Borrower or any of
its Subsidiaries by appropriate proceedings diligently conducted or (ii) the
failure to so undertake or perform could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 6.16               Post-Closing Obligations.  Cause the following to be
delivered to the Administrative Agent, properly executed by a Responsible
Officer of the signing Loan Party, each in form and substance reasonably
satisfactory to the Administrative Agent, (x) with respect to clauses (a) and
(b),within sixty (60) days after the Closing Date (as such time period may be
extended for a period up to thirty (30) days in the Administrative Agent’s
reasonable discretion) (“Mortgage Effective Date”) and (y) with respect to
clause (c), within forty-five (45) days after the Closing Date:

 

(a)           Mortgages with respect to each Material Owned Real Property and
Material Leased Real Property (other than the Excepted Leased Real Property), in
each case duly executed by the appropriate Loan Party, together with:

 

(i)            evidence that counterparts of such Mortgages have been duly
executed, acknowledged and delivered in form suitable for filing or recording on
or before the Mortgage Effective Date, in all filing or recording offices that
the Collateral Agent may reasonably deem necessary or desirable in order to
create a valid first and subsisting Lien on the property described therein in
favor of the Collateral Agent for the benefit of the Secured Parties and that
all filing and recording taxes and fees have been paid;

 

(ii)           fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies (the “Mortgage Policies”) in form and
substance, with endorsements (including zoning endorsements) and in amount
reasonably acceptable to the Administrative Agent, issued, coinsured and
reinsured by title insurers reasonably acceptable to the Collateral Agent,
insuring such Mortgages to be valid first and subsisting Liens on the property
described therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Liens, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents and for mechanics’ and
materialmen’s Liens) and such coinsurance and direct access reinsurance as the
Collateral Agent may reasonably deem necessary or desirable and with respect to
any property in a state in which a zoning endorsement is not available, a zoning
compliance letter from the applicable municipality or a zoning report from
Planning and Zoning Resources Corporation, in each case reasonably satisfactory
to the Collateral Agent;

 

91

--------------------------------------------------------------------------------


 

(iii)          American Land Title Association/American Congress on Surveying
and Mapping form surveys, for which all necessary fees (where applicable) have
been paid, and dated no more than thirty (30) days before the Mortgage Effective
Date, certified to the Collateral Agent and the issuer of the Mortgage Policies
in a manner reasonably satisfactory to the Collateral Agent by a land surveyor
duly registered and licensed in the States in which the property described in
such surveys is located and reasonably acceptable to the Administrative Agent,
showing all buildings and other improvements, any off-site improvements, the
location of any easements, parking spaces, rights of way, building set back
lines and other dimensional regulations and the absence of encroachments, either
by such improvements or on to such property, and other defects, other than
encroachments and other defects reasonably acceptable to the Collateral Agent;

 

(iv)          estoppel and consent agreements, in form and substance reasonably
satisfactory to the Collateral Agent, executed by each of the lessors of the
leased real properties listed on Schedules 5.17(b)(ii) hereto, along with (x) a
memorandum of lease in recordable form with respect to such leasehold interest,
executed and acknowledged by the owner of the affected real property, as lessor,
(y) evidence that the applicable lease with respect to such leasehold interest
or a memorandum thereof has been recorded in all places necessary or desirable,
in the Collateral Agent’s reasonable judgment, to give constructive notice to
third-party purchasers of such leasehold interest or (z) if such leasehold
interest was acquired or subleased from the holder of a recorded leasehold
interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to the Collateral Agent,

 

(v)           estoppel certificates executed by all tenants of the leased real
properties listed on Schedule 5.17(b)(iii) hereto;

 

(vi)          (A) evidence as to whether each such Material Owned Property and
Material Leased Property is in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards (a “Flood Hazard
Property”) pursuant to a standard flood hazard determination form ordered and
received by the Collateral Agent, and (B) if such Material Owned Property or
Material Leased Property is a Flood Hazard Property, (1) evidence as to whether
the community in which such Material Owned Property or Material Leased Property
is located is participating in the National Flood Insurance Program, (2) the
applicable Loan Party’s written acknowledgment of receipt of written
notification from the Collateral Agent as to the fact that such Material Owned
Property or Material Leased Property is a Flood Hazard Property and as to
whether the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program and (3) copies of the
applicable Loan Party’s application for a flood insurance policy plus proof of
premium payment, a declaration page confirming that flood insurance has been
issued, or such other evidence of flood insurance reasonably satisfactory to the
Collateral Agent and naming the Collateral Agent as sole loss payee on behalf of
the Secured Parties;

 

92

--------------------------------------------------------------------------------


 

(vii)         lien waiver agreements, in form and substance reasonably
satisfactory to the Collateral Agent, for each Material Leased Property (other
than the Indiana Port Leased Premises), each executed by the owner of such
Material Leased Property in favor of the Collateral Agent, by which such owner
waives any Lien that such Person ever may have with respect to any of the
Collateral, provided, however, that failure to obtain any such lien waiver
agreements shall not be deemed an Event of Default hereunder;

 

(viii)        a letter agreement (or consent) with the Indiana Port Lessor, in
form and substance reasonably satisfactory to the Collateral Agent, pursuant to
which the Indiana Port Lessor acknowledges that (A) the Collateral Agent, for
the benefit of the Lenders, shall have a first priority security interest in all
of the Indiana Port Lease Collateral, subject to the terms of the Intercreditor
Agreement and (B) the Lien of the Indiana Port Lessor is subordinate to the Lien
of the Collateral Agent;

 

(ix)           a letter of acknowledgement from the Indiana Port Lessor, in form
and substance reasonably satisfactory to the Collateral Agent, that under the
Indiana Port Lease Agreement (A) the Mortgage securing the Indiana Port Leased
Premises shall be a “Mortgage” in all respects and (B) the Collateral Agent, for
the benefit of the Lenders, shall be a “Mortgagee” and shall have all the rights
of a “Mortgagee” as set forth in the Indiana Port Lease Agreement;

 

(x)            evidence of the insurance required by the terms of such
Mortgages,

 

(xi)           evidence of the release of the Kiewit Deed of Trust;

 

(xii)          such other consents, agreements and confirmations of lessors and
third parties as the Collateral Agent may reasonably deem necessary or desirable
and evidence that all other actions that the Collateral Agent may reasonably
deem necessary or desirable in order to create valid first and subsisting Liens
on the property described in such Mortgages has been taken; and

 

(xiii)         such other assurances, certificates and documents as the
Collateral Agent reasonably may require.

 

(b)           The executed opinions of (i) Akin Gump Strauss Hauer & Feld LLP,
special New York counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, in form and substance acceptable to the Administrative
Agent and (ii) local counsel to the Loan Parties in states in which the Material
Leased Properties and the Material Owned Properties are located, with respect to
the enforceability of the Mortgages delivered pursuant to clause (a) and any
related fixture filing, addressed to the Administrative Agent and each Lender,
in form and substance acceptable to the Administrative Agent.

 

(c)           Evidence that each of the Deposit Accounts (as defined in the
Security Agreement) of the Borrower or any of its Subsidiaries with (i) JPMorgan
Securities and (ii) Merrill Lynch shall (A) have been closed or (B) subject to a
control agreement in form and substance reasonably satisfactory to the
Collateral Agents.

 

93

--------------------------------------------------------------------------------


 

SECTION 6.17               Events of Loss.  (a) Within twelve (12) months after
the date the Borrower or any of its Subsidiaries actually receives any Net Cash
Proceeds with respect to an Event of Loss, apply such Net Cash Proceeds, at its
option, to:

 

(i)            the rebuilding, repair, replacement or construction of
improvements to the assets subject to such Event of Loss so long as the rebuilt,
repaired or improved property or replacement property constitutes Replacement
Assets (provided that (x) such Replacement Assets shall be limited to only
Replacement Assets that no later than the completion of such rebuilding, repair
or improvement or the acquisition of such replacement have become Term Loan
Primary Collateral; (y) to the extent the assets subject to such Event of Loss
constitute Specified Collateral, such Replacement Assets shall be limited to
only Replacement Assets constituting Specified Assets that have become Specified
Collateral; and (z) the provisions of Section 6.13 have otherwise been complied
with respect to such Replacement Assets no later than the completion of such
rebuilding, repair or improvement or the acquisition of such replacement);

 

(ii)           (A) acquire Replacement Assets or (B) enter into a binding
commitment to acquire Replacement Assets and such Net Cash Proceeds have
actually been applied to the purchase of such Replacement Assets within six
(6) months of the date on which such binding commitment was entered into
(provided that (x) such Replacement Assets shall be limited to only Replacement
Assets that simultaneously with the acquisition thereof become Term Loan Primary
Collateral; (y) to the extent the assets subject to such Event of Loss
constitute Specified Collateral, such Replacement Assets shall be limited to
only Replacement Assets constituting Specified Assets that simultaneously with
the acquisition thereof become Specified Collateral; and (z) such Replacement
Assets are not acquired until and unless the provisions of Section 6.13 have
otherwise been complied with respect to such Replacement Assets); or

 

(iii)          a combination of the actions set forth in the foregoing clauses
(i) and (ii).

 

(b)           With respect to any property or asset subject to an Event of Loss
pursuant to clause (d) of the definition of “Event of Loss” that has a Fair
Market Value (or replacement cost, if greater) in excess of $1,000,000, the
Borrower (or the affected Subsidiary, as the case may be), shall be required to
receive consideration (i) at least equal to the Fair Market Value (as evidenced
by a Board Resolution) of the assets subject to the Event of Loss and (ii) at
least 75% of which is in the form of cash or Cash Equivalents.

 

(c)           Unless and until any Net Cash Proceeds from an Event of Loss are
finally applied as specified in clause (a) or in accordance with
Section 2.03(b)(iv), the Borrower shall cause such Net Cash Proceeds to be held
by the Collateral Agent as cash of Cash Equivalents in the Collateral Account.

 

SECTION 6.18               Further Assurances.  Promptly upon request by any
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and

 

94

--------------------------------------------------------------------------------


 

reregister any and all such further acts, deeds, certificates, assurances and
other instruments as such Agent or Lender may reasonably require from time to
time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the fullest extent permitted by Applicable Law and
Contractual Obligations, subject the Borrower’s or any of its Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, and (iii) perfect and maintain
the validity, effectiveness and (subject only to Permitted Liens) priority of
any of the Collateral Documents and any of the Liens intended to be created
thereunder.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than in respect
of contingent obligations, indemnities and costs and expenses related thereto
not then payable or in existence as of the Maturity Date), the Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly:

 

SECTION 7.01               Liens.  Create, incur, assume or suffer to exist any
Lien upon, or exception to title to, any of its property, assets or revenues
(including any shares of Capital Stock or Indebtedness of any Subsidiary),
whether now owned or hereafter acquired, or sign or file under the UCC of any
jurisdiction a financing statement that names the Borrower or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than Permitted Liens.

 

SECTION 7.02               Indebtedness.  (a)  Create, incur, assume or suffer
to exist (for purposes of this Section 7.02, collectively, “incur”) any
Indebtedness or issue any Preferred Stock; provided, however, that the Borrower
may incur Indebtedness (including, without limitation, Acquired Indebtedness) or
issue Preferred Stock and any Subsidiary may incur Indebtedness (including,
without limitation, Acquired Indebtedness) or issue Preferred Stock if, after
giving effect to the incurrence of such Indebtedness or issuance of Preferred
Stock and the receipt and application of the proceeds therefrom, (x) the Fixed
Charge Coverage Ratio of the Borrower would be greater than 2.0:1.0 and (y) the
ratio of Consolidated Indebtedness to total nameplate gallons of capacity per
annum capable of being produced by the Borrower and its Subsidiaries, on a pro
forma basis, would be less than or equal to $0.60 per gallon per annum.
Notwithstanding the foregoing, the Borrower and any Subsidiary (except as
specified below) may incur, and the foregoing clause (a) will not prohibit the
incurrence of, each and all of the following (clauses (i) through
(xviii) comprising the “Permitted Debt” of the Borrower and any Subsidiary):

 

(i)            Indebtedness outstanding on the date hereof and listed on
Schedule 7.02 (provided that any Indebtedness incurred under the Existing ABL
Facility shall be deemed to be incurred pursuant to Section 7.02(a)(ii) and not
this Section 7.02(a)(i));

 

95

--------------------------------------------------------------------------------


 

(ii)           (A) Indebtedness and letters of credit under the Credit
Facilities (other than this Agreement) in an aggregate principal amount at any
one time outstanding under this clause (ii) (with letters of credit being deemed
to have a principal amount equal to the maximum potential liability of the
Borrower and its Subsidiaries thereunder) not to exceed a maximum of the greater
of (1) $50,000,000 and (2) the dollar equivalent of the number equal to 10% of
the total nameplate gallons of capacity per annum capable of being produced by
the Borrower and its Subsidiaries, on a pro forma basis and (B) (1) Indebtedness
of the Borrower outstanding under this Agreement from time to time and (2) up to
an additional $25,000,000 of Indebtedness less the amount of any New Term Loans
or Additional Term Commitments that have been funded as Term Loans since the
date of this Agreement if, with respect to this subsection (ii)(B)(2) only,
after giving effect to the incurrence of such Indebtedness, the ratio of
Consolidated Indebtedness to total nameplate gallons of capacity per annum
capable of being produced by the Borrower and its Subsidiaries, on a pro forma
basis, would be less than or equal to $0.60 per gallon per annum;

 

(iii)          Indebtedness owed to the Borrower or any of its Subsidiaries
evidenced by an unsubordinated promissory note; provided that if the Borrower or
any of its Subsidiaries is the obligor on such Indebtedness, such Indebtedness
must be expressly subordinated in right of payment to the Term Facility, in the
case of the Borrower, or the Subsidiary Guaranty, in the case of a Subsidiary;

 

(iv)          Guarantees of the Term Facility and Guarantees of Indebtedness of
the Borrower or any Subsidiary by the Borrower or any Subsidiary; provided that
such Indebtedness is permitted by and made in accordance with this Section 7.02;

 

(v)           Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within five (5) Business Days of incurrence;

 

(vi)          Indebtedness in respect of performance bonds, bankers’
acceptances, workers’ compensation claims, surety or appeal bonds, payment
obligations in connection with self-insurance or similar obligations, and bank
overdrafts (and letters of credit in respect thereof) incurred in the ordinary
course of business;

 

(vii)         Indebtedness (including Indebtedness represented by Capitalized
Lease Obligations, mortgage financings or purchase money obligations) incurred
or Preferred Stock issued to finance the cost (including the cost of improvement
or construction) to acquire real or personal property, plant or equipment
(including acquisitions of the Capital Stock of a Person that becomes a
Subsidiary, to the extent of the Fair Market Value of the real or personal
property so acquired, plus goodwill associated therewith) by the Borrower or any
of its Subsidiaries after the Closing Date; provided, however, that the
aggregate principal amount of such Indebtedness and/or the liquidation
preference of such Preferred Stock outstanding at any time may not exceed
$5,000,000;

 

96

--------------------------------------------------------------------------------


 

(viii)        [Intentionally Omitted]

 

(ix)           Indebtedness consisting of (A) the financing of insurance
premiums in the ordinary course of business or (B) take-or-pay obligations
contained in supply arrangements entered into in the ordinary course of
business;

 

(x)            (A) Indebtedness comprised of secured Obligations in respect of
Hedging Agreements; provided that, other than with respect to interest rate
Hedging Agreements in respect of the Term Facility, (1) the amount of such
Indebtedness does not exceed $10,000,000 and (2) after giving effect to the
incurrence of such Indebtedness, the ratio of Consolidated Indebtedness to total
nameplate gallons of capacity per annum capable of being produced by the
Borrower and its Subsidiaries, on a pro forma basis, would be less than or equal
to $0.60 per gallon per annum and (B) Indebtedness comprised of unsecured
Obligations in respect of Hedging Agreements, in each case to the extent
permitted pursuant to Section 7.15;

 

(xi)           endorsement of negotiable instruments for deposit or collection
or similar transactions in the ordinary course of business;

 

(xii)          the issuance by any of the Borrower’s Subsidiaries to the
Borrower or to any other Subsidiaries of shares of Disqualified Stock or
Preferred Stock;

 

(xiii)         the incurrence of Indebtedness arising from agreements of the
Borrower or a Subsidiary providing indemnification, adjustment of purchase
price, earn outs or similar obligations, in each case, incurred in connection
with the disposition or acquisition of any business, assets or a Subsidiary in
accordance with the terms of this Agreement, other than Indebtedness or
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or Subsidiary for the purpose of financing such
acquisition, in an aggregate principal amount at any time outstanding not to
exceed $5,000,000; provided, however, in the case of any disposition, the
maximum principal amount of such Indebtedness does not exceed the gross cash
proceeds actually received by the Borrower or a Subsidiary in connection with
such disposition;

 

(xiv)        guarantees in the ordinary course of business of the obligations
not constituting Indebtedness of suppliers, customers, distributors, franchisers
and licensees;

 

(xv)         the incurrence by the Borrower or any of its Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to extend, renew, refund, refinance, replace, defease or
discharge, Indebtedness that was permitted by this Credit Agreement to be
incurred under clause (i);

 

(xvi)        Indebtedness in respect of the Existing Senior Notes so long as all
of the matters with respect to the Refinancing specified in
Section 4.01(i) shall have been satisfied at or prior to the Borrowing and
funding of the Term Loans on the Closing Date;

 

(xvii)       to the extent constituting Indebtedness, indemnification
obligations and other similar obligations (including advancement of expenses) of
the Borrower or

 

97

--------------------------------------------------------------------------------


 

any of its Subsidiaries in favor of directors, officers, employees, consultants
or agents of the Borrower or any of its Subsidiaries extended in the ordinary
course of business in an aggregate principal amount not to exceed $1,000,000 at
any time outstanding; and

 

(xviii)      additional Indebtedness of the Borrower or Indebtedness of or
Preferred Stock issued by any Subsidiary (in addition to Indebtedness permitted
under clauses (i) through (xvii) above) in an aggregate principal amount and/or
liquidation preference of such Preferred Stock outstanding at any time not to
exceed $10,000,000.

 

(b)           Notwithstanding any other provision of this Section 7.02, the
maximum amount of Indebtedness that may be incurred pursuant to this
Section 7.02 shall not be deemed to be exceeded, with respect to any outstanding
Indebtedness due solely to the result of fluctuations in exchange rates or
currency values.

 

(c)           For purposes of determining any particular amount of Indebtedness
under this Section 7.02, Guarantees, Liens or obligations with respect to
letters of credit supporting Indebtedness otherwise included in the
determination of such particular amount shall not be included.  For purposes of
determining compliance with this Section 7.02, in the event that an item of
Indebtedness, Preferred Stock, or Disqualified Stock meets the criteria of more
than one of the types of Indebtedness described in clause (a) of this
Section 7.02 (including the first paragraph of such clause (a)), the Borrower,
in its sole discretion, may classify, and from time to time may reclassify, such
item of Indebtedness, Preferred Stock, or Disqualified Stock or any portion
thereof on the date of its incurrence or issuance, and will only be required to
include the amount and type of such Indebtedness, Preferred Stock, or
Disqualified Stock in one of the above clauses, although the Company may divide
and classify an item of Indebtedness, Preferred Stock, or Disqualified Stock in
one or more of the categories of Indebtedness, Preferred Stock, or Disqualified
Stock described in such clauses.  The accrual of interest or dividends, the
accretion of accreted value or amortization of original issue discount, and the
payment of interest on any Indebtedness in the form of additional Indebtedness
with the same terms will not be deemed to be an incurrence of Indebtedness for
purposes of this Section 7.02.

 

(d)           Neither the Borrower or any of its Subsidiaries shall incur any
Indebtedness if such Indebtedness is subordinate in right of payment to any
other Indebtedness unless such Indebtedness is also subordinate in right of
payment to the Loans (in the case of the Borrower) or the Subsidiary Guaranty
(in the case of any Subsidiary Guarantor), in each case, to the same extent.

 

SECTION 7.03               Fundamental Changes.  (a)  Solely with respect to the
Borrower, consolidate with or merge with or into any Person or permit any Person
to merge with or into it, or sell, convey, transfer, lease or otherwise dispose
of all or substantially all of its property and assets (as an entirety or
substantially an entirety in one transaction or a series of related
transactions) to any Person unless:

 

(i)            it shall be the continuing Person, or the Person (if other than
it) formed by such consolidation or into which it is merged or that acquired or
leased such property and assets (the “Surviving Person”) shall be organized and
validly existing under the laws of the United States of America or any
jurisdiction thereof and shall

 

98

--------------------------------------------------------------------------------


 

expressly assume all of the obligations of the Borrower under this Agreement and
the other Loan Documents;

 

(ii)           each of the conditions specified in paragraph (c) below is
satisfied; and

 

(iii)          each Subsidiary Guarantor, unless such Subsidiary Guarantor is
the Person with which the Borrower has entered into a transaction under this
Section 7.03(a), shall have by amendment to the Subsidiary Guaranty confirmed
that its guarantee under the Subsidiary Guaranty shall apply to the obligations
of the Borrower or the Surviving Person in accordance with this Agreement and
Loan Documents.

 

(b)           Solely with respect to each Subsidiary of the Borrower,
consolidate with or merge with or into any Person or permit any Person to merge
with or into it, or sell, convey, transfer, lease or otherwise dispose of all or
substantially all of its property and assets (as an entirety or substantially as
an entirety in one transaction or a series of related transactions) to any
Person, unless:

 

(i)            it shall be the continuing Person, or the Person (if other than
it) formed by such consolidation or into which it is merged or that acquired or
leased such property and assets shall expressly assume all of such Subsidiary
Guarantor obligations under the Subsidiary Guaranty and confirm that such
guarantee shall apply to the obligations of the Borrower in accordance with this
Agreement and the Loan Documents; and

 

(ii)           each of the applicable conditions specified in
paragraph (c) below is satisfied.

 

The foregoing requirements of this paragraph (b) shall not apply to (x) a
consolidation or merger of any Subsidiary with and into the Borrower or any
Subsidiary Guarantor, so long as the Borrower or such Subsidiary survives such
consolidation or merger or (y) a sale or other disposition of all of the assets
of a Subsidiary, by way of merger, consolidation or otherwise, if (x) the
Borrower or any of its Subsidiaries applies the Net Cash Proceeds of that sale
or other disposition in accordance with Section 2.03 or (y) to the Borrower or a
Subsidiary (but in the case of the assets of a Subsidiary Guarantor, only to the
Borrower or another Subsidiary Guarantor).

 

(c)           The following additional conditions shall apply to each
transaction described in paragraph (a) or (b) above, except that
clause (ii) below shall not apply to a transaction described in paragraph (b):

 

(i)            immediately after giving effect to such transaction, no Default
or Event of Default shall have occurred and be continuing;

 

(ii)           immediately after giving effect to such transaction on a pro
forma basis the Borrower (or the Surviving Person, if applicable) (x) could
incur at least $1.00 of Indebtedness under the first paragraph of part (a) of
Section 7.02 or (y) would, together with its Subsidiaries, have a Fixed Charge
Coverage Ratio immediately after that

 

99

--------------------------------------------------------------------------------


 

transaction (after giving pro forma effect thereto as if that transaction had
occurred at the beginning of the applicable four-quarter period) no less than
the Fixed Charge Coverage Ratio of the Borrower and its Subsidiaries immediately
prior to that transaction and the Borrower would be in pro forma compliance with
the financial covenants set forth in Section 7.08;

 

(iii)          the Borrower shall have delivered to the Administrative Agent an
Officers’ Certificate (attaching the arithmetic computations to demonstrate
compliance with clause (ii) of this paragraph (c) unless compliance therewith is
not required) and an opinion of counsel, each stating that such transaction and
that all conditions precedent in this Agreement and the Loan Documents relating
to such transaction have been satisfied; and

 

(iv)          the Borrower shall have taken whatever additional action
(including the recording of mortgages, the filing of UCC financing statements,
the giving of notices and the endorsement of notices on title documents,
execution of account control agreements or such other control agreements in form
and substance reasonably satisfactory to the Collateral Agent) and obtained any
necessary consents to assignments on assigned agreements) as may be necessary in
the reasonable opinion of the Collateral Agent to vest in the Collateral Agent
(or in any representative of the Collateral Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt and/or mortgages, leasehold mortgages
or leasehold deeds of trust, supplements to the Security Agreement, supplements
to the Intellectual Property Security Agreements and security and pledge
agreements delivered pursuant to the Loan Documents, enforceable against all
third parties (subject only to Permitted Liens), in all such cases to the same
extent that such action was required to have been taken by such Subsidiary on
the Closing Date;

 

provided, however, that clause (ii) above does not apply if, in the good faith
determination of the Board of Directors, whose determination shall be evidenced
by a Board Resolution, the principal purpose of such transaction is to change
the state of incorporation of the Borrower and any such transaction shall not
have as one of its purposes the evasion of the foregoing limitations.

 

SECTION 7.04               Limitations on Asset Sales.  (a) Consummate an Asset
Sale unless:

 

(i)            the Borrower or any of its Subsidiary, as the case may be,
receives consideration at the time of the Asset Sale at least equal to the Fair
Market Value of the assets or Capital Stock issued or sold or otherwise disposed
of;

 

(ii)           at least 75% (or, in the case of an Asset Sale of Specified
Collateral, 100%) of the consideration received in the Asset Sale by the
Borrower or such Subsidiary is in the form of cash or Cash Equivalents;
provided, however, that, for purposes of this Section 7.04, the Fair Market
Value of each of the following will be deemed to be cash:

 

100

--------------------------------------------------------------------------------


 

(A)          solely in the case of any Asset Sale of assets other than Specified
Collateral, any liabilities of the Borrower or any of its Subsidiaries that
would otherwise be required to be included on the Borrower’s consolidated
balance sheet (other than contingent liabilities and liabilities that are by
their terms subordinated in right of payment of the Obligations of each Loan
Party under the Loan Documents) that are assumed by the transferee of any such
assets pursuant to a customary novation or assignment and assumption agreement
that releases the Borrower or such Subsidiary from further liability;

 

(B)           solely in the case of any Asset Sale of assets other than
Specified Collateral, any securities, notes or other obligations received by the
Borrower or any such Subsidiary from such transferee that are converted by the
Borrower or such Subsidiary into cash or Cash Equivalents within 180 days of the
receipt thereof, to the extent of the cash or Cash Equivalents received in that
conversion; and

 

(C)           any Replacement Assets (provided, that (x) if such Asset Sale
constitutes a Primary Collateral Asset Sale, (A) to the extent the assets
disposed of constitute Term Loan Primary Collateral, this clause (c) shall be
limited to only Replacement Assets that simultaneously with the acquisition
thereof will become Term Loan Primary Collateral or (B) to the extent the assets
disposed of constitute Specified Collateral, this clause (c) shall be limited to
only Replacement Assets constituting Specified Assets that simultaneously with
the acquisition thereof will become Specified Collateral and (y) to the extent
such Asset Sale includes any Collateral, such Asset Sale does not occur unless
such Replacement Assets become Collateral prior to or simultaneously with the
acquisition thereof and until and unless the provisions of Section 6.13 have
otherwise been complied with respect to the Replacement Assets being received as
consideration for the Asset Sale of such Collateral);

 

provided further, however, that the 75% requirement referred to in this clause
(ii) will not apply to any Asset Sale that is not a Primary Collateral Asset
Sale if the cash or Cash Equivalents portion of the consideration received
therefrom, determined in accordance with subclauses (A), (B) and (C) above, is
equal to or greater than what the after-tax proceeds would have been had that
Asset Sale complied with the aforementioned 75% limitation;

 

(iii)          if such Asset Sale involves the disposition of ABL Primary
Collateral, the proceeds are applied in accordance with the Intercreditor
Agreement to the extent required therein;

 

(iv)          in the event of a Primary Collateral Asset Sale, the Net Cash
Proceeds corresponding to the Term Loan Primary Collateral sold shall be paid
directly to the Collateral Agent for deposit into the Collateral Account which
shall become part of the Term Loan Primary Collateral and be subject to the Term
Loan First-Priority Lien in favor of the Secured Parties; and

 

101

--------------------------------------------------------------------------------

 


 

(v)           if such Asset Sale includes any issuance, sale or other
disposition of any Capital Stock of any of the Borrower’s Subsidiaries, (A) such
Asset Sale is of all Capital Stock of such Subsidiary and (B) any Investment by
the Borrower or any of its Subsidiaries in such Person existing immediately
after giving effect to such Asset Sale would have been permitted to be made
pursuant to Sections 7.05 or 7.14 if made at such time;

 

provided, however, that, in the case of any Asset Sale (other than a Primary
Collateral Asset Sale), clauses (i) and (ii) above need not be satisfied (I) to
the extent the Collateral to be released consists solely of ABL Primary
Collateral with respect to which the required lenders under the Existing ABL
Facility have given their consent and authorized the release of same or to the
extent the ABL Primary Collateral to be released is disposed of by such agent on
behalf of the lenders in connection with the exercise of rights or remedies
under the Existing ABL Facility, in each case so long as (x) the Collateral
Agent is required to release its lien thereon pursuant to the terms of the
Intercreditor Agreement and (y) the proceeds therefrom are applied in accordance
with the Intercreditor Agreement or (II) to the extent such Asset Sale results
from the loss, destruction, damage, condemnation, confiscation, requisition,
seizure, forfeiture or taking of title to or use of ABL Primary Collateral.

 

(b)           Within twelve (12) months after the date the Borrower or any of
its Subsidiaries actually receives any Net Cash Proceeds from an Asset Sale, the
Borrower may, or may cause such Subsidiary to, apply those Net Cash Proceeds, at
its option:

 

(i)            to (A) acquire Replacement Assets or (B) enter into a binding
commitment to acquire Replacement Assets and such Net Cash Proceeds have
actually been applied to the purchase of such Replacement Assets within six
(6) months of the date on which such binding commitment was entered into
(provided that (x) if such Asset Sale constitutes a Primary Collateral Asset
Sale, (1) to the extent the assets disposed of constitute Term Loan Primary
Collateral, such Replacement Assets shall be limited to only Replacement Assets
that simultaneously with the acquisition thereof become Term Loan Primary
Collateral or (2) to the extent the assets disposed of constitute Specified
Collateral, such Replacement Assets shall be limited to only Replacement Assets
constituting Specified Assets that simultaneously with the acquisition thereof
become Specified Collateral and (y) to the extent the assets that were the
subject of such Asset Sale includes any Collateral, such Replacement Assets are
not acquired unless such Replacement Assets become Collateral prior to or
simultaneously with the acquisition thereof and until and unless the provisions
of Section 6.13 have otherwise been complied with respect to such Replacement
Assets);

 

(ii)           solely in the case of Net Cash Proceeds from any Asset Sale other
than a Primary Collateral Asset Sale, to (A) satisfy all mandatory repayment
obligations under any Credit Facilities secured by the assets disposed of that
arise by reason of such Asset Sale or (B) make a capital expenditure; or

 

(iii)          solely in the case of Net Cash Proceeds from any Asset Sale other
than a Primary Collateral Asset Sale, to any combination of the actions set
forth in the foregoing clauses (i) and (ii).

 

102

--------------------------------------------------------------------------------


 

(c)           Unless and until any Net Cash Proceeds from a Primary Collateral
Asset Sale are finally applied as specified in the preceding paragraph or in
accordance with Section 2.03(b)(ii), the Borrower shall cause such Net Cash
Proceeds to be held by the Collateral Agent as cash or Cash Equivalents in the
Collateral Account.

 

SECTION 7.05               Restricted Payments.  (a) Declare or pay any dividend
or make any distribution on or with respect to its Capital Stock (other than
(i) dividends or distributions payable solely in shares of its Capital Stock
(other than Disqualified Stock) or in options, warrants or other rights to
acquire shares of such Capital Stock and (ii) pro rata dividends or
distributions on common stock of Subsidiaries held by minority stockholders)
held by Persons other than the Borrower or any of its Subsidiaries,
(b) purchase, call for redemption or redeem, retire or otherwise acquire for
value any shares of Capital Stock of (A) the Borrower (including options,
warrants or other rights to acquire such shares of Capital Stock) held by any
Person or (B) any Subsidiary (other than any Wholly-Owned Subsidiary) (including
options, warrants or other rights to acquire such shares of Capital Stock) or
(c) make any voluntary or optional principal payment, or voluntary or optional
redemption, repurchase, defeasance, or other acquisition or retirement for
value, of Indebtedness of the Borrower that is subordinated in right of payment
to the Term Facility or any Indebtedness of a Subsidiary that is subordinated in
right of payment to such Subsidiary Guarantor’s Guarantee under the Collateral
Documents (other than any intercompany Indebtedness owed to the Borrower or any
of its Subsidiaries) (such payments or any other actions described in
clauses (a) through (c) above being collectively “Restricted Payments”), except
as provided in the next paragraph.

 

The foregoing shall not be violated by reason of:

 

(A)          the payment of a Restricted Payment in an amount not to exceed
(a) the Available Amount and (b) with respect to any Restricted Payment made to
a Person other than an Affiliate of the Borrower, the greater of (i) $5,000,000
in the aggregate for the term of this Agreement and (ii) the Available Amount;
provided that (x) no Default or Event of Default shall have occurred and be
continuing; and (y) to the extent such Restricted Payment is made on reliance of
the Available Amount, the Borrower is able to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in the
first paragraph of Section 7.02(a);

 

(B)           the payment of any dividend or redemption of any Capital Stock
within sixty (60) days after the related date of declaration or call for
redemption if, at said date of declaration or call for redemption, such payment
or redemption would comply with the preceding paragraph;

 

(C)           the making of any principal payment or the repurchase, redemption,
retirement, defeasance or other acquisition or retirement for value of
Indebtedness that is subordinated in right of payment to the Term Loans and the
Subsidiary Guaranty including premium, if any, and accrued interest, with the
proceeds of, or in exchange for, Indebtedness incurred under
Section 7.02(a)(xv);

 

103

--------------------------------------------------------------------------------


 

(D)          the repurchase, redemption or other acquisition of Capital Stock of
the Borrower or any Subsidiary (or options, warrants or other rights to acquire
such Capital Stock) in exchange for, or out of the proceeds of a capital
contribution or a substantially concurrent offering of, shares of Capital Stock
(other than Disqualified Stock) of the Borrower (or options, warrants or other
rights to acquire such Capital Stock); provided that such options, warrants or
other rights are not redeemable at the option of the holder, or required to be
redeemed, prior to the Maturity Date of the Term Loans;

 

(E)           the making of any principal payment or the repurchase, redemption,
retirement, defeasance or other acquisition or retirement for value of
Indebtedness (including premium, if any, and accrued interest) which is
subordinated in right of payment to the Term Loans or any Subsidiary Guaranty in
exchange for, or out of the proceeds of a capital contribution or a
substantially concurrent offering of, shares of the Capital Stock (other than
Disqualified Stock) of the Borrower (or options, warrants or other rights to
acquire such Capital Stock); provided that such options, warrants or other
rights are not redeemable at the option of the holder, or required to be
redeemed, prior to the Maturity Date of the Term Loans;

 

(F)           payments or distributions, to dissenting stockholders pursuant to
Applicable Law, pursuant to or in connection with a consolidation, merger or
transfer of assets of the Borrower that complies with the provisions of
Section 7.03;

 

(G)           the repurchase of Capital Stock deemed to occur upon the exercise
of options or warrants if such Capital Stock represents all or a portion of the
exercise price thereof;

 

(H)          the repurchase or other acquisition of Capital Stock of the
Borrower or any of its Subsidiaries from employees, former employees, directors
or former directors of the Borrower or any of its Subsidiaries (or permitted
transferees of such employees, former employees, directors or former directors),
pursuant to the terms of the agreements (including employment agreements) or
plans (or amendments thereto) approved by the Board of Directors under which
such individuals purchase or sell, or are granted the option to purchase or
sell, such Capital Stock; provided, however, that the aggregate amount of such
repurchases and other acquisitions shall not exceed the sum of (1) $2,500,000 in
any calendar year and (2) an additional $2,500,000 during the period between the
Closing Date and the final Maturity Date;

 

(I)            dividends paid in respect of Disqualified Stock or Preferred
Stock of the Borrower or any Subsidiary of the Borrower which is permitted to be
issued pursuant to Section 7.02; provided, however, that the aggregate amount of
dividends paid in respect of Preferred Stock of the Borrower (other than
Disqualified Stock of the Borrower) pursuant to this clause (I) shall not exceed
the amount of Net Cash Proceeds from the issuance of such Preferred Stock;

 

104

--------------------------------------------------------------------------------


 

(J)            the withholding pursuant to the Management Incentive Plan of
amounts of common stock from the vested portion of restricted stock awards in an
amount equal to withholding obligations; and

 

provided that, except in the case of clauses (B) and (D), no Default or Event of
Default shall have occurred and be continuing or occur as a consequence of the
actions or payments set forth therein.

 

Each Restricted Payment permitted pursuant to the preceding paragraph (other
than the Restricted Payment referred to in clauses (C), (G), and (I) thereof or
an exchange of Capital Stock for Capital Stock or Indebtedness referred to in
clause (D) or (E) thereof and an Investment acquired as a capital contribution
or in exchange for Capital Stock referred to in clause (r) of the definition of
“Permitted Investment” thereof) shall be included in calculating whether the
conditions of clause (c) of this Section 7.05 have been met with respect to any
subsequent Restricted Payments, and the Net Cash Proceeds from any issuance of
Capital Stock to the extent used to make Restricted Payments referred to in
clause (D) or (E) thereof or clause (r) of the definition of “Permitted
Investment” shall not be included in such calculation.

 

For purposes of determining compliance with this Section 7.05, (x) the amount,
if other than in cash, of any Restricted Payment shall be determined in good
faith by the Board of Directors, whose determination shall be conclusive and
evidenced by a Board Resolution and (y) in the event that a Restricted Payment
meets the criteria of more than one of the types of Restricted Payments
described in the above clauses, including the first paragraph of this
Section 7.05, the Borrower, in its sole discretion, may order and classify, and
from time to time may reclassify, all or any portion of such Restricted Payment
if it would have been permitted at the time such Restricted Payment was made and
at the time of such reclassification.

 

Not later than the date of making any Restricted Payment, the Borrower shall
deliver to the Administrative Agent an Officers’ Certificate stating that such
Restricted Payment complies with this Agreement and setting forth in reasonable
detail the basis upon which the required calculations were computed, which
calculations may be based upon the Borrower’s latest available internal
quarterly financial statements.

 

SECTION 7.06               Change in Nature of Business.  Engage in any business
other than a Permitted Business, except to such extent as would not be material
to the Borrower and its Subsidiaries taken as a whole.

 

SECTION 7.07               Transactions with Affiliates.  Enter into, renew or
extend any transaction (including, without limitation, the purchase, sale, lease
or exchange of property or assets, or the rendering of any service) with any
holder (or any Affiliate of such holder) of 10% or more of any class of Capital
Stock of the Borrower or with any Affiliate of the Borrower, except upon fair
and reasonable terms no less favorable to the Borrower or such Subsidiary than
could be obtained, at the time of such transaction or, if such transaction is
pursuant to a written agreement, at the time of the execution of the agreement
providing therefor, in a comparable arm’s length transaction with a Person that
is not such a holder or an Affiliate.  The foregoing restrictions shall not
apply to the following:

 

105

--------------------------------------------------------------------------------


 

(a)           transactions (i) approved by a majority of the disinterested
members of the Board of Directors or (ii) for which the Borrower or a Subsidiary
delivers to the Administrative Agent a written opinion of a nationally
recognized investment banking, accounting, valuation or appraisal firm stating
that the transaction is fair to the Borrower or such Subsidiary from a financial
point of view;

 

(b)           any transaction solely between the Borrower and any of its
Subsidiaries or solely among Subsidiaries;

 

(c)           the payment of compensation (including awards or grants in cash,
securities or other payments) for the personal services of, and expense
reimbursement and indemnity provided on behalf of, officers, directors
(including the payment of, or an agreement providing for the payment of,
reasonable directors’ fees), consultants and employees of the Borrower or any of
its Subsidiaries, in each case in the ordinary course of business;

 

(d)           any payments or other transactions pursuant to any tax-sharing
agreement between the Borrower and any other Person with which the Borrower
files a consolidated tax return or with which the Borrower is part of a
consolidated group for tax purposes;

 

(e)           any sale of shares of Capital Stock (other than Disqualified
Stock) of the Borrower;

 

(f)            any Investments or any Restricted Payments not prohibited by
Section 7.05;

 

(g)           agreements set forth on Schedule 7.07(g) as in effect as of the
Closing Date or any amendment thereto or any transaction contemplated thereby
(including pursuant to any amendment thereto) in any replacement agreement
thereto so long as any such amendment or replacement agreement is not more
disadvantageous to the Lenders in any material respect than the original
agreement as in effect on the Closing Date;

 

(h)           the issuance of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to or the funding of, employment
arrangements, stock options and stock ownership plans or similar employee
benefit plans approved by the Board of Directors in good faith and loans to
employees of the Borrower and its Subsidiaries which are approved by the Board
of Directors in good faith;

 

(i)            transactions with customers, clients, suppliers, or purchasers or
sellers of goods or services, in each case on ordinary business terms and
otherwise in compliance with the terms of this Agreement, which are fair to the
Borrower or its Subsidiaries, in the reasonable determination of the Board of
Directors of the Borrower or the senior management thereof, or are on terms at
least as favorable as could reasonably have been obtained at such time from an
unaffiliated party;

 

(j)            any transaction with a joint venture or similar entity which
would be subject to this covenant solely because the Borrower or a Subsidiary of
the Borrower owns an equity interest in or otherwise controls such joint venture
or similar entity;

 

106

--------------------------------------------------------------------------------


 

(k)           payments of customary and reasonable fees by the Borrower or any
of its Subsidiaries to the Permitted Holders made for any financing,
underwriting or placement services (whether structured as a fee or as an
underwriting discount) to the extent such Permitted Holder is obligated to
provide such financing, provided that each such payment shall be approved by a
majority of the disinterested members of the Board of Directors; or

 

(l)            payments and transactions in connection with any Credit
Facilities (including commitment, syndication and arrangement fees payable
thereunder) and this Agreement (including upfront, syndicate and arrangement
fees payable in connection therewith), and the application of the proceeds of
each, and the payment of fees and expenses with respect thereto.

 

Notwithstanding the foregoing, any transaction or series of related transactions
covered by the first paragraph of this Section 7.07 and not covered by
clauses (b) through (l), (A) the aggregate amount of which exceeds $5,000,000 in
value, must be approved or determined to be fair in the manner provided for in
clause (a)(i) or (a)(ii) above and (B) the aggregate amount of which exceeds
$15,000,000 in value must be determined to be fair in the manner provided for in
clause (a)(ii) above.

 

SECTION 7.08               Financial Covenants.  (a)  Minimum Liquidity.  Permit
Liquidity to be less than (a) $15,000,000 on the Closing Date and thereafter
through the fiscal year ending December 31, 2011 or (b) $25,000,000 during the
fiscal year ending December 31, 2012 and thereafter, in each case for a period
of fifteen (15) or more consecutive days during such fiscal year.

 

(b)           Debt to Capitalization Ratio.  Permit, on the Closing Date, and on
the last day of any Measurement Period beginning with the Measurement Period
ending March 31, 2011, the Debt to Capitalization Ratio to be greater than 0.65
to 1.00.

 

SECTION 7.09               [Reserved].

 

SECTION 7.10               Accounting Changes.  Make any change in (a) its
accounting policies or reporting practices, except as required or permitted by
GAAP, or (b) its fiscal year.

 

SECTION 7.11               Limitation on Dividend and Other Payment Restrictions
Affecting Subsidiaries.  Create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary to (a) pay dividends or make any other distributions permitted
by Applicable Law on any Capital Stock of such Subsidiary owned by the Borrower
or any other Subsidiary, (b) pay any Indebtedness owed to the Borrower or any
other Subsidiary, (c) make loans or advances to the Borrower or any other
Subsidiary or (d) transfer any of its property or assets to the Borrower or any
other Subsidiary; provided, however, that the foregoing clause shall not apply
to encumbrances and restrictions:

 

(a)           existing on the Closing Date (including pursuant to the Existing
ABL Facility), and any extensions, refinancings, renewals or replacements
thereof; provided that the encumbrances and restrictions in any such extensions,
refinancings, renewals or replacements taken as a whole are, in the good faith
judgment of the Board of Directors,

 

107

--------------------------------------------------------------------------------


 

no less favorable in any material respect to the Lenders than those encumbrances
or restrictions that are then in effect and that are being extended, refinanced,
renewed or replaced;

 

(b)           existing under or by reason of Applicable Law;

 

(c)           existing with respect to any Person or the property or assets of
such Person acquired by the Borrower or any Subsidiary, existing at the time of
such acquisition and not incurred in contemplation thereof, which encumbrances
or restrictions are not applicable to any Person or the property or assets of
any Person other than such Person or the property or assets of such Person so
acquired and any extensions, refinancings, renewals or replacements thereof;
provided that the encumbrances and restrictions in any such extensions,
refinancings, renewals or replacements taken as a whole are, in the good faith
judgment of the Board of Directors, no less favorable in any material respect to
the Lenders than those encumbrances or restrictions that are then in effect and
that are being extended, refinanced, renewed or replaced;

 

(d)           in the case of clause (d) of the first paragraph of this
Section 7.11:

 

(i)            that restrict in a customary manner the subletting, assignment or
transfer of any property or asset that is a lease, license, conveyance or
contract or similar property or asset,

 

(ii)           existing by virtue of any transfer of, agreement to transfer,
option or right with respect to, or Lien on, any property or assets of the
Borrower or any Subsidiary not otherwise prohibited by this Agreement,

 

(iii)          arising or agreed to in the ordinary course of business, not
relating to any Indebtedness, and that do not, individually or in the aggregate,
detract from the value of property or assets of the Borrower or any Subsidiary
in any manner material to the Borrower or any Subsidiary, or

 

(iv)          arising under purchase money obligations for property acquired in
the ordinary course of business or Capitalized Lease Obligations;

 

(e)           with respect to a Subsidiary and imposed pursuant to an agreement
that has been entered into for the sale or disposition of all or substantially
all of the Capital Stock of, or property and assets of, such Subsidiary;

 

(f)            arising from customary provisions in joint venture agreements,
asset sale agreements, limited liability company organizational documents,
sale-leaseback agreements, stock sale agreements, stockholder agreements and
other similar agreements entered into in the ordinary course of business;

 

(g)           on cash or other deposits or net worth imposed by customers under
contracts entered into in the ordinary course of business;

 

108

--------------------------------------------------------------------------------


 

(h)           arising in connection with any Indebtedness, Disqualified Stock or
Preferred Stock of the Borrower or any Subsidiary of the Borrower permitted to
be incurred subsequent to the date of the Closing Date pursuant to the
provisions of Section 7.02; and

 

(i)            restrictions on cash or other deposits or net worth imposed by
suppliers, landlords or customers or required by insurance, surety or bonding
companies, in each case under contracts entered into in the ordinary course of
business.

 

Nothing contained in this Section 7.11 shall prevent the Borrower or any
Subsidiary from (a) creating, incurring, assuming or suffering to exist any
Liens otherwise permitted under Section 7.01 or (b) restricting the sale or
other disposition of property or assets of the Borrower or any of its
Subsidiaries that secure Indebtedness of the Borrower or any of its
Subsidiaries.

 

SECTION 7.12               Limitation on the Issuance and Sale of Capital Stock
of Subsidiaries.  Issue or sell, directly or indirectly, any shares of Capital
Stock of a Subsidiary (including options, warrants or other rights to purchase
shares of such Capital Stock) except:

 

(a)           to the Borrower or a Wholly Owned Subsidiary;

 

(b)           issuances of director’s qualifying shares or sales to foreign
nationals of shares of Capital Stock of foreign Subsidiaries, to the extent
required by Applicable Law;

 

(c)           except in the case of a Subsidiary Guarantor, if, immediately
after giving effect to such issuance or sale, such Subsidiary would no longer
constitute a Subsidiary and any Investment in such Person remaining after giving
effect to such issuance or sale would have been permitted to be made under
Section 7.05 if made on the date of such issuance or sale; or

 

(d)           sales of common stock (including options, warrants or other rights
to purchase shares of such common stock) of a Subsidiary by the Borrower or a
Subsidiary, provided that the Borrower or such Subsidiary applies the Net Cash
Proceeds of any such sale in accordance with Sections 2.03(b)(ii) and 7.04(b).

 

SECTION 7.13               Limitation on Sale and Leaseback Transactions.  Enter
into any Sale and Leaseback Transaction involving any of its assets or
properties whether now owned or hereafter acquired; provided, however, that the
Borrower or any Subsidiary may enter into a Sale and Leaseback Transaction if:

 

(a)           the consideration received in such Sale and Leaseback Transaction
is at least equal to the Fair Market Value of the property so sold or otherwise
transferred, as determined by a resolution of the Board of Directors;

 

(b)           the Borrower or such Subsidiary, as applicable, would be permitted
to grant a Lien to secure Indebtedness under Section 7.01 in the amount of the
Attributable Debt in respect of such Sale and Leaseback Transaction;

 

109

--------------------------------------------------------------------------------


 

(c)           prior to and after giving effect to the Attributable Debt in
respect of such Sale and Leaseback Transaction, the Borrower and such Subsidiary
comply with Section 7.02; and

 

(d)           the Borrower or such Subsidiary applies an amount not less than
the net proceeds received from such sale in accordance with Section 2.03.

 

SECTION 7.14               Investments.  Make any Investment, other (i) than a
Permitted Investment, in any Person and (ii) Investments made with sums which,
if distributed, would constitute permitted Restricted Payments under
Section 7.05.

 

SECTION 7.15               Hedging Agreements.  Enter into any Hedging
Agreements other than in the ordinary course of business, directly or
indirectly, to hedge commodity prices (including both inputs and outputs),
currency or interest rate risks and other business risks, in each case, in
amounts reasonably related to the Borrower’s and its Subsidiaries’ projected
activities and consistent with prudent industry practices.

 

SECTION 7.16               Amendments of Certain Documents.  The Borrower shall
not (and shall cause each of its Subsidiaries to not), directly or indirectly,
without the prior written consent of the Required Lender, amend, waive or
otherwise modify, or surrender any rights, or increase the obligations, of the
Borrower or such Subsidiary, respectively, under, the Indiana Port Lease
Agreement (or any agreements entered into in accordance therewith), unless the
terms of the Indiana Port Lease Agreement (or any such agreements entered into
in accordance therewith), as so amended, waived or modified, or the rights and
obligations of the Borrower and its Subsidiaries established thereunder after
giving effect to such surrender or increase, as applicable, are not materially
less favorable to the Secured Parties as those contained in the Indiana Port
Lease Agreement (or any such agreements entered into in accordance therewith),
immediately before such amendment, waiver, modification or as those rights and
obligations established thereunder immediately before such surrender or
increase.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

SECTION 8.01               Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)           Non-Payment.  The Borrower fails to pay (i) when and as required
to be paid herein, any amount of principal of any Term Loan or (ii) within five
(5) days after the same becomes due, any interest on any Loan, any fee due
hereunder or any other amount payable hereunder or under any other Loan
Document; or

 

(b)           Specific Covenants.  (i) The Borrower fails to perform or observe
any term, covenant or agreement contained in any of Section 6.03(a),
Section 6.03(b), Section 6.03(f), Section 6.05 (with respect to the Borrower’s
existence), Section 6.11, Section 6.12, Section 6.13, Section 6.16, Section 6.17
or Article VII, (ii) any of the Subsidiary Guarantors fails to perform or
observe any term, covenant or agreement contained in Section 8 of the Subsidiary
Guaranty (but only to the extent it relates to a

 

110

--------------------------------------------------------------------------------


 

default under one of the covenants listed in clause (i) above) or (iii) any of
the Loan Parties fails to perform or observe any term, covenant or agreement
contained in Article IV of the Security Agreement; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days; or

 

(d)           Representations and Warranties.  Any representation or warranty
made or deemed made by the Borrower or any of its Subsidiaries in this
Agreement, any other Loan Document or any related agreement or in any
certificate, document or financial or other statement furnished at any time in
connection herewith or therewith shall prove to have been misleading in any
material respect on the date when made or deemed to have been made; or

 

(e)           Cross-Default.  There occurs with respect to any Indebtedness of
the Borrower or any of its Subsidiaries, whether such Indebtedness now exists or
shall hereafter be created, (i) an event of default that has caused the lender
or holder thereof to declare, or permitted the lender or holder thereof to
declare, such Indebtedness to be due and payable prior to its Stated Maturity
and such event of default has not been cured or waived within thirty (30) days
or such Indebtedness has been accelerated (ii) except as provided in clause
(iii) below, the failure to make a principal payment (after giving effect to any
applicable grace period provided in such Indebtedness) and such defaulted
payment shall not have been made, waived or extended within thirty (30) days of
such payment default or (iii) the failure to make a principal payment at the
final (but not any interim) fixed maturity; provided that the foregoing shall
only apply to the extent such event of default or failure to pay related to
(a) Indebtedness outstanding in an aggregate principal amount of $10,000,000 or
more or (b) any Contractual Obligations evidencing Indebtedness (whether funded
or unfunded), which, if fully funded, would be equal or exceed $10,000,000; or

 

(f)            Insolvency Proceedings, Etc.  A court having jurisdiction in the
premises enters a decree or order for (i) relief in respect of the Borrower or
any of its Subsidiaries in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, (ii) appointment of
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of the Borrower or any of its Subsidiaries or for all or substantially
all of the property and assets of the Borrower or any of its Subsidiaries or
(iii) the winding up or liquidation of the affairs of the Borrower or any of its
Subsidiaries and, in each case, such decree or order shall remain unstayed and
in effect for a period of thirty (30) consecutive days; or

 

(g)           Inability to Pay Debts; Attachment.  The Borrower or any of its
Subsidiaries (i) commences a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consents to the
entry of an order for relief in an involuntary case under any such law,
(ii) consents to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or

 

111

--------------------------------------------------------------------------------


 

similar official of the Borrower or any of its Subsidiaries or for all or
substantially all of the property and assets of the Borrower or any of its
Subsidiaries or (iii) effects any general assignment for the benefit of
creditors; or

 

(h)           Judgments.  Any final judgment or order (not covered by insurance
as to which the insurance carrier has acknowledged coverage in writing) for the
payment of money in excess of $10,000,000 in the aggregate for all such final
judgments or orders against all such Persons (treating any deductibles,
self-insurance or retention as not so covered) shall be rendered against the
Borrower or any of its Subsidiaries and shall not be paid or discharged, and
there shall be any period of thirty (30) consecutive days following entry of the
final judgment or order that causes the aggregate amount for all such final
judgments or orders outstanding and not paid or discharged against all such
Persons to exceed $10,000,000 during which a stay of enforcement of such final
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

 

(i)            ERISA.  An event or condition specified in Section 6.03(c) or
Section 6.14 hereof shall occur or exist with respect to any Plan and, as a
result of such event or condition, together with all other such events or
conditions, the Borrower, any of its Subsidiaries or any member of the
Controlled Group shall incur, or in the opinion of Administrative Agent be
reasonably likely to incur, a liability to a Plan or the PBGC (or both) which
could reasonably be expected to have a Material Adverse Effect; or

 

(j)            Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder (or as waived by the Lenders in accordance
with Section 10.01) or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control; or

 

(l)            Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.13 shall for any reason (other than
pursuant to the terms hereof or thereof, including as a result of a transaction
permitted by Section 7.03 cease to create a valid and perfected Lien, with the
priority required hereby or thereby (subject to Liens permitted by
Section 7.01), on the Collateral purported to be covered thereby, except to the
extent that any such loss of perfection or priority results from the failure of
the Collateral Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents or to file
UCC continuation statements and except as to Collateral consisting of real
property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied or failed to acknowledge
coverage.

 

112

--------------------------------------------------------------------------------


 

SECTION 8.02               Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent may, and at the
request of the Required Lenders shall, take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Term Loans to be
terminated, whereupon such commitments and obligation shall be terminated; and

 

(b)           declare the unpaid principal amount of all outstanding Term Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Debtor Relief Laws of
the United States, the obligation of each Lender to make Loans shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, in each case without further act of the Administrative Agent or any
Lender.

 

SECTION 8.03               Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agents and amounts payable under Article III)
payable to each of the Agents in their capacities as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Secured Cash Management Agreements, ratably among the
Lenders and the Cash Management Banks in proportion to the respective amounts
described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

 

113

--------------------------------------------------------------------------------

 


 

ARTICLE IX

 

AGENTS

 

SECTION 9.01               Appointment and Authority.  (a)  Each of the Lenders
hereby irrevocably appoints Citibank, N.A. to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

 

(b)           The Administrative Agent shall also act as the Collateral Agent
under the Loan Documents, and each of the Lenders (in its capacities as a Lender
and potential Cash Management Bank) hereby irrevocably appoints and authorizes
Citibank, N.A. to act as the collateral agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto.  In this connection, the
Collateral Agent and any co-agents, sub-agents and attorneys-in-fact appointed
by the Collateral Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

SECTION 9.02               Rights as a Lender.  (a)  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

(b)           Each Lender understands that the Person serving as Administrative
Agent, acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 9.02(b) as “Activities”) and may engage
in the Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates.  Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account

 

114

--------------------------------------------------------------------------------


 

or on behalf of others, equity, debt and similar positions in the Borrower,
another Loan Party or their respective Affiliates), including trading in or
holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Loan Parties or their Affiliates. Each
Lender understands and agrees that in engaging in the Activities, the Agent’s
Group may receive or otherwise obtain information concerning the Loan Parties or
their Affiliates (including information concerning the ability of the Loan
Parties to perform their respective Obligations hereunder and under the other
Loan Documents) which information may not be available to any of the Lenders
that are not members of the Agent’s Group.  None of the Administrative Agent nor
any member of the Agent’s Group shall have any duty to disclose to any Lender or
use on behalf of the Lender, and shall not be liable for the failure to so
disclose or use, any information whatsoever about or derived from the Activities
or otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Loan Party or any Affiliate of any Loan Party) or to account for any revenue or
profits obtained in connection with the Activities, except that the
Administrative Agent shall deliver or otherwise make available to each Lender
such documents as are expressly required by any Loan Document to be transmitted
by the Administrative Agent to the Lenders.

 

(c)           Each Lender further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the Loan
Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lenders (including the interests of the Lenders hereunder and under
the other Loan Documents).  Each Lender agrees that no member of the Agent’s
Group is or shall be required to restrict its activities as a result of the
Person serving as Administrative Agent being a member of the Agent’s Group, and
that each member of the Agent’s Group may undertake any Activities without
further consultation with or notification to any Lender.  None of (i) this
Agreement nor any other Loan Document, (ii) the receipt by the Agent’s Group of
information (including Information) concerning the Loan Parties or their
Affiliates (including information concerning the ability of the Loan Parties to
perform their respective Obligations hereunder and under the other Loan
Documents) nor (iii) any other matter shall give rise to any fiduciary,
equitable or contractual duties (including without limitation any duty of trust
or confidence) owing by the Administrative Agent or any member of the Agent’s
Group to any Lender including any such duty that would prevent or restrict the
Agent’s Group from acting on behalf of customers (including the Loan Parties or
their Affiliates) or for its own account.

 

SECTION 9.03               Exculpatory Provisions.  The duties of the Agents
hereunder and under the other Loan Documents are solely ministerial and
administrative in nature and no Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. 
Without limiting the generality of the foregoing, no Agent:

 

(a)           shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the

 

115

--------------------------------------------------------------------------------


 

Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided, that no Agent shall be required to take any action that,
in its opinion or the opinion of its counsel, may expose such Agent to liability
or that is contrary to any Loan Document or Applicable Law; and

 

(c)           shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and no Agent shall be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent, Collateral Agent or any of their respective Affiliates in
any capacity.

 

No Agent shall be liable for any action taken or not taken by it (a) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.01 and Section 8.02) or (b) in the absence of its own gross
negligence or willful misconduct.  Each of the Administrative Agent and the
Collateral Agent shall be deemed not to have knowledge of any Default or the
event or events that give or may give rise to any Default unless and until
notice describing such Default is given to such Agent by the Borrower or a
Lender.

 

No Agent shall be responsible for or have any duty to ascertain or inquire into
(a) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (b) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith or the adequacy, accuracy and/or completeness of the
information contained therein, (c) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (d) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (e) the value
or the sufficiency of any Collateral, or (f) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than (but subject to the
foregoing clause (b)) to confirm receipt of items expressly required to be
delivered to such Agent.

 

Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Lender and
each Lender confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.

 

Notwithstanding any provision contained in this Agreement or any other Loan
Document providing for any action by any Agent in its reasonable discretion or
approval of any action or matter in such Agent’s reasonable satisfaction, such
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan

 

116

--------------------------------------------------------------------------------


 

Documents); provided, that, no Agent shall be required to take any action that,
in its opinion or the opinion of its counsel, may expose such Agent to liability
or that is contrary to any Loan Document or Applicable Law.  The Administrative
Agent shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower, any other Loan Party or any
of their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent, Collateral Agent or any other Agent in any
capacity.

 

SECTION 9.04               Reliance by Administrative Agent and Collateral
Agent.  Each of the Administrative Agent and the Collateral Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  Each of the
Administrative Agent and Collateral Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Term Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Term Loan.  The Agents may consult with legal
counsel, independent accountants and other experts selected by it, and shall not
be liable for any action taken or not taken by such Agent in accordance with the
advice of any such counsel, accountants or experts.

 

SECTION 9.05               Delegation of Duties.  Each Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by such
Agent.  The Administrative Agent, Collateral Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent or the Collateral Agent.

 

SECTION 9.06               Resignation of Administrative Agent and Collateral
Agent.  Each Agent may at any time give notice of its resignation to the Lenders
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the approval of the Borrower (such approval
not to be unreasonably withheld), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may on behalf of the Lenders appoint a successor Agent meeting the
qualifications set forth above; provided, that if the Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by

 

117

--------------------------------------------------------------------------------


 

such Agent on behalf of the Lenders under any of the Loan Documents, the
retiring Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Agent.

 

SECTION 9.07               Non-Reliance on Agents and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, the Collateral Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

SECTION 9.08               No Other Duties, Etc. Except as expressly set forth
herein, none of the “Joint Lead Book-Runners”, “Joint Lead Arrangers” or other
titles listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, Collateral Agent or
a Lender.

 

SECTION 9.09               Administrative Agent May File Proofs of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Term Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Term Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due

 

118

--------------------------------------------------------------------------------


 

the Lenders and the Administrative Agent under Sections 2.08 and Section 10.04)
allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and Section 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

 

SECTION 9.10               Collateral and Guarantee Matters.  The Lenders
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations), (ii) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing in accordance
with Section 10.01; and

 

(b)           to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Lien or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10.  In each case as specified in this Section 9.10,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Subsidiary Guarantor from its
obligations under the Guarantee, in each case in accordance with the terms of
the Loan Documents and this Section 9.10.

 

SECTION 9.11               Indemnification.  If the IRS or any other
Governmental Authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender due to a

 

119

--------------------------------------------------------------------------------


 

failure on the part of such Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify and hold the Administrative Agent harmless
for all amounts paid, directly or indirectly, by the Administrative Agent, as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to the Administrative Agent
under this Section 9.11, together with all costs and expenses (including
attorneys fees and expenses).  The obligation of the Lenders under this
subsection shall survive the payment of all Obligations hereunder and the
resignation or replacement of the Administrative Agent.

 

ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.01             Amendments, Etc.  No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

(a)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
each Lender (other than pursuant to Section 2.10 or 2.11);

 

(b)           postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any mandatory reduction of
the Aggregate Commitments hereunder without the written consent of each Lender
directly adversely affected thereby;

 

(c)           reduce the principal of, or the stated rate of interest specified
herein on, any Term Loan, any fees or other amounts payable hereunder (including
pursuant to Section 2.03(a)) without the written consent of each Lender entitled
to such amount; provided, however, that only the consent of the Required Lenders
shall be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Term
Loan or to reduce any fee payable hereunder;

 

(d)           change Section 2.03, Section 2.09 or Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender;

 

120

--------------------------------------------------------------------------------


 

(e)           change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender;

 

(f)            other than as permitted by Section 9.10, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender; or

 

(g)           release any Subsidiary Guarantor, without the written consent of
each Lender, except to the extent the release of any Subsidiary Guarantor is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);

 

and provided, further, that (a) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (b) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder and the Commitment of and Loans owed to such
Defaulting Lender shall not be counted for purposes of determining whether the
Required Lenders have approved any amendment, waiver or consent hereunder
(including for purposes of determining the aggregate amount of the Commitments
or Loans outstanding for purposes of any such calculation or determination),
except that (i) the Commitment of such Defaulting Lender may not be increased or
extended without the consent of such Defaulting Lender and (ii) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 

Notwithstanding the foregoing, the consent of the Required Lenders shall not be
required to make any changes necessary to be made in connection with any
borrowing of New Term Loans thereunder in accordance with Section 2.10 or in
connection with any Extension in accordance with Section 2.11.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace each non-consenting Lender in accordance with Section 10.13; provided,
that such amendment, waiver, consent or release can be effected as a result of
all such assignments.

 

Any waiver, consent, amendment, release or modification pursuant to this
Section 10.01 shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the Lenders, the Administrative Agent and all future holders
of the Term Loans.  In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default or

 

121

--------------------------------------------------------------------------------


 

Event of Default that is waived pursuant to this Section 10.01 shall be deemed
to be cured and not continuing during the period of such waiver.

 

SECTION 10.02             Notices; Effectiveness; Electronic Communications. 
(a)  Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 6.02 and subsection (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)            if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided, that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided, that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (a) notices and other
communications sent to the Lenders to an e-mail address shall be deemed received
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
or other written acknowledgement), provided, that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (b) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

122

--------------------------------------------------------------------------------


 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY,
ADEQUACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NONINFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses have resulted from the gross negligence
or willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)           Change of Address, Etc.  Each of the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

(e)           Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Borrowing Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

SECTION 10.03             No Waiver; Cumulative Remedies.  No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

123

--------------------------------------------------------------------------------


 

SECTION 10.04             Expenses; Indemnity; Damage Waiver.  (a) 
Reimbursement by the Borrower. The Borrower shall pay, or reimburse the
Administrative Agent (and any sub-agent thereof) for, all of the Administrative
Agent’s (or such sub-agent’s) internal and external audit, legal, appraisal,
valuation, filing, document duplication and reproduction and investigation
expenses and for all other reasonable out-of-pocket costs and expenses of every
type and nature (including the reasonable fees, expenses and disbursements of
the Administrative Agent’s counsel, Shearman & Sterling LLP, local legal
counsel, auditors, accountants, appraisers, printers, insurance and
environmental advisors, and other consultants and agents) incurred by the
Administrative Agent (or such sub-agent) in connection with any of the
following:  (i) the syndication of the Term Facility provided for herein, the
preparation, negotiation, execution, delivery, interpretation and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) the creation,
perfection or protection of the Liens under any Loan Document (including any
reasonable fees, disbursements and expenses for local counsel in various
jurisdictions), (iii) the commencement, defense or intervention in any court
proceeding relating in any way to the Obligations hereunder, any Loan Party,
this Agreement or any other Loan Document or any of the transactions
contemplated hereby or thereby, (iv) the response to, and preparation for, any
subpoena or request for document production with which the Administrative Agent
(or any sub-agent thereof) is served or deposition or other proceeding in which
the Administrative Agent (or any sub-agent thereof) is called to testify, in
each case, relating in any way to the Obligations, any Loan Party, this
Agreement or any other Loan Document or any of the transactions contemplated
hereby or thereby and (v) all costs and expenses incurred by the Administrative
Agent (or any sub-agent thereof) (including the fees, charges and disbursements
of any counsel), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Term Loans made
hereunder, including all such costs and expenses incurred during any workout,
restructuring or negotiations in respect of such Term Loans whether in any
action, suit or litigation, or any bankruptcy, insolvency or other similar
proceeding affecting creditors’ rights generally.  The Borrower further agrees
to pay or reimburse the Administrative Agent (and any sub-agent thereof) and
each Lender for all out-of-pocket costs and expenses, including reasonable
attorneys’ fees (including costs of settlement), incurred by the Administrative
Agent (or such sub-agent) or such Lender in connection with any of the
following:  (1) in enforcing any Loan Document or Obligation or any security
therefor or exercising or enforcing any other right or remedy available by
reason of an Event of Default, including all such costs and expenses incurred
during any workout, restructuring or negotiations in respect of such Term Loans
whether in any action, suit or litigation, or any bankruptcy, insolvency or
other similar proceeding affected creditors’ rights generally, (2) in defending
or intervening in any litigation or in filing a petition, complaint, answer,
motion or other pleadings in any legal proceeding relating to the Obligations or
any Loan Party and related to or arising out of the transactions contemplated
hereby or by any other Loan Document or (3) in taking any other action in or
with respect to any suit or proceeding (bankruptcy or otherwise) described in
any of the foregoing clauses (i), (ii) and (iii).

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnified Party”) against, and hold

 

124

--------------------------------------------------------------------------------


 

each Indemnified Party harmless from, any and all losses, claims, damages,
liabilities, obligations, penalties, actions, judgments, suits, costs,
disbursements and expenses, joint or several, of any kind or nature (including
the fees, charges and disbursements of any advisor or counsel for any
Indemnified Party), incurred by any Indemnified Party, asserted against any
Indemnified Party by the Borrower, any other Loan Party or any other Person or
awarded against any Indemnified Party, in each case, arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by any Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by an
Indemnified Party, a third party or by the Borrower or any other Loan Party or
any of the Borrower’s or such Loan Party’s directors, shareholders or creditors,
and regardless of whether any Indemnified Party is a party thereto and whether
or not any of the transactions contemplated hereby are consummated; provided
that such indemnity shall not, as to any Indemnified Party, be available to the
extent that such losses, claims, damages, liabilities, obligations, penalties,
actions, judgments, suits, costs, disbursements and expenses (A) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party or (B) result from a claim brought by the Borrower or any other Loan Party
against such Indemnified Party for breach in bad faith of such Indemnified
Party’s obligations hereunder or under any other Loan Document, if the Borrower
or such Loan Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction.

 

(c)           Reimbursement by Lenders.  Each Lender severally agrees to
indemnify the Administrative Agent and each sub-agent thereof (in each case, to
the extent not promptly reimbursed by the Borrower) from and against such
Lender’s Applicable Percentage of any and all losses, claims, damages,
liabilities, obligations, penalties, actions, judgments, suits, costs,
disbursements and expenses, joint or several, of any kind or nature (including
the fees, charges and disbursements of any advisor or counsel for such Person
that may be imposed on, incurred by, or asserted against the Administrative
Agent or any such sub-agent, as the case may be, in any way relating to or
arising out of the Loan Documents or any action taken or omitted by the
Administrative Agent or any such sub-agent under the Loan Documents; provided,
however, that no Lender shall be liable for any portion of such losses, claims,
damages, liabilities, obligations, penalties, actions, judgments, suits, costs,
disbursements or expenses resulting from the Administrative Agent’s or such
sub-agent’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction.  Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent and each sub-agent thereof for its Applicable Percentage of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 10.04(a), to the extent that the Administrative
Agent or such sub-agent is not promptly reimbursed for such costs and expenses
by the Borrower.

 

125

--------------------------------------------------------------------------------


 

(d)                                 Waiver of Consequential Damages, Etc.  The
Borrower agrees that no Indemnified Party shall have any liability (whether in
contract, tort or otherwise) to the Borrower or any other Loan Party or any of
their respective Subsidiaries or any of their respective equity holders or
creditors for or in connection with the transactions contemplated hereby and in
the other Loan Documents, except to the extent such liability is determined in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from such Indemnified Party’s gross negligence or willful
misconduct.  In no event, however, shall any Indemnified Party be liable to any
Person on any theory of liability for any special, indirect, consequential or
punitive damages (including, without limitation, any loss of profits, business
or and each such Loan Party’s respective anticipated savings).  The Borrower
hereby waives, releases and agrees (each for itself and on behalf of each other
Loan Party) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable promptly upon demand therefor.

 

(f)                                    Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

SECTION 10.05                                      Payments Set Aside.  To the
extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Overnight Rate from
time to time in effect. The obligations of the Lenders under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

SECTION 10.06                                      Successors and Assigns.  (a) 
Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of
Section 10.06(b), (ii) by way of participation in accordance with the provisions
of Section 10.06(d), or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 10.06(f). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their

 

126

--------------------------------------------------------------------------------


 

respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Term Loans at the time owing to it); provided, that:

 

(i)                                     except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Term
Loans at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Term Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Term Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 and in increments of $1,000,000 in
excess thereof, unless each of the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loans or the
Commitment assigned;

 

(iii)                               any assignment of a Commitment must be
approved by the Administrative Agent unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee);

 

(iv)                              the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that no processing and recordation fee shall be payable in respect of
assignments by or from either Arranger or its Affiliates and the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment.  The Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)                                 In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in

 

127

--------------------------------------------------------------------------------


 

addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Term Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (A) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (B) acquire (and fund as appropriate) its full pro
rata share of all Term Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

(vi)                              Notwithstanding anything to the contrary
contained herein, any Lender may assign all or any portion of its Loans
hereunder to the Borrower or any of its Subsidiaries; provided that the
aggregate principal amount of the Term Loans assigned to the Borrower or any of
its Subsidiaries pursuant to this Section 10.06(b)(vi) shall not exceed 33% of
the original principal amount of the Term Loans and any New Term Loans in the
aggregate, but only if:

 

(A)                              such assignment is made pursuant to a Dutch
Auction open to all Lenders on a pro rata basis;

 

(B)                                immediately prior to and after giving effect
to such assignment, no Default or Event of Default has occurred or is continuing
or would result therefrom;

 

(C)                                the Borrower or its Subsidiary, as
applicable, shall at the time of such assignment affirm the No Undisclosed
Information Representation;

 

(D)                               the Borrower shall, at the time of such
assignment and upon giving effect thereto, be in pro forma compliance with the
financial covenants set forth in Section 7.08; and

 

(E)                                 any such Loans shall be automatically and
permanently cancelled immediately upon acquisition thereof by the Borrower or
any of its Subsidiaries;

 

Notwithstanding anything to the contrary contained herein, neither the Borrower
or any of its Subsidiaries shall have any right to (1) attend (including by
telephone) any meeting or discussions (or portion thereof) among the
Administrative Agent or any Lender to which representatives of the Borrower are
not then present or (2) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among

 

128

--------------------------------------------------------------------------------


 

Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available to the Borrower or its
representatives.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, Section 3.04, Section 3.05, and
Section 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Term Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Term Loans owing to
it); provided, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided, that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (a), through (f) of the first proviso to Section 10.01 that
directly affects such Participant.  Subject to subsection (e) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, Section 3.04 and Section 3.05 to the same extent as if it were a
Lender

 

129

--------------------------------------------------------------------------------


 

and had acquired its interest by assignment; provided, that in the case of
Section 3.01, such Participant shall have complied with the requirements of such
section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.09 as though it were a
Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or Section 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(d) as though it were a Lender.

 

(f)                                    Certain Pledges.  Notwithstanding any
other provision set forth in this Agreement, any Lender may at any time create a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System, and this Section shall not apply to any such
pledge or assignment of a security interest; provided, that, no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
party hereto.

 

(g)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state Applicable Laws based on
the Uniform Electronic Transactions Act.

 

(h)                                 Affiliate Assignments.  Notwithstanding
anything to the contrary contained herein, the Term Loans may be assigned to
Affiliates of the Borrower (such Affiliate, an “Affiliated Lender”); provided
that such Affiliate shall have no right whatsoever so long as such Person is an
Affiliate of the Borrower (i) to consent to any amendment, modification, waiver,
consent or other such action with respect to any of the terms of this Agreement
or any other Loan Document, (ii) to require any Agent or other Lender to
undertake any action (or refrain from taking any action) with respect to this
Agreement or any other Loan Document, (iii) otherwise vote on any matter related
to this Agreement or any other Loan Document, (iv) to attend (or receive any
notice of) any meeting, conference call or correspondence with any Agent or
Lender or receive any information from any Agent or Lender, (v) to have access
to the Platform (including, without limitation, that portion of the Platform
that has been designated for “private-side” Lenders) or (vi) to make or bring
any claim, in its capacity as Lender, against the Agent or any Lender with
respect to the duties and obligations of such Persons under the Loan

 

130

--------------------------------------------------------------------------------


 

Documents; and provided further that the aggregate principal amount of the Term
Loans assigned to Affiliated Lenders pursuant to this Section 10.06(h) shall not
exceed 33% of the original principal amount of the Term Loans and any New Term
Loans in the aggregate.

 

SECTION 10.07                                      Treatment of Certain
Information; Confidentiality.  (a)  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives with a need to know such Information (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners);
provided, the Administrative Agent or applicable Lender shall provide the
Borrower with prompt notice prior to such disclosure to the extent permitted by
law to do so, (iii) to the extent required by Applicable Law or regulations or
by any subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document, any action or proceeding relating to this Agreement or any other Loan
Document, the enforcement of rights hereunder or thereunder or any litigation or
proceeding to which the Administrative Agent or any Lender or any of its
Affiliates may be a party, (vi) to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (B) any actual or prospective counterparty, surety,
reinsurer, guarantor or credit liquidity enhancer (or their advisors) to or in
connection with any swap, derivative or other protective transaction relating to
the Obligations or to the Borrower and its obligations, (C) to any rating agency
when required by it or (D) the CUSIP Service Bureau or any similar organization,
in each case, which is informed of the confidential nature of such information,
(vii) with the consent of the Borrower or (viii) to the extent such Information
(1) becomes publicly available other than as a result of a breach of this
Section or (2) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source (other
than a Loan Party) not known by the Administrative Agent or applicable Lender to
be bound by a confidentiality duty or obligation.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided, that in the
case of information received from the Borrower or any such Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised reasonable care to
protect such Information, and in no event less than the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

131

--------------------------------------------------------------------------------


 

(b)                                 EACH LENDER ACKNOWLEDGES THAT UNITED STATES
FEDERAL AND STATE SECURITIES LAWS PROHIBIT ANY PERSON WITH MATERIAL, NON-PUBLIC
INFORMATION ABOUT AN ISSUER FROM PURCHASING OR SELLING SECURITIES OF SUCH ISSUER
OR, SUBJECT TO CERTAIN LIMITED EXCEPTIONS, FROM COMMUNICATING SUCH INFORMATION
TO ANY OTHER PERSON.  EACH LENDER AGREES TO COMPLY WITH APPLICABLE LAW AND ITS
RESPECTIVE CONTRACTUAL OBLIGATIONS WITH RESPECT TO CONFIDENTIAL AND MATERIAL
NON-PUBLIC INFORMATION.  Each Lender that is not a Public Lender confirms to the
Administrative Agent that such Lender has adopted and will maintain internal
policies and procedures reasonably designed to permit such Lender to take
delivery of Restricting Information (as defined below) and maintain its
compliance with Applicable Law and its respective contractual obligations with
respect to confidential and material non-public information.  A Public Lender
may elect not to receive Borrower Materials and Information that contains
material non-public information with respect to the Loan Parties or their
securities (such Borrower Materials and Information, collectively, “Restricting
Information”), in which case it will identify itself to the Administrative Agent
as a Public Lender.  Such Public Lender shall not take delivery of Restricting
Information and shall not participate in conversations or other interactions
with the Agents, any Lender or any Loan Party concerning the Term Facility in
which Restricting Information is likely to be discussed.  No Agent, however,
shall by making any Borrower Materials and Information (including Restricting
Information) available to a Lender (including any Public Lender), by
participating in any conversations or other interactions with a Lender
(including any Public Lender) or otherwise, be responsible or liable in any way
for any decision a Lender (including any Public Lender) may make to limit or to
not limit its access to Borrower Materials and Information.  In particular, no
Agent shall have, and the Administrative Agent, on behalf of each Agent, hereby
disclaims, any duty to ascertain or inquire as to whether or not a Lender
(including any Public Lender) has elected to receive Restricting Information,
such Lender’s policies or procedures regarding the safeguarding of material
nonpublic information or such Lender’s compliance with Applicable Law related
thereto.  Each Public Lender acknowledges that circumstances may arise that
requires it to refer to Borrower Materials and Information that might contain
Restricting Information. Accordingly, each Public Lender agrees that it will
nominate at least one designee to receive Borrower Materials and Information
(including Restricting Information) on its behalf and identify such designee
(including such designee’s contact information) on such Public Lender’s
Administrative Questionnaire.  Each Public Lender agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Public Lender’s designee’s e-mail address to which notice
of the availability of Restricting Information may be sent by electronic
transmission.  Each Public Lender confirms to the Administrative Agent and the
Lenders that are not Public Lenders that such Public Lender understands and
agrees that the Administrative Agent and such other Lenders may have access to
Restricting Information that is not available to such Public Lender and that
such Public Lender has elected to make its decision to enter into this Agreement
and to take or not take action under or based upon this Agreement, any other
Loan Document or related agreement knowing that, so long as such Person remains
a Public Lender, it does not and will not be provided access to such Restricting
Information.  Nothing in this Section 10.07(b) shall modify or limit a Lender’s
(including any Public Lender) obligations under Section 10.07 with regard to
Borrower Materials and Information and the maintenance of the confidentiality of
or other treatment of Borrower Materials or Information.

 

132

--------------------------------------------------------------------------------


 

SECTION 10.08                                      Right of Setoff.  Upon any
amount becoming due and payable hereunder (whether at stated maturity, by
acceleration or otherwise), each Lender and its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by Applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document or are owed to a branch
or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have. 
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided, that the failure to give such
notice shall not affect the validity of such setoff and application.

 

SECTION 10.09                                      Interest Rate Limitation. 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by Applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

SECTION 10.10                                      Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 10.11                                      Survival of Representations
and Warranties.  All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Lender, regardless of any

 

133

--------------------------------------------------------------------------------


 

investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time the Borrowing, and shall continue
in full force and effect as long as any Term Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied.

 

SECTION 10.12                                      Severability.  If any
provision of this Agreement or the other Loan Documents is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement and the other Loan Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 10.13                                      Replacement of Lenders.  If
(a) any Lender requests compensation under Section 3.04, (b) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (c) any Lender
is at such time a Defaulting Lender or has given notice pursuant to Section 3.02
or (d) any Lender becomes a “Nonconsenting Lender” (hereinafter defined), then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to (and such Lender shall) assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee selected by the Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided, that:

 

(a)                                  the Administrative Agent shall have
received the assignment fee specified in Section 10.06(b);

 

(b)                                 such replacement shall be deemed a voluntary
prepayment of such Lender’s Loans and such Lender shall have received payment of
an amount equal to the outstanding principal of its Term Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.03 and
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
Applicable Law; and

 

(e)                                  neither the Administrative Agent nor any
Lender shall be obligated to be or to find the assignee.

 

134

--------------------------------------------------------------------------------


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  In the event that (a) the Borrower or the Administrative Agent
has requested the Lenders to consent to a departure or waiver of any provisions
of the Loan Documents or to agree to any amendment thereto that in each case
requires the consent of all of the Lenders or all affected Lenders and (b) the
Required Lenders have agreed to such consent, waiver or amendment, then any
Lender who does not agree to such consent, waiver or amendment shall be deemed a
“Nonconsenting Lender.”  Any such replacement shall not be deemed a waiver of
any rights that the Borrower shall have against the replaced Lender.

 

SECTION 10.14                                      Governing Law; Jurisdiction;
Etc.  GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(a)                                  SUBMISSION TO JURISDICTION.  THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(b)                                 WAIVER OF VENUE.  THE BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

135

--------------------------------------------------------------------------------


 

(c)                                  SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
Section 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

SECTION 10.15                                      WAIVER OF JURY TRIAL.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 10.16                                      No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower acknowledges and agrees
that: (a) (i) the arranging and other services regarding this Agreement provided
by the Administrative Agent and any Arranger are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent and any Arranger, on the other hand, (ii) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) the Administrative
Agent and any Arranger each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (ii) neither the
Administrative Agent nor any Arranger has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Administrative Agent and any Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor any Arranger has any obligation to disclose any of
such interests to the Borrower or its Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and any Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

SECTION 10.17                                      USA PATRIOT Act Notice.  Each
Lender that is subject to the PATRIOT Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby

 

136

--------------------------------------------------------------------------------


 

notifies the Borrower that pursuant to the requirements of the PATRIOT Act it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the PATRIOT Act.

 

SECTION 10.18                                      Time of the Essence.  Time is
of the essence of the Loan Documents.

 

SECTION 10.19                                      Intercreditor Legend.  The
Collateral Agent, for itself and on behalf of the Secured Parties,
(a) acknowledges that it has received a copy of the Intercreditor Agreement,
(b) consents to the subordination of Liens on the ABL Primary Collateral as
defined, and provided for, in the Intercreditor Agreement, (c) agrees that it
will be bound by and will take no actions contrary to the provisions of the
Intercreditor Agreement and (d) solely with respect to each Secured Party,
authorizes and instructs the Collateral Agent to enter into the Intercreditor
Agreement as agent for and representative of such Secured Party.  The foregoing
provisions are intended as an inducement to the ABL Secured Parties under the
ABL Loan Documents (each such terms as defined in the Intercreditor Agreement)
to extend credit to the Borrowers and such ABL Secured Parties are intended
third party beneficiaries of such provisions.

 

137

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Thomas Manuel

 

 

Name: Thomas Manuel

 

 

Title: Chief Executive Officer

 

138

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as

 

Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Timothy Dilworth

 

 

Name: Timothy Dilworth

 

 

Title: Vice President

 

139

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as

 

Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Timothy Dilworth

 

 

Name: Timothy Dilworth

 

 

Title: Vice President

 

140

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a

 

Lender

 

 

 

 

 

 

 

By:

/s/ Timothy Dilworth

 

 

Name: Timothy Dilworth

 

 

Title: Vice President

 

141

--------------------------------------------------------------------------------


 

 

CITIGROUP GLOBAL MARKETS INC., as a Joint Lead Arranger and Joint Book-Runner

 

 

 

 

 

 

 

By:

/s/ Timothy Dilworth

 

 

Name: Timothy Dilworth

 

 

Title: Managing Director

 

142

--------------------------------------------------------------------------------


 

 

JEFFERIES FINANCE LLC,

 

as a Joint Lead Arranger and Joint Book-Runner

 

 

 

 

 

 

 

By:

/s/ E.J. Hess

 

 

Name: E.J. Hess

 

 

Title: Managing Director

 

143

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a

 

Co-Syndication Agent

 

 

 

 

 

 

 

By:

/s/ Timothy Dilworth

 

 

Name: Timothy Dilworth

 

 

Title: Vice President

 

144

--------------------------------------------------------------------------------


 

 

JEFFERIES FINANCE LLC,

 

as a Co-Syndication Agent

 

 

 

 

 

 

 

By:

/s/ E.J. Hess

 

 

Name: E.J. Hess

 

 

Title: Managing Director

 

145

--------------------------------------------------------------------------------


 

 

BHCO MASTER, LTD., as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Thompson

 

 

Name: Michael Thompson

 

 

Title: Partner

 

 

BHR Capital LLC

 

146

--------------------------------------------------------------------------------


 

 

STANDARD GENERAL MASTER FUND L.P., as a Lender

 

 

 

 

 

 

 

By:

Standard General L.P. as it Investment Manager

 

 

 

 

 

 

 

By:

/s/ Joseph Mause

 

 

Name: Joseph Mause

 

 

Title: Chief Financial Officer

 

147

--------------------------------------------------------------------------------


 

 

STANDARD GENERAL OC MASTER FUND L.P., as a Lender

 

 

 

 

 

 

 

By:

Standard General L.P. as it Investment Manager

 

 

 

 

 

 

 

By:

/s/ Joseph Mause

 

 

Name: Joseph Mause

 

 

Title: Chief Financial Officer

 

148

--------------------------------------------------------------------------------


 

 

MIDTOWN ACQUISITIONS L.P., as a Lender

 

 

 

 

 

 

 

By:

Midtown Acquisitions GP LLC

 

 

 

 

 

 

 

By:

/s/ Conor Bastable

 

 

Name: Conor Bastable

 

 

Title: Manager

 

149

--------------------------------------------------------------------------------